Exhibit 10.2

EXECUTION VERSION

LOAN AND SECURITY AGREEMENT

Dated as of February 22, 2012

among

HORIZON PHARMA USA, INC. and

HORIZON PHARMA, INC.

(as Borrowers),

CORTLAND CAPITAL MARKET SERVICES LLC

(as Administrative Agent)

and

The Other Lenders Party Hereto



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of February 22,
2012 (the “Effective Date”) by and among HORIZON PHARMA USA, INC., a Delaware
corporation (formerly called HORIZON THERAPEUTICS, INC.) (“Horizon”) and HORIZON
PHARMA, INC., a Delaware corporation (“Horizon Pharma” and together with
Horizon, each a “Borrower” and, collectively, jointly and severally, the
“Borrowers”), the Lenders listed on the signature pages hereto or otherwise
party hereto from time to time, and CORTLAND CAPITAL MARKET SERVICES LLC, a
Delaware limited liability company, with an office located at 225 West
Washington Street, Suite 1450, Chicago, Illinois 60606 (“Cortland”), as
administrative agent for the Lenders, or any successor administrative agent (in
such capacity, the “Administrative Agent”), provides the terms on which the
Lenders shall make, and Borrowers shall repay, the Credit Extensions (as
hereinafter defined). The parties agree as follows:

 

  1. ACCOUNTING AND OTHER TERMS

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined in this Agreement shall have the meanings assigned to them in
conformity with Applicable Accounting Standards. Calculations and determinations
must be made following Applicable Accounting Standards. No change in the
accounting principles used in the preparation of any financial statement
hereafter adopted by Horizon Pharma shall be given effect for purposes of
measuring compliance with any provision of Section 6.12 or Section 7 unless the
Borrowers and the Required Lenders agree to modify such provisions to reflect
such changes in Applicable Accounting Standards and, unless such provisions are
so modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in Applicable Accounting Standards. Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in
Section 14. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein. All references to “Dollars” or “$” are United States
Dollars, unless otherwise noted.

 

  2. LOANS AND TERMS OF PAYMENT

2.1. Promise to Pay.

Borrowers hereby unconditionally promise to pay each Lender, the outstanding
principal amount of all Term Loans advanced to Borrowers by such Lender and
accrued and unpaid interest thereon and any other amounts due hereunder as and
when due in accordance with this Agreement.

2.2. Term Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make term loans to Borrowers on the
Effective Date in the aggregate amount of Sixty Million Dollars ($60,000,000),
to be allocated as between the Borrowers as the Borrowers shall determine,
according to, and not exceeding the amount of, such Lender’s respective Term
Commitment as set forth on Schedule 1.1 hereto (such term loans are hereinafter
referred to singly as a “Term Loan”, and collectively as the “Term Loans”);
provided that no Lender shall have any liability for the failure of any other
Lender to do so. After repayment, no Term Loan may be re-borrowed.

(b) Repayment. Borrowers shall make quarterly payments of interest in arrears
commencing on the first (1st) Payment Date following the Effective Date, and
continuing on the Payment Date of each successive quarter thereafter. All unpaid
principal and accrued and unpaid interest with respect to the Term Loans are due
and payable in full on the Term Loan Maturity Date. The Term Loans may be
prepaid only in accordance with Section 2.2(c) or 2.2(d), except as provided in
Section 9.1.

(c) Mandatory Prepayments.

(i) Upon the receipt of any Net Cash Proceeds of any Transfer by (or for the
benefit of) Horizon Pharma or any of its Subsidiaries (other than (i) any
Permitted License, the Net Cash Proceeds of which for all such Permitted
Licenses from and after the Effective Date do not exceed $10,000,000 in



--------------------------------------------------------------------------------

the aggregate and which have been duly notified to the Administrative Agent and
the Lenders in writing and (ii) any Transfer of Inventory in the ordinary course
of business), each Lender may elect to require Borrowers to prepay its Term
Loans, upon written notice given to Administrative Agent, the other Lenders and
Borrowers (each such notice, a “Transfer Prepayment Election”) no later than ten
(10) Business Days after receipt by the Administrative Agent of a Transfer
Notice with respect to such Transfer, in which case Borrowers shall pay to the
Administrative Agent, for distribution to the Lenders that have submitted a
Transfer Prepayment Election within such ten (10) Business Day period, an amount
equal to their respective Pro Rata Share of 100% of the Net Cash Proceeds
received by Horizon Pharma or such Subsidiary in connection with such Transfer,
such payment by the Borrowers to be on the date that is thirteen (13) Business
Days after receipt by the Administrative Agent of the applicable Transfer
Notice, to the extent such Net Cash Proceeds exceed $500,000 in the aggregate in
any fiscal year. Nothing contained in this clause (i) shall permit any Borrower
or any of their respective Subsidiaries to make a Transfer of any property that
is not otherwise permitted by the terms of this Agreement. Borrowers shall
promptly, and in any event no later than two (2) Business Days thereafter,
notify Administrative Agent and Lenders in writing of the receipt (directly or
indirectly) of Net Cash Proceeds of any Transfer by (or for the benefit of)
Horizon Pharma or any of its Subsidiaries, other than those excluded as set
forth above, which notice shall include reasonable detail as to the nature and
amount thereof (each such notice, a “Transfer Notice”). After receipt by the
Administrative Agent of a Transfer Prepayment Election from any Lender, the
Administrative Agent shall, no later than two (2) Business Days thereafter,
notify Borrowers and such Lender of its respective Pro Rata Share of the
applicable prepayment. For the avoidance of doubt, no Change in Control Premium
or Special Premium shall be payable in connection with a prepayment solely
pursuant to this Section 2.2(c)(i).

(ii) Upon the receipt of any Extraordinary Receipts by (or for the benefit of)
any Credit Party, each Lender may elect to require Borrowers to prepay its Term
Loans, upon written notice given to Administrative Agent, the other Lenders and
Borrowers (each such notice, an “Extraordinary Receipts Prepayment Election”) no
later than ten (10) Business Days after receipt by the Administrative Agent of
an Extraordinary Receipts Notice with respect to the receipt of such
Extraordinary Receipts, in which case Borrowers shall pay to the Administrative
Agent, for distribution to the Lenders that have submitted an Extraordinary
Receipts Prepayment Election within such ten (10) Business Day period, an amount
equal to their respective Pro Rata Share of 100% of such Extraordinary Receipts
received by such Credit Party, such payment by the Borrowers to be on the date
that is thirteen (13) Business Days after receipt by the Administrative Agent of
the applicable Extraordinary Receipts Notice. Borrowers shall promptly, and in
any event no later than two (2) Business Days thereafter, notify Administrative
Agent and Lenders in writing of the receipt of any Extraordinary Receipts by (or
for the benefit of) any Credit Party, which notice shall include reasonable
detail as to the nature and amount thereof (each such notice, an “Extraordinary
Receipts Notice”). After receipt by the Administrative Agent of an Extraordinary
Receipts Prepayment Election from any Lender, the Administrative Agent shall, no
later than two (2) Business Days thereafter, notify Borrowers and such Lender of
its respective Pro Rata Share of the applicable prepayment. For the avoidance of
doubt, no Prepayment Premium, Makewhole Amount, Change in Control Premium or
Special Premium shall be payable in connection with a prepayment solely pursuant
to this Section 2.2(c)(ii).

(iii) The foregoing to the contrary notwithstanding, a Borrower shall not be
required to make a prepayment otherwise required pursuant to Section 2.2(c)(i)
or Section 2.2(c)(ii) with Reinvestment Eligible Funds so long as: (A) no
Default or Event of Default has occurred and is continuing on the date the
applicable Credit Party receives such Reinvestment Eligible Funds or on the date
such amounts are to be released from the Reinvestment Proceeds Account to the
applicable Borrower for reinvestment pursuant to this Section 2.2(c)(iii),
(B) such Borrower delivers a notice (a “Reinvestment Notice”) on or prior to the
date that the applicable Credit Party receives the monies constituting such
Reinvestment Eligible Funds notifying Administrative Agent and the Lenders of
the intent of such Credit Party to use such Reinvestment Eligible Funds (1) to
repair, restore, or replace the assets that were the subject of the Transfer or
Event of Loss giving rise to such amounts with long term assets (for the
avoidance of doubt, which long term assets shall not include Inventory) of equal
or greater fair market value which will be useful in the conduct of its business
in accordance with past practice, (2) within the

 

- 2 -



--------------------------------------------------------------------------------

period specified in such notice, which period shall not exceed the earlier of
(x) 180 days after the receipt of such Reinvestment Eligible Funds by such
Credit Party and (y) the Term Loan Maturity Date, and (C) pending the
reinvestment described in clause (B)(1) above, such Reinvestment Eligible
Amounts are deposited in a cash collateral account over which Administrative
Agent (on behalf of the Secured Parties) has a perfected first-priority Lien
pursuant to a Control Agreement in form and substance satisfactory to the
Administrative Agent and the Required Lenders (the “Reinvestment Proceeds
Account”). If all or any portion of such Reinvestment Eligible Funds are not
used within the period specified in the Reinvestment Notice (subject to the
limitations set forth in the preceding sentence regarding the outside date of
any such period), the remaining portion shall be applied to the Term Loans on
the last day of such specified period (or such lesser period as a result of the
limitations set forth in the preceding sentence) in accordance with
Section 2.2(c)(i) or Section 2.2(c)(ii), as applicable.

(iv) Upon a Change in Control, each Lender may elect to require Borrowers to
prepay its Term Loans in full, upon written notice given to Administrative Agent
and Borrowers (each such notice, a “Change in Control Prepayment Election”) no
later than ten (10) Business Days after receipt by the Administrative Agent of a
Change in Control Notice with respect to the consummation of such Change in
Control, in which case Borrowers shall pay to the Administrative Agent, for
distribution to the Lenders that have submitted a Change in Control Prepayment
Election within such ten (10) Business Day period in accordance with their
respective Pro Rata Share thereof, an amount equal to the sum of the Term Loans
of all Lenders that have submitted a Change in Control Prepayment Election
together with an amount equal to the applicable Change in Control Premium, such
payment by the Borrowers to be on the date that is thirteen (13) Business Days
after receipt by the Administrative Agent of the applicable Change in Control
Notice. Borrowers shall promptly, and in any event no later than two
(2) Business Days thereafter, notify Administrative Agent and Lenders in writing
of the consummation of a Change in Control, which notice shall include
reasonable detail as to the nature and other circumstances of such Change in
Control (each such notice, a “Change in Control Notice”). For the avoidance of
doubt, no Prepayment Premium, Makewhole Amount or Special Premium shall be
payable in connection solely with a prepayment pursuant to this
Section 2.2(c)(iv).

(v) Each Lender may elect to require Borrowers to prepay a portion of its Term
Loans on the first day of each fiscal quarter of Horizon Pharma, commencing with
the fiscal quarter beginning April 1, 2013 by delivering an Amortization
Election to the Administrative Agent, the other Lenders and the Borrowers no
later than fifteen (15) calendar days preceding the beginning of each such
fiscal quarter, which notice shall indicate such Lender’s election to require
Borrowers to prepay a portion of its Term Loans and the aggregate amount of such
Lender’s Term Loans (not to exceed $3,978,296 per Amortization Payment Date)
such Lender is electing to require Borrowers to prepay. On the applicable
Amortization Payment Date, Borrowers shall prepay to the Administrative Agent,
for distribution to the Lenders that have delivered an Amortization Election no
later than (15) calendar days preceding the beginning of the applicable fiscal
quarter, an amount determined as follows:

(1) if all Lenders that have delivered Amortization Elections within such
fifteen (15) calendar day period have elected, in the aggregate, to have
$3,978,296 or less of their Term Loans prepaid, Borrowers shall prepay to the
Administrative Agent, for distribution to each such Lender, the amount of each
such Lender’s Term Loans that each such Lender has elected to have prepaid;

(2) if all Lenders that have delivered Amortization Elections within such
fifteen (15) calendar day period have elected, in the aggregate, to have more
than $3,978,296 of their Term Loans prepaid, Borrowers shall prepay to the
Administrative Agent, for distribution to each such Lender, an amount of each
such Lender’s Term Loans equal to the lesser of (x) $3,978,296 multiplied by
such Lender’s Pro Rata Share, and (y) the amount of such Lender’s Term Loans
such Lender has elected to have prepaid (the sum of all such resulting payments
on such Amortization Payment Date, the “Initial Amortization Amount”). If the
Initial Amortization Amount is less than $3,978,296 then each Lender that
received less than the amount set forth in its Amortization Election as a result
of the application of subclause (x) in the immediately preceding

 

- 3 -



--------------------------------------------------------------------------------

sentence (the “Specified Lenders”) shall also receive its Pro Rata Share
(calculated on a basis taking into account only the Term Loans of the Specified
Lenders) of an amount equal to $3,978,296 less the Initial Amortization Amount.

For the avoidance of doubt, no Prepayment Premium, Makewhole Amount, Change in
Control Premium or Special Premium shall be payable in connection solely with a
prepayment pursuant to this Section 2.2(c)(v).

(d) Permitted Prepayment of Term Loans. Borrowers shall have the option to
prepay all, but not less than all, of the Term Loans advanced by the Lenders
under this Agreement, provided (i) Borrowers provide written notice to
Administrative Agent of their election (which shall be irrevocable unless the
Required Lenders otherwise consent in writing) to prepay the Term Loans at least
ten (10) Business Days prior to such prepayment and (ii) such prepayment shall
be accompanied by any amounts payable pursuant to Section 2.2(f)(i) or
Section 2.2(f)(ii), as applicable, and all other amounts payable or accrued and
not yet paid hereunder and the other Loan Documents. For the avoidance of doubt,
no Change in Control Premium or Special Premium shall be payable in connection
solely with a prepayment pursuant to this Section 2.2(d).

(e) Prepayment Application. All prepayments by the Borrowers pursuant to
Section 2(c) and Section 2(d) shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to the date of payment in full,
which, for the avoidance of doubt, shall not include any such interest that has
already been capitalized and added to the then outstanding principal amount of
the Term Loans in accordance with Section 2.3(a). Any prepayment of the Term
Loans (together with any accompanying Makewhole Amount, Prepayment Premium,
Change in Control Premium or Special Premium, as the case may be, that is
payable pursuant to Section 2.2(c)(iv) or Section 2.2(f)), whether pursuant to
Section 2.2(c) or Section 2.2(d) or as a result of acceleration of the Term
Loans pursuant to Section 9, shall be paid to the Administrative Agent for
application to the Obligations in the following order: (i) first, to due and
unpaid Agent Expenses, (ii) second, to due and unpaid Lender Expenses ,
(iii) third, to accrued and unpaid interest at the Default Rate, (iv) fourth, to
accrued and unpaid interest at the non-Default Rate, (v) fifth, to the
Prepayment Premium, Makewhole Amount, or Change in Control Premium, (vi) sixth,
to the outstanding principal amount of the Term Loans being prepaid and
(vii) seventh, to any remaining amounts then due and payable hereunder.

(f) Makewhole Amount; Prepayment Premium; Special Premium.

(i) Any prepayments of the Term Loans by the Borrowers (w) pursuant to
Section 2.2(c)(i), (x) pursuant to Section 2.2(d), (y) as a result of the
acceleration of the Term Loan Maturity Date due to an Event of Default described
in Section 8.5 or (z) as a result of any other circumstance where any of the
Credit Parties violate their obligations under this Agreement to avoid payment
of such Makewhole Amount, in any such case, prior to the two and one half year
anniversary of the Effective Date shall be accompanied by payment of the
applicable Makewhole Amount.

(ii) Any prepayments of the Term Loans by the Borrowers (w) pursuant to
Section 2.2(c)(i), (x) pursuant to Section 2.2(d), (y) as a result of the
acceleration of the Term Loan Maturity Date due to an Event of Default described
in Section 8.5 or (z) as a result of any other circumstance where any of the
Credit Parties violate their obligations under this Agreement to avoid payment
of such Prepayment Premium, in any such case, on or after the two and one half
year anniversary of the Effective Date and prior to the four and one half year
anniversary of the Effective Date shall be accompanied by payment of the
applicable Prepayment Premium.

(iii) In addition to the foregoing, in the event that any prepayment or
repayment of the Term Loans occurs or is required to occur on or prior to the
Term Loan Maturity Date due to an automatic acceleration of the Obligations
pursuant to Section 9.1(a), the Borrowers shall be required to pay an additional
prepayment premium (the “Special Premium”) in an amount equal to $9,187,859
multiplied by a fraction equal to the number of days from the date of
acceleration to the Term Loan Maturity Date over 1795.

 

  2.3. Payment of Interest on the Credit Extensions.

 

- 4 -



--------------------------------------------------------------------------------

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a fixed per annum rate (which rate
shall be fixed for the duration of the Term Loans) equal to seventeen percent
(17%) per annum, which interest shall be payable quarterly in accordance with
Sections 2.2(b) and 2.3(d). Interest shall accrue on each Term Loan commencing
on, and including, the day on which the Term Loan is made, and shall accrue on a
Term Loan, or any portion thereof, for the day on which the Term Loan or such
portion is paid. Notwithstanding the foregoing, provided that no Event of
Default has occurred and is continuing, Borrowers may by written notice to the
Administrative Agent and the Lenders no later than sixty (60) days prior to the
applicable Payment Date (each, a “PIK Election Notice”) elect to pay interest on
the Term Loans as follows: twelve percent (12%) per annum in cash and five
percent (5%) per annum paid-in-kind (which payment-in-kind interest shall be
capitalized on the applicable Payment Date and such capitalized amount shall be
added to the then outstanding principal amount of the Term Loans and constitute
outstanding principal for all purposes hereof). Notwithstanding the foregoing,
to the extent the Obligations are accelerated or prepaid for any reason prior to
delivery of a PIK Election Notice for the applicable Payment Date, if a PIK
Election Notice was delivered in connection with the immediately preceding
Payment Date, interest on the Obligations so accelerated or prepaid, as the case
may be, for the period from and after the immediately preceding Payment Date
through the date of such acceleration or prepayment, shall be paid as follows:
twelve percent (12%) per annum in cash and five percent (5%) per annum
paid-in-kind (which payment-in-kind interest shall be capitalized on the
applicable Payment Date and such capitalized amount shall be added to the then
outstanding principal amount of the Term Loans and constitute outstanding
principal for all purposes hereof).

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default (and without notice to the Borrowers or demand by the
Lenders for payment thereof), the Obligations shall bear interest at a rate per
annum which is four percentage points (4.00%) above the rate that is otherwise
applicable thereto (the “Default Rate”), and such interest shall be payable
entirely in cash on demand of the Administrative Agent or the Required Lenders;
provided that, absent payment of such interest at the Default Rate when due,
such Default Rate interest shall be capitalized on the last day of each fiscal
month and such capitalized amount shall be added to the then outstanding
principal amount of the Term Loans and constitute outstanding principal for all
purposes hereof. Payment, capitalization or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent.

(c) 360-Day Year. Interest shall be computed on the basis of a 360-day year
consisting of twelve (12) months of thirty (30) days.

(d) Payments. Except as otherwise expressly provided herein, all loan payments
by Borrowers hereunder shall be made to the Administrative Agent, for the
account of the Lenders to which such payments are owed, at the Administrative
Agent’s office in immediately available funds on the date specified herein.
Unless otherwise provided, interest is payable quarterly on the Payment Date of
each calendar quarter. Payments of principal and/or interest received after 2:00
p.m. Eastern time are considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue until paid. All payments to be made by
Borrowers hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

2.4. Fees. Borrowers shall pay:

(a) Facility Fee; Agent Fee. To the Lenders on the Effective Date, a fully
earned, non-refundable facility fee of Six Hundred Thousand Dollars ($600,000)
to be shared between the Lenders pursuant to their respective Pro Rata Share,
and to the Administrative Agent on the Effective Date, the fully-earned,
non-refundable first annual fee of Forty Five Thousand Dollars ($45,000). The
Borrowers shall pay the annual fee of the Administrative Agent in the same
amount on each anniversary of the Effective Date for so long as the Term Loan is
outstanding;

 

- 5 -



--------------------------------------------------------------------------------

(b) Lender Expenses; Agent Expenses. To the Lenders, all Lender Expenses
incurred through and after the Effective Date, upon demand. To the
Administrative Agent, all Agent Expenses incurred through and after the
Effective Date, upon demand.

2.5. Requirements of Law; Increased Costs. In the event that any applicable
Change in Law:

(a) Does or shall subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement or any Term Loans made hereunder, or change the basis
of taxation of payments to such Lender of principal, fee, interest or any other
amount payable hereunder (except, in each case, Indemnified Taxes and Taxes
described in clauses (b) through (c) of the definition of Excluded Taxes and
Connection Income Taxes);

(b) Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan or similar requirements against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any applicable lending office of any Lender making Term Loans
hereunder; or

(c) Does or shall impose on such Lender any other condition; and the result of
any of the foregoing is to increase the cost to such Lender (as determined by
such Lender in good faith using calculation methods customary in the industry)
of making, renewing or maintaining any Term Loan or to reduce any amount
receivable in respect thereof or to reduce the rate of return on the capital of
such Lender or any Person controlling such Lender,

then, in any such case, Borrowers shall promptly pay to the Administrative Agent
for remittance to such Lender, upon its receipt of the certificate described
below, any additional amounts necessary to compensate such Lender for such
additional cost or reduced amounts receivable or rate of return as reasonably
determined by such Lender with respect to this Agreement or the Term Loans made
hereunder. If a Lender becomes entitled to claim any additional amounts pursuant
to this Section 2.5, it shall promptly notify Borrowers through the
Administrative Agent of the event by reason of which it has become so entitled,
and a certificate as to any additional amounts payable pursuant to the foregoing
sentence containing the calculation thereof in reasonable detail submitted by a
Lender, through the Administrative Agent, to Borrowers shall be conclusive in
the absence of manifest error. The provisions hereof shall survive the
termination of this Agreement and payment of the outstanding Term Loans and all
other Obligations. Failure or delay on the part of any Lender to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital under this Section 2.5 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Borrowers shall not be under any obligation to compensate any Lender under
this Section 2.5 with respect to increased costs or reductions with respect to
any period prior to the date that is 180 days prior to the date of the delivery
of the notice required pursuant to the foregoing provisions of this paragraph;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 180-day period.

2.6. Taxes; Withholding, etc.

(a) All sums payable by any Credit Party hereunder and under the other Loan
Documents shall (except to the extent required by law) be paid free and clear
of, and without any deduction or withholding on account of, any Tax imposed,
levied, collected, withheld or assessed by or within the United States of
America or any political subdivision in or of the United States of America or
any other jurisdiction from or to which a payment is made by or on behalf of any
Credit Party or by any federation or organization of which the United States of
America or any such jurisdiction is a member at the time of payment. In
addition, Borrowers agree to pay, and shall indemnify and hold Administrative
Agent and each Lender harmless from, Other Taxes, and within thirty days after
the date of paying such sum, the Borrowers shall furnish to the Lender and the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof.

(b) If any Credit Party or any other Person is required by law to make any
deduction or withholding on account of any Tax from any sum paid or payable by
any Credit Party to the Administrative Agent or any Lender under any of the Loan
Documents: (i) Borrowers shall notify the Administrative Agent of any such

 

- 6 -



--------------------------------------------------------------------------------

requirement or any change in any such requirement as soon as any Borrower
becomes aware of it; (ii) Borrowers shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on the Administrative Agent or such Lender, as the case may be) on
behalf of and in the name of the Administrative Agent or such Lender; (iii) if
the Tax is an Indemnified Tax, the sum payable by such Credit Party in respect
of which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment (including any deductions applicable to
additional sums payable under this Section 2.6(b)), the Administrative Agent or
such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty days after paying any sum from which it
is required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause
(ii) above to pay, Borrowers shall deliver to the Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other
Governmental Authority. The Borrowers shall indemnify the Administrative Agent
and each Lender for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.6(b)) paid by each Lender and any liability (including
penalties, interest and expense) arising therefrom or with respect thereto
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Any indemnification payment
pursuant to this Section 2.6 shall be made within thirty days from written
demand therefor.

(c) Each Lender (including any assignee or participant that will be a Lender as
of the Effective Date) that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the IRC) for U.S. federal income Tax purposes
(a “Non U.S. Lender”) shall deliver to the Administrative Agent for transmission
to the Borrowers, on or prior to, the Effective Date and, the date on which a
Lender transfer occurs, and at such other times as may be necessary in the
determination of Borrowers or the Administrative Agent (each in the reasonable
exercise of its discretion), two original copies of Internal Revenue Service
Form W-8BEN, W-8ECI or W-8IMY (along with Form W-9 or W-8BEN for each beneficial
owner that it expects to receive, directly or indirectly, a payment of interest
on a Term Loan), or any successor forms, properly completed and duly executed by
such Lender, and such other documentation required under the IRC and reasonably
requested by Borrowers to establish the appropriate amount of any deduction or
withholding of United States federal Tax, if any, with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Loan Documents. If a Non U.S. Lender is an Approved Fund, partnership,
trust, estate or other entity for which the amount of any deduction or
withholding of Federal Tax will be determined at the owner, partner or
beneficiary level, or if the Lender serves as an intermediary, such additional
documentation shall include Internal Revenue Service Form W-8IMY (or any
successor forms) and such other information as maybe necessary (i) to determine
the appropriate amount of Federal Tax to deduct and withhold, and (ii) to allow
the Borrowers to comply with their obligation to deduct and withhold any Tax and
their Tax reporting obligations. Each non U.S. Lender that is not a bank
described in Section 881(c)(3)(A) of the IRC shall provide a statement to the
Administrative Agent and the Borrowers stating whether it, or any of the
beneficial owners for whom it is receiving a payment of interest on a Term Loan,
is entitled to claim an exemption from a deduction or withholding of Federal Tax
pursuant to the portfolio interest exception contained in Section 871(h) or
Section 881(c) of the IRC. If the Lender, or any of the beneficial owners for
whom it is receiving a payment of interest on a Term Loan, is entitled to claim
such an exemption it shall provide the Administrative Agent and the Borrowers a
statement, signed under penalty of perjury, that it, or any of the beneficial
owners for whom it is receiving a payment of interest on a Term Loan, is not
(i) a “bank” as described in Section 881(c)(3)(A) of the IRC, or (ii) a 10%
shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC). A non U.S. Lender claiming the portfolio interest exception shall also
provide the Administrative Agent for transmission to the Borrowers with a
properly completed and executed IRS Form W-8BEN or Form W-8IMY (with proper
attachments, including Form W8-BEN for each beneficial owner for whom it is
receiving a payment of interest on a Term Loan) and such other information as
the Administrative Agent or the Borrowers may reasonably request. Each Lender
(including any assignee or participant that will be a Lender as of the Effective
Date) that is a United States person (as such term is defined in
Section 7701(a)(30) of the IRC) for United States federal income Tax purposes (a
“U.S. Lender”) shall deliver to the Administrative Agent and Borrowers on or
prior to the Effective Date and, the date on which a Lender transfer occurs, two
original copies of Internal Revenue Service Form W-9 (or any successor form),
properly completed and duly executed by such Lender, certifying that such U.S.
Lender is entitled to an exemption from United States backup withholding. Each
Lender

 

- 7 -



--------------------------------------------------------------------------------

required to deliver any forms, statements, certificates or other evidence with
respect to United States federal Tax or backup withholding matters pursuant to
this Section 2.6(c) hereby agrees, from time to time after the initial delivery
by such Lender of such forms, certificates or other evidence, whenever a lapse
in time, change in circumstances or law, or additional guidance by a
Governmental Authority renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect, that such Lender shall promptly
deliver to the Administrative Agent and the Borrowers two new original copies of
Internal Revenue Service Form W-8BEN, W-8ECI, W-9 or W-8IMY (along with Forms
W-9 and W-8BEN for each beneficial owner for whom it expects to receive a
payment of interest on a Term Loan), or any successor form, as the case may be,
properly completed and duly executed by such Lender, and such other
documentation required under the IRC and reasonably requested by Borrowers to
confirm or establish that such Lender is not subject to deduction, backup
withholding or withholding of United States federal Tax with respect to payments
to such Lender under the Loan Documents, or notify the Administrative Agent and
Borrowers of its inability to deliver any such forms, certificates or other
evidence. Borrowers shall not be required to pay any additional amount to any
Non U.S. Lender under Section 2.6(b)(iii) if such Lender (or Administrative
Agent) shall have failed (1) to timely deliver to the Administrative Agent (or
the Borrowers) the forms, certificates or other evidence referred to in this
Section 2.6(c), or (2) to notify the Administrative Agent and Borrowers of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.6(c) on the Effective Date, nothing in this
last sentence of this Section 2.6(c) shall relieve Borrowers of their
obligations to pay any additional amounts pursuant to this Section 2.6 in the
event that, solely as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof by any applicable Governmental Authority,
such Lender is no longer properly entitled to deliver forms, certificates or
other evidence at a subsequent date establishing the fact that such Lender is
not subject to withholding as described herein.

(d) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(e) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or a credit or offset for any Taxes
as to which it has been indemnified pursuant to this Section 2.6 (including by
the payment of additional amounts pursuant to this Section 2.6), it shall pay to
the indemnifying party an amount equal to such refund, credit or offset (but
only to the extent of indemnity payments made under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (e) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay, credit or offset such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (e), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (e) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

2.7. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Term Loan on the Effective
Date when such funding

 

- 8 -



--------------------------------------------------------------------------------

is due according to the terms and conditions hereof (in each case, a “Defaulted
Loan”), then (a) during any Default Period with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender” for purposes
of voting on any matters (including the granting of any consents or waivers)
with respect to any of the Loan Documents; and (b) to the extent permitted by
applicable law, until such time as the Defaulting Lender shall have cured such
Funding Default, (i) any voluntary prepayment of the Term Loans shall, if such
paying Borrower so directs at the time of making such voluntary prepayment, be
applied to the Term Loans of other Lenders as if such Defaulting Lender had no
Term Loans outstanding, and (ii) any mandatory prepayment of the Term Loans
shall, if such paying Borrower so directs at the time of making such mandatory
prepayment, be applied to the Term Loans of other Lenders (but not to the Term
Loans of such Defaulting Lender) as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender, it being understood and agreed that
such paying Borrower shall be entitled to retain any portion of any mandatory
prepayment of the Term Loans that is not paid to such Defaulting Lender solely
as a result of the operation of the provisions of this clause (b). No Term
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.7, performance by Borrowers of
their obligations hereunder and the other Loan Documents shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 2.7. The rights and remedies against a Defaulting Lender under this
Section 2.7 are in addition to other rights and remedies which Borrowers may
have against such Defaulting Lender with respect to any Funding Default and
which the Administrative Agent or any Lender may have against such Defaulting
Lender with respect to any Funding Default.

2.8. Evidence of Debt; Register; Lenders’ Books and Records; Term Loan Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of each Borrower to
such Lender, including the amounts of the Term Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Borrowers, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Term Commitments or Borrowers’ Obligations in respect of
any applicable Term Loans; and provided further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern, absent manifest error.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its principal office (as specified in, or as otherwise
identified upon notice to the other parties hereto in accordance with,
Section 11), a register for the recordation of the names and addresses of each
Lender, such Lender’s Term Commitments, the related principal of, and stated
interest on, the Term Loans of each Lender and the Term Loan Notes held by such
Lender (the “Register”). The Register shall be available for inspection by
Borrowers and any Lender (with respect to any entry relating to such Lender’s
Term Loans) at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record, or shall cause to be recorded, in the
Register the Term Commitments and the related principal of, and interest on, the
Term Loans of each Lender in accordance with the provisions of Section 13.1, and
each repayment or prepayment in respect of the principal amount of the Term
Loans and any such recordation shall be conclusive and binding on Borrowers and
each Lender, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Term Commitments or Borrowers’ Obligations in respect of any Term Loan.
Borrowers hereby designate Administrative Agent to serve as Borrowers’ agent
solely for purposes of maintaining the Register as provided in this Section 2.8,
and Borrowers hereby agree that, to the extent Administrative Agent serves in
such capacity, Administrative Agent and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnified Persons.”

(c) Term Loan Notes. If so requested by any Lender by written notice to
Borrowers and Administrative Agent at least two Business Days prior to the
Effective Date, or at any time thereafter, Borrowers with respect to such Term
Loan shall execute and deliver to such Lender and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 13.1 on the Effective Date (or, if such notice is delivered
after the Effective Date, promptly after Borrowers’ receipt of such notice) a
Term Loan Note to evidence such Lender’s Term Loan.

 

- 9 -



--------------------------------------------------------------------------------

  3. CONDITIONS OF LOANS

3.1. Conditions Precedent to Term Loans. Each Lender’s obligation to advance the
Term Loans is subject to the condition precedent that the Administrative Agent
and each Lender shall have received, in form and substance satisfactory to the
Administrative Agent and the Lenders, such documents, and completion of such
other matters, as the Administrative Agent and the Lenders may reasonably deem
necessary or appropriate, including, without limitation:

(a) copies of the Loan Documents originally executed and delivered by each
applicable Credit Party, and each schedule to such Loan Documents (such
schedules to be in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders), including, without limitation, this
Agreement, the Security Agreement, each IP Agreement and each Control Agreement
required by the Lenders;

(b) Operating Documents of each of the Credit Parties;

(c) the Perfection Certificates for Horizon Pharma and its Subsidiaries;

(d) the organizational structure and capital structure of Horizon Pharma and
each of its Subsidiaries shall be as set forth on Schedule 3.1(d);

(e) a good standing certificate for each Credit Party, certified by the
Secretary of State of the State of incorporation of such Credit Party as of a
date no earlier than thirty (30) days prior to the Effective Date;

(f) a Secretary’s Certificate with completed Borrowing Resolutions for each
Credit Party;

(g) certified copies, dated as of a recent date, of lien searches, as the
Administrative Agent or the Required Lenders shall request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements or other documents either constitute
Permitted Liens or have been or, in connection with the Term Loans, will be
terminated or released;

(h) each Credit Party shall have obtained all Governmental Approvals and all
consents of other Persons, in each case that are necessary or advisable in
connection with the transactions contemplated by the Loan Documents and each of
the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders. All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Loan Documents
or the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired;

(i) a landlord’s consent in favor of the Administrative Agent for each Credit
Party’s leased locations (other than the leased location located at 533 Bryant
Street, Suite 6; Palo Alto, CA 94301) by the respective landlord thereof (which
consent shall include an agreement by such landlord to permit reasonable access
to such leased premises by the Administrative Agent or its agents upon an Event
of Default for purposes of removal of any and all Collateral, if such leased
premises is a warehouse, distribution center or other location at which a
material amount of Collateral is located), together with the duly executed
original signatures thereto;

(j) opinions of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent and the Lenders) to the Credit Parties (including the
opinion of Cooley LLP in the form attached hereto as Exhibit D)with respect to
the creation and perfection of the security interests in favor of the
Administrative Agent in such Collateral and such other matters governed by the
laws of each jurisdiction in which any Credit Party or any personal property
Collateral is located as the Administrative Agent or any Lender may reasonably
request, in each case in form and substance reasonably satisfactory to
Administrative Agent and the Lenders;

 

- 10 -



--------------------------------------------------------------------------------

(k) a copy of any registration rights agreement, investors’ rights agreement or
other similar agreement relating to, governing or otherwise affecting the
ownership of the capital stock or other equity ownership interests of any Credit
Party, and any amendments thereto;

(l) evidence that the insurance policies required by Section 6.5 hereof are in
full force and effect, together with appropriate evidence showing loss payable
and/or additional insured clauses or endorsements in favor of the Administrative
Agent, for the ratable benefit of the Lenders;

(m) payoff letters from Kreos, Oxford and SVB in respect of the Indebtedness
outstanding under the Existing Kreos Loan Agreement and the Existing Oxford/SVB
Loan Agreement;

(n) evidence that (i) the Liens securing any Indebtedness, guaranty or other
obligations of the Borrowers and Horizon AG to Kreos under the Existing Kreos
Loan Agreement have been terminated, (ii) the Liens securing any Indebtedness,
guaranty or other obligations of the Borrowers to Oxford or SVB under the
Existing Oxford/SVB Loan Agreement have been terminated and (iii) the documents
and/or filings evidencing the perfection of the foregoing Liens, including
without limitation any financing statements and/or control agreements, have or
will, concurrently with the funding of the Term Loans on the Effective Date, be
terminated;

(o) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by the
Administrative Agent and/or any Lender;

(p) all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the U.S.A. Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”);

(q) copies of the Warrants originally executed and delivered by Horizon Pharma
to Lenders;

(r) the original intercompany note dated June 28, 2010 issued by Horizon AG to
Horizon Pharma in the original principal amount of $5,500,000, duly endorsed to
the Administrative Agent (as amended and as the same may be amended from time to
time to evidence advances from the Borrowers to Horizon AG permitted hereunder,
the “Horizon AG Intercompany Note”) ;

(s) the original intercompany note dated June 2, 2011 issued by Horizon AG to
Horizon Pharma in the original principal amount of €1,000,000, duly endorsed to
the Administrative Agent (as amended and as the same may be amended from time to
time to evidence advances from the Borrowers to Horizon AG permitted hereunder,
the “Additional Horizon AG Intercompany Note”);

(t)(i) audited consolidated financial statements for Horizon Pharma and its
Subsidiaries for the period ended December 31, 2010; and (ii) for the interim
period from the most recent audited period to the Effective Date, internally
prepared, unaudited consolidated financial statements for each quarterly period
completed prior to the Effective Date, and for each monthly period completed 30
days prior to the Effective Date, all in form and substance satisfactory to
Administrative Agent and Lenders, subject, in the case of any material,
non-public information, to a confidentiality agreement that satisfies the
requirements of Regulation FD;

(u) evidence satisfactory to Administrative Agent and to each Lender in the form
of a certificate of the Chief Financial Officer of Horizon Pharma that, as of
the Effective Date, after giving effect to the transactions occurring on such
date, including, without limitation, the incurrence of Indebtedness under the
Term Loan Notes, Horizon Pharma is Solvent and the Credit Parties, on a
consolidated basis, are Solvent;

(v) payment of the fees, the Agent Expenses and other Lender Expenses then due
as specified in Section 2.4 hereof;

 

- 11 -



--------------------------------------------------------------------------------

(w) payment of fees and expenses of Beach Point Capital Management LP (“BPC”)
related to BPC’s engagement of Houlihan Lokey in connection with the
transactions contemplated hereby;

(x) evidence that there shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Change, except as
set forth on Schedule 5.6;

(y) a bailee waiver from each bailee in possession of any Collateral (other than
Sanofi-Aventis, or any successor in interest), which bailee waivers shall be
reasonably satisfactory in form and substance to the Lenders; and

(z) a certificate, dated the Effective Date and signed by a Responsible Officer
of Horizon Pharma, confirming satisfaction of the conditions precedent set forth
in this Section 3.1 and Section 3.2(b) and (c).

3.2. Additional Conditions Precedent to Term Loans. The obligation of each
Lender to make the Term Loans is subject to the following additional conditions
precedent:

(a) except as otherwise provided in Section 3.4, timely receipt of one or more
executed Payment/Advance Forms in the form of Exhibit A hereto;

(b) the representations and warranties of the Credit Parties in this Agreement
and the other Loan Documents shall be true, accurate, and complete on the
Effective Date as if made on such date; and

(c) there shall not have occurred (i) any Material Adverse Change or (ii) any
Default or Event of Default.

3.3. Covenant to Deliver. The Credit Parties agree to deliver to the
Administrative Agent and the Lenders each item required to be delivered to the
Administrative Agent and the Lenders under this Agreement as a condition
precedent to any Credit Extension. The Credit Parties expressly agree that a
Credit Extension made prior to the receipt by the Administrative Agent or the
Lenders of any such item shall not constitute a waiver by the Administrative
Agent or the Lenders of the Credit Parties’ obligation to deliver such item, and
the making of any Credit Extension in the absence of a required item shall be in
the Administrative Agent’s and the Lenders’ sole discretion. The request and
acceptance by Borrowers of the proceeds of the Term Loan shall be deemed to
constitute, as of the Effective Date, a representation and warranty by the
Borrowers that the conditions in Section 3.1 and Section 3.2 have been
satisfied.

3.4. Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of the Term Loans set forth in this
Agreement, to obtain the Term Loans, Borrowers shall notify the Administrative
Agent (which notice shall be irrevocable on and after the date on which such
notice is given and Borrowers shall be bound to make a borrowing in accordance
therewith) by electronic mail, facsimile, or telephone by 12:00 noon Eastern
time two (2) Business Days prior to the Effective Date. Together with any such
electronic or facsimile notification, Borrowers shall deliver to the
Administrative Agent by electronic mail or facsimile a completed Payment/Advance
Form for the requested Term Loans executed by a Responsible Officer of each
applicable Borrower, or his or her designee. The Administrative Agent may rely
on any telephone notice given by a person who the Administrative Agent believes
is a Responsible Officer or designee. Each Lender shall make the amount of its
Pro Rata Share of the Term Loans available to Administrative Agent not later
than 2:00 p.m. (Eastern time) on the Effective Date by wire transfer of same day
funds in Dollars, at the Principal Office designated by the Administrative
Agent. Except as provided herein, upon satisfaction or waiver of the conditions
precedent to the making of Term Loans specified herein, upon receipt from all
Lenders of the entire principal amount of the Term Loans, the Administrative
Agent shall make the proceeds of such Term Loans that it receives from the
Lenders available to the requesting Borrower(s) on the Effective Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Term
Loans received by Administrative Agent from Lenders to be made available to the
requesting Borrower(s) by wire transfer of immediately available funds in
Dollars to such account as may be designated in writing to the Administrative
Agent by the requesting Borrower(s).

 

- 12 -



--------------------------------------------------------------------------------

  4. CREATION OF SECURITY INTEREST

4.1. Grant of Security Interest. Without limiting any other security interest
granted to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to any Collateral Document, each of the Credit Parties hereby grants
the Administrative Agent, for the ratable benefit of the Lenders, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to the Administrative Agent, for the ratable benefit of
the Lenders, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof.

4.2. Priority of Security Interest.

(a) Each Credit Party represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral (subject only to
Permitted Liens that are permitted by the terms of this Agreement to have
superior priority to the Lien in favor of the Administrative Agent and the
Lenders). If a Credit Party shall acquire a commercial tort claim, such Credit
Party shall promptly notify the Administrative Agent in a writing signed by such
Credit Party of the general details thereof and grant to the Administrative
Agent, for the ratable benefit of the Lenders, in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent and the Required Lenders.

(b) If this Agreement is terminated, the Administrative Agent’s Lien in the
Collateral shall continue until the Obligations (other than inchoate indemnity
obligations) are repaid in full in cash. Upon payment in full in cash of the
Obligations (other than inchoate indemnity obligations) and at such time as the
Lenders’ obligations to make Credit Extensions has terminated, the
Administrative Agent shall, at the Credit Parties’ sole cost and expense,
release its Liens in the Collateral and all rights therein shall revert to the
appropriate Credit Parties.

4.3. Authorization to File Financing Statements. The Credit Parties hereby
authorize the Administrative Agent to file financing statements, without notice
to the Credit Parties, with all jurisdictions which the Administrative Agent
and/or any Lender determines appropriate to perfect or protect the
Administrative Agent’s interest or rights hereunder, including a notice that any
disposition of the Collateral, by either the Credit Parties or any other Person,
shall be deemed to violate the rights of the Administrative Agent under the
Code, except dispositions permitted hereunder. Such financing statements may
indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail.

 

  5. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and the Administrative Agent to enter into this
Agreement and to make the Credit Extensions to be made on the Effective Date,
each Credit Party, jointly and severally, represents and warrants to each Lender
and the Administrative Agent that the following statements are true and correct
as of the Effective Date:

5.1. Due Organization, Authorization; Power and Authority. Each of Horizon
Pharma and each of its Subsidiaries (a) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization as
identified in Schedule 5.1, (b) has all requisite power and authority to own,
license and operate its properties, to carry on its business as now conducted
and as proposed to be conducted, and (c) is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations except where the failure to
do so could not reasonably be expected to have a Material Adverse Change. Each
Credit Party has all requisite power and authority to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby

5.2. Equity Interests and Ownership. The Equity Interests of Horizon Pharma and
each of its Subsidiaries have been duly authorized and validly issued and are
fully paid and non assessable. Except as set forth on Schedule 5.2, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which Horizon Pharma or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Equity Interests of
Horizon Pharma or any of its Subsidiaries outstanding which upon conversion or

 

- 13 -



--------------------------------------------------------------------------------

exchange would require, the issuance by Horizon Pharma or any of its
Subsidiaries of any additional membership interests or other Equity Interests of
Horizon Pharma or any of its Subsidiaries or other Equity Interests convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of Horizon Pharma or any of its
Subsidiaries. Schedule 5.2 correctly sets forth the ownership interest of
Horizon Pharma and its Subsidiaries in each of its respective Subsidiaries as of
the Effective Date. The organizational structure and capital structure of
Horizon Pharma and each of its Subsidiaries is as set forth on Schedule 3.1(d).

5.3. No Conflict; Government Consents. The execution, delivery and performance
by each Credit Party of the Loan Documents to which it is a party have been duly
authorized and do not (i) conflict with any of such Credit Party’s Operating
Documents, (ii) contravene, conflict with, constitute a default under or violate
any material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which such Credit Party or any of its Subsidiaries
or any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except (x) such Governmental Approvals which
have already been obtained and are in full force and effect, (y) for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Administrative Agent for filing and/or recordation on or after the Effective
Date and (z) any registration, consent, approval, notice or action to the extent
that the failure to undertake or obtain such registration, consent, approval,
notice or action could not reasonably be expected to result in a Material
Adverse Change), (v) constitute an event of default under any material agreement
by which such Credit Party is bound or (vi) require any approval of
stockholders, members or partners or any approval or consent of any Person
except for such approvals or consents which will be obtained on of before the
Effective Date and disclosed in writing to the Administrative Agent and except
for any such approvals or consents the failure of which to obtain will not
result in a Material Adverse Change. Neither Horizon Pharma nor any of its
Subsidiaries is in default under any agreement to which it is a party or by
which it or its assets is bound in which the default could reasonably be
expected to have a Material Adverse Change.

5.4. Binding Obligation. Each Loan Document has been duly executed and delivered
by each Credit Party that is a party thereto and is the legally valid and
binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

5.5. Collateral. In connection with this Agreement, each Credit Party has
delivered to the Administrative Agent a completed certificate signed by such
Credit Party and its Subsidiaries (each, a “Perfection Certificate, and
collectively, the “Perfection Certificates”). Each Credit Party represents and
warrants to the Administrative Agent that:

(a)(i) its exact legal name is that indicated on its Perfection Certificate and
on the signature page hereof; (ii) it is an organization of the type and is
organized in the jurisdiction set forth in its Perfection Certificate; (iii) its
Perfection Certificate accurately sets forth its organizational identification
number or accurately states that it has none; (iv) its Perfection Certificate
accurately sets forth its place of business, or, if more than one, its chief
executive office as well as its mailing address (if different than its chief
executive office); (v) it (and each of its predecessors) has not, in the past
five (5) years, changed its jurisdiction of formation, organizational structure
or type, or any organizational number assigned by its jurisdiction; and (vi) all
other information set forth on its Perfection Certificate pertaining to it and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that each Credit Party may from time to time update certain information
in its Perfection Certificate after the Effective Date to the extent permitted
by one or more specific provisions in this Agreement). If any Credit Party is
not now a Registered Organization but later becomes one, it shall promptly
notify the Administrative Agent of such occurrence and provide the
Administrative Agent with such Credit Party’s organizational identification
number. The Administrative Agent and the Lenders hereby agree that the
Perfection Certificates shall be deemed to be updated to reflect information
provided in any notice delivered by any Credit Party to the Administrative Agent
pursuant to the last full paragraph of Section 7.2 below; provided that any
update to the Perfection Certificates by any Credit Party pursuant to the last
full paragraph of Section 7.2 below shall not relieve any Credit Party of any
other Obligation under this Agreement, including (without limitation) its
Obligations pursuant to Section 6.7(b).

 

- 14 -



--------------------------------------------------------------------------------

(b)(i) it has good title to, has rights in, and the power to transfer each item
of the Collateral upon which it purports to grant a Lien hereunder or under any
Collateral Document, free and clear of any and all Liens except Permitted Liens,
(ii) it has no deposit accounts, securities accounts, commodity accounts or
other investment accounts other than the deposit accounts, securities accounts,
commodity accounts or other investment accounts described in the Perfection
Certificates delivered to the Administrative Agent in connection herewith, or of
which such Credit Party has given the Administrative Agent notice and taken such
actions as are necessary to give Administrative Agent a perfected security
interest therein (and upon delivery of such notice and taking such action, the
Perfection Certificates will be deemed to be updated with the information
contained in such notice), (iii) Collateral is not in the possession of any
third party bailee (such as a warehouse) except as otherwise provided in the
Perfection Certificates or as permitted pursuant to Section 7.2. None of the
components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

(c) All Inventory of Horizon Pharma and its Subsidiaries is in all material
respects of good and marketable quality, free from material defects.

(d) An accurate, true and complete list of all registered or issued Intellectual
Property and all applications for registration and issuance, which as of the
Effective Date is owned by or exclusively licensed to any of the Credit Parties
or its Subsidiaries or that any of the Credit Parties or its Subsidiaries has
the right to acquire or license (including the name/title, current owner,
registration or application number, and registration or application date and
such other information as reasonably requested by the Required Lenders) (the
“Company IP”) is set forth on Schedule 5.5(d). Except as set forth on Schedule
5.5(d), (x) each item of Company IP which is owned by any Credit Party or its
Subsidiaries is valid and subsisting and no such Intellectual Property has
lapsed, expired, been cancelled or become abandoned and (y) to the knowledge of
the Credit Parties and their Subsidiaries, each such item of Company IP which is
licensed by any such Credit Party or any of its Subsidiaries from another Person
is valid and subsisting and has not been denied, rejected or invalidated,
lapsed, expired, been cancelled or become abandoned. There are no published
patents, patent applications, articles or prior art references that would
reasonably be expected to materially adversely affect the validity or
enforceability of any of the Patents or Patent applications within the Company
IP. Each Person who has or has had any rights in or to the Company IP,
including, each inventor named on the Patents and Patent applications within
such Company IP filed by any Credit Party and/or its Subsidiaries, has executed
an agreement assigning his, her or its entire right, title and interest in and
to such Company IP, and the inventions embodied, described and/or claimed
therein, to the stated owner thereof and, to the knowledge of such Credit Party
or such Subsidiary, no such Person has any contractual or other obligation that
would preclude or conflict with exploitation of the Included Products or entitle
such Person to ongoing payments.

(e) Except for the Permitted Licenses: (i) the Credit Parties and their
respective Subsidiaries possesses sole, exclusive and valid title to the Company
IP for which it is listed as the owner on Schedule 5.5(d); and (ii) there are no
Liens on or to any Company IP, other than Permitted Liens.

(f) There are no maintenance, annuity or renewal fees that are currently overdue
beyond their allotted grace period for any of the Company IP which is owned by
any of the Credit Parties or their Subsidiaries nor have any applications or
registrations therefor lapsed or become abandoned, been cancelled or expired. To
the knowledge of any Credit Party or any of their Subsidiaries, there are no
maintenance, annuity or renewal fees that are currently overdue beyond their
allotted grace for any of the Company IP which is not owned by any of the Credit
Parties or their Subsidiaries, nor, to the knowledge of any Credit Party or any
of their Subsidiaries, have any applications or registrations therefor lapsed or
become abandoned, been cancelled or expired.

(g) Schedule 5.5(g) sets forth an accurate, true and complete list of all
agreements pursuant to which any Credit Party or any of its Subsidiaries has the
legal right to exploit Company IP that is owned by another Person for the
manufacture, use, sale or supply of Included Products (the “Company IP
Agreements”). There are no unpaid fees or royalties under any Company IP
Agreement that have become due, or are expected to become overdue, as of the
Effective Date. Each Company IP Agreement is legal, valid, binding, enforceable,
and in full force and effect. Neither Horizon Pharma nor any of its Subsidiaries
is in breach of any Company IP Agreement to which it is a party and, to the
knowledge of Horizon Pharma or such Subsidiary, no circumstances or grounds
exist that would give rise to a claim of breach or right of rescission,
termination, non-renewal, revision, or

 

- 15 -



--------------------------------------------------------------------------------

amendment of any of the Company IP Agreements, including the execution, delivery
and performance of this Agreement and the other Loan Documents.

(h) No payments by any Credit Party or any of its Subsidiaries are due to any
other Person in respect of the Company IP, other than pursuant to the Company IP
Agreements and those fees payable to patent offices in connection with the
prosecution and maintenance of such Company IP and associated attorney fees.

(i) No Credit Party or any of its Subsidiaries, or, to the knowledge of any
Credit Party or any of its Subsidiaries, any other Person, has undertaken or
omitted to undertake any acts, and no circumstance or grounds exist that are
known to any Credit Party or any of its Subsidiaries, that would invalidate,
reduce or eliminate, in whole or in part, the enforceability or scope of any
Company IP or, in the case of Company IP owned or licensed by any Credit Party
or any of its Subsidiaries, other than with respect to Permitted Licenses and
except as set forth on Schedule 5.5(i), such Credit Party’s or such Subsidiary’s
entitlement to exclusively exploit such Company IP.

(j) There is no pending, decided or settled opposition, interference proceeding,
reexamination proceeding, cancellation proceeding, injunction, lawsuit, hearing,
investigation, complaint, arbitration, mediation, demand, International Trade
Commission investigation, decree, or any other dispute, disagreement, or claim,
in each case alleged in writing to Horizon Pharma or any of its Subsidiaries
(collectively referred to hereinafter as “Specified Disputes”), nor has any such
Specified Dispute been threatened, in each case challenging the legality,
validity, enforceability or ownership of any Company IP.

(k) Except as noted on Schedule 5.5(k), no Credit Party is a party to, nor is it
bound by, any Restricted License.

5.6. Adverse Proceedings, etc. Except as set forth on Schedule 5.6, there are no
Adverse Proceedings, individually or in the aggregate, that could reasonably be
expected to result in a Material Adverse Change. Neither Horizon Pharma nor any
of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, or (b) is subject to or in
default with respect to any final judgments, orders, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

5.7. Financial Statements; Financial Condition; Books and Records. All
consolidated financial statements of Horizon Pharma and each of its Subsidiaries
delivered to the Administrative Agent were prepared in conformity with
Applicable Accounting Standards and fairly present in all material respects the
consolidated financial condition of Horizon Pharma and its Subsidiaries and
their consolidated results of operations. There has not been any material
deterioration in the consolidated financial condition of Horizon Pharma and its
Subsidiaries since the date of the most recent financial statements submitted to
the Administrative Agent. Neither Horizon Pharma nor any of its Subsidiaries has
any contingent liability or liability for Taxes, long term lease (other than
long-term leases entered into in the ordinary course of business) or unusual
forward or long term commitment that is not reflected in the consolidated
financial statements or the notes thereto and which in any such case is material
in relation to the business, operations, properties, assets, or condition
(financial or otherwise) of Horizon Pharma and its Subsidiaries taken as a
whole. There has not been any Material Adverse Change since the date of the most
recent financial statements submitted to the Administrative Agent. Horizon
Pharma’s and each of its Subsidiaries’ Books contain full, true and correct
entries of all dealings and transactions in relation to its business and
activities in conformity with Applicable Accounting Standards and all
Requirements of Law.

5.8. Solvency. As of the Effective Date, the fair salable value of each Credit
Party’s assets (including goodwill minus disposition costs) exceeds the fair
value of its liabilities; no Credit Party is left with unreasonably small
capital after the transactions in this Agreement, and each Credit Party is able
to pay its debts (including trade debts) as they mature. Without limiting the
generality of the foregoing, as of the Effective Date, there has been no
proposal made or resolution adopted by any competent corporate body for the
dissolution or liquidation of any Credit Party, nor do any circumstances exist
which may result in the dissolution or liquidation of any Credit Party.

 

- 16 -



--------------------------------------------------------------------------------

As of the Effective Date, no proposal has been made nor any resolution been
adopted by any competent corporate body of any Credit Party for the statutory
merger of such Credit Party with any other Person. As of the Effective Date,
none of the Credit Parties has (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by any creditor, (iii) suffered the
appointment of a receiver to take possession of all or any portion of its
assets, (iv) suffered the attachment or judicial seizure of all or any portion
of its assets, (v) admitted in writing its inability to pay its debts as they
come due, nor (vi) made an offer of settlement, extension or composition to its
creditors generally.

5.9. Payment of Taxes. All federal, material state, material provincial and
other material Tax returns and reports (or extensions thereof) of each Credit
Party and its Subsidiaries required to be filed by any of them have been timely
filed, and all Taxes reflected therein which are due and payable and all
assessments, fees and other governmental charges upon any Credit Party and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable. No
Credit Party knows of any proposed Tax deficiency or assessment against it or
any of its Subsidiaries which is not being actively contested by it or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
Applicable Accounting Standards shall have been made or provided therefor. Each
Credit Party has paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and no
Credit Party has withdrawn from participation in, and has not permitted partial
or complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of such Credit Party, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other Governmental Authority.
Neither any Credit Party nor any of its Subsidiaries have executed or filed with
the Internal Revenue Service or any other Governmental Authority any agreement
or other document extending, or having the effect of extending, the period for
assessment or collection of any Taxes nor has there been any request in writing
for such extension. Neither any Credit Party nor any of its Subsidiaries has
agreed or has been requested to make any adjustment under IRC Section 481(a) by
reason of a change in accounting method or otherwise. Neither any Credit Party
nor any of its Subsidiaries has any obligation under any written tax sharing
agreement. No Credit Party nor any Subsidiary has been a member of an affiliated
group filing a consolidated U.S. federal income tax return within the meaning of
the IRC and has no liability for Taxes of any other Person under IRC
Section 1.1502-6 (or similar provision of foreign, state, or local law) as a
transferee or successor, by contract, or otherwise. No Credit Party nor any
Subsidiary has distributed stock of another Person, nor has had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by IRC Sections 355 or 361 during any year
for which the statute of limitations does not bar the assessment of U.S. federal
income tax.

5.10. Environmental Matters. Neither Horizon Pharma nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change. Neither Horizon
Pharma nor any of its Subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law.
There are and, to each Credit Party’s knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Horizon Pharma or
any of its Subsidiaries that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Change. To any Credit Party’s
knowledge, no predecessor of Horizon Pharma or any of its Subsidiaries has filed
any notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, and neither Horizon Pharma’s nor any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260 270
or any state equivalent. Compliance by Horizon Pharma and its Subsidiaries with
all current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to result in, individually
or in the aggregate, a Material Adverse Change. No event or condition has
occurred or is occurring with respect to any Credit Party relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has resulted in, or
could reasonably be expected to result in, a Material Adverse Change.

 

- 17 -



--------------------------------------------------------------------------------

5.11. Material Contracts. Schedule 5.11 contains a true, correct and complete
list of all the Material Contracts in effect on the Effective Date, and, after
giving effect to consummation of the transactions contemplated by this
Agreement, except as described thereon, all such Material Contracts are in full
force and effect and no defaults currently exist thereunder.

5.12. Regulatory Compliance. No Credit Party is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. No Credit Party is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board). Each Credit Party has complied in all material
respects with the Federal Fair Labor Standards Act. Each of Horizon Pharma and
its Subsidiaries and each of their respective ERISA Affiliates is in compliance
with the applicable provisions of ERISA and the IRC and the regulations and
published interpretations thereunder, except where such failure to comply could
not reasonably be expected to result in any material liability of Horizon Pharma
or its Subsidiaries or their respective ERISA Affiliates. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of Horizon Pharma or its Subsidiaries or any of their respective ERISA
Affiliates or the imposition of a Lien on any of the property of Horizon Pharma
or any of its Subsidiaries. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $250,000 the fair market value of the property of all such underfunded
Plans. Using actuarial assumptions and computation methods consistent with
subpart I of subtitle E of Title IV of ERISA, the aggregate liabilities of
Horizon Pharma or its Subsidiaries or their respective ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, could not
reasonably be expected to result in a Material Adverse Change.

5.13. Margin Stock. No Credit Party is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” as such terms are
defined in Regulation U of the Federal Reserve Board as now and from time to
time hereafter in effect (such securities being referred to herein as “Margin
Stock”). No Credit Party owns any Margin Stock, and none of the proceeds of the
Credit Extensions or other extensions of credit under this Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Term Loans or other extensions of credit
under this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party or any of
its Subsidiaries will take or permit to be taken any action that might cause any
Loan Document to violate any regulation of the Federal Reserve Board.

5.14. Subsidiaries; Investments; Affiliate Transactions. Neither Horizon Pharma
nor any of its Subsidiaries owns any stock, partnership interest or other equity
securities except for Permitted Investments. Set forth on Schedule 5.14 hereto
is a list of all transactions with any Affiliate of any Credit Party or any
holder of 10% or more of the Equity Interests of any Credit Party or any of
their respective Subsidiaries or any Affiliate of any such Person.

5.15. Employee Matters. Neither Horizon Pharma nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to result
in a Material Adverse Change. There is (a) no unfair labor practice complaint
pending against Horizon Pharma or any of its Subsidiaries, or to the best
knowledge of any Credit Party, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against Horizon Pharma or any of its Subsidiaries or to the best knowledge of
any Credit Party, threatened against any of them, (b) no strike or work stoppage
in existence or threatened involving Horizon Pharma or any of its Subsidiaries,
and (c) to the best knowledge of any Credit Party, no union representation
question existing with respect to the employees of Horizon Pharma or any of its
Subsidiaries and, to the best knowledge of any Credit Party, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to result in a Material Adverse
Change.

 

- 18 -



--------------------------------------------------------------------------------

5.16. Use of Proceeds. Borrowers shall use the proceeds of the Credit Extensions
solely to repay the outstanding Indebtedness under the Existing Kreos Loan
Agreement and the Existing Oxford/SVB Loan Agreement in full and to fund their
general business requirements and not for personal, family, household or
agricultural purposes.

5.17. Full Disclosure. No representation or warranty of any Credit Party
contained in any Loan Document or in any other documents, certificates or
written statements furnished to the Administrative Agent or Lenders by or on
behalf of any Credit Party for use in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact (known to any Credit Party, in the case of any document
not furnished by it) necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Credit Party furnishing such materials to be reasonable at the time made. There
are no facts known (or which should upon the reasonable exercise of diligence be
known) to any Credit Party (other than matters of a general economic nature)
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Change and that have not been disclosed herein or in such
other documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

5.18. Patriot Act. To the extent applicable, Horizon Pharma and each of its
Subsidiaries is in compliance, in all material respects, with the (i) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the Untied States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Credit Extensions will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.19. Additional Representations and Warranties. The transactions contemplated
by those agreements by and among the Credit Parties pursuant to which Horizon
and Horizon AG became wholly owned Subsidiaries of Horizon Pharma have been
consummated in accordance with their respective terms without derivation and the
respective representations and warranties of the Credit Parties contained
therein are true, accurate, and complete in all material respects on the
Effective Date; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

5.20. Health Care Matters.

(a) Compliance with Health Care Laws. Each Credit Party and each of its
Subsidiaries, and any Person acting on behalf of each Credit Party and each of
its Subsidiaries. is in compliance in all material respects with all Health Care
Laws applicable to it, its products and its properties or other assets or its
business or operation.

(b) Material Statements. None of the Credit Parties or their Subsidiaries nor
any officer, affiliate, employee or agent of any Credit Party or its
Subsidiaries, has made an untrue statement of a material fact or fraudulent
statement to any Governmental Authority, failed to disclose a material fact to
any Governmental Authority, or committed an act, made a statement, or failed to
make a statement that, at the time such disclosure was made, would reasonably be
expected to constitute a material violation of any Health Care Law. None of the
Credit Parties or their Subsidiaries, nor any officer, affiliate, employee or
agent of any Credit Party or its Subsidiaries, has made any untrue statement of
fact regarding material claims incurred but not reported.

(c) Billing. No Credit Party or any of its Subsidiaries bills or receives
reimbursement from any Governmental Payor Program or any Private Third Party
Payor Programs.

 

- 19 -



--------------------------------------------------------------------------------

(d) Proceedings; Audits. There are no facts, circumstances or conditions that
would reasonably be expected to form the basis for any material investigation,
suit, claim, audit, action (legal or regulatory) or proceeding (legal or
regulatory) by a Governmental Authority pending or threatened against any Credit
Party or any of its Subsidiaries relating to any of the Health Care Laws.

(e) Prohibited Transactions. None of the Credit Parties or their Subsidiaries,
directly or indirectly through any person acting on behalf of any Credit Party
or any of its Subsidiaries: (1) offered or paid any remuneration, in cash or in
kind, to, or made any financial arrangements with, any past, present or
potential patient, supplier, physician, contractor, in order to illegally obtain
business or payments from such person in material violation of any Health Care
Law; (2) has given or agreed to give, or is aware that there has been made or
that there is any illegal agreement to make, any illegal gift or gratuitous
payment of any kind, nature or description (whether in money, property or
services) to any past, present or potential patient, supplier, physician,
contractor, or any other person in material violation of any Health Care Law;
(3) made or agreed to make, or is aware that there has been made or that there
is any agreement to make on behalf of any Credit Party or any of its
Subsidiaries, any contribution, payment or gift of funds or property to, or for
the private use of, any governmental official, employee or agent where either
the contribution, payment or gift or the purpose of such contribution, payment
or gift is or was a material violation of the laws of any government entity
having jurisdiction over such payment, contribution or gift; (4) established or
maintained any unrecorded fund or asset for any purpose or made any materially
misleading, false or artificial entries on any of its books or records for any
reason; or (5) made, or agreed to make, or is aware that there has been made or
that there is any agreement to make, any payment to any person with the
intention or understanding that any part of such payment would be in material
violation of any Health Care Law or used or was given for any purpose other than
that described in the documents supporting such payment. To the Knowledge of the
Credit Parties, no person has filed or has threatened to file against any Credit
Party or any of its Subsidiaries or their Affiliates an action under any federal
or state whistleblower statute, including without limitation, under the False
Claims Act of 1863 (31 U.S.C. § 3729 et seq.).

(f) Exclusion. None of the Credit Parties or their Subsidiaries, nor any Person
having authority to act on behalf of any Credit Party or any of its Subsidiaries
has been, or has been threatened to be, (i) excluded from any Governmental Payor
Program pursuant to 42 U.S.C. § 1320a-7b and related regulations,
(ii) “suspended” or “debarred” from selling products to the U.S. government or
its agencies pursuant to the Federal Acquisition Regulation, relating to
debarment and suspension applicable to federal government agencies generally (42
C.F.R. Subpart 9.4), or other applicable laws or regulations, (iii) debarred,
disqualified, suspended or excluded from participation in Medicare, Medicaid or
any other health care program or is listed on the General Services
Administration list of excluded parties, nor is any such debarment,
disqualification, suspension or exclusion threatened or pending, or (iv) made a
part to any other action by any Governmental Authority that may prohibit it from
selling products or providing Services to any governmental or other purchaser
pursuant to any Health Care Laws.

(g) HIPAA. Each Credit Party and each of its Subsidiaries is in material
compliance with all applicable federal, state and local laws and regulations
regarding the privacy and security of health information and electronic
transactions, including HIPAA, and the provisions of all business associate
agreements (as such term is defined by HIPAA) to which it is a party and has
implemented adequate policies, procedures and training designed to assure
continued compliance and to detect non-compliance. To the extent applicable to
any Credit Party and for so long as (1) any Credit Party is a “covered entity”
as defined in 45 C.F.R. § 160.103, (2) any Credit Party is a “business
associate” as defined in 45 C.F.R. § 160.103, (3) any Credit Party is subject to
or covered by the HIPAA Administrative Requirements codified at 45 C.F.R. Parts
160 & 162 and/or the HIPAA Security and Privacy Requirements codified at 45
C.F.R. Parts 160 & 164, and/or (4) any Credit Party sponsors any “group health
plans” as defined in 45 C.F.R. § 160.103, such Credit Party has: (i) completed
thorough and detailed surveys, audits, inventories, reviews, analyses and/or
assessments, including risk assessments, (collectively “Assessments”) of all
material areas of its business and operations subject to HIPAA and/or that could
be materially and adversely affected by the failure of such Credit Party, or any
Person acting on behalf of any Credit Party, as the case may be, to the extent
these Assessments are appropriate or required for such Credit Party to be in
material compliance with HIPAA; (ii) developed a detailed plan and time line for
becoming in material compliance with HIPAA (a “HIPAA Compliance Plan”); and
(iii) implemented those provisions of its HIPAA Compliance Plan necessary to
ensure that such Credit Party is in material compliance with HIPAA.

 

- 20 -



--------------------------------------------------------------------------------

(h) Corporate Integrity Agreement. None of the Credit Parties or their
Subsidiaries or their Affiliates, nor any officer, director, managing employee
or agent (as those terms are defined in 42 C.F.R. § 1001.1001) thereof, is a
party to, or bound by, any order, individual integrity agreement, corporate
integrity agreement or other written agreement with any Governmental Authority
concerning compliance with any laws, rules, regulations, manuals, orders,
ordinances, statutes, guidelines and requirements issued under or in connection
with the Federal Health Care Program.

(i) Reimbursement Coding. To the extent any Credit Parties or its Subsidiaries
provides to its customers or any other Persons reimbursement coding or billing
advice, such advice is complete and accurate, conforms to the applicable
American Medical Association’s Current Procedural Terminology (CPT), the
International Classification of Disease, Ninth Revision, Clinical Modification
(ICD 9 CM), and other applicable coding systems, and the advice can be relied
upon to create accurate claims for reimbursement by federal, state and
commercial payors.

5.21. Regulatory Approvals.

(a) Schedule 5.21 contains a list of all Included Products as of the Effective
Date. Horizon Pharma has previously made available to the Lenders all Regulatory
Approvals, all material correspondence with Regulatory Agencies (including the
FDA) with respect to such Regulatory Approvals, and all adverse event reports
with respect to the Included Products and all requested documents related to the
Included Products in each case in the possession and control of Horizon Pharma
or its Subsidiaries. Horizon Pharma has not withheld any document or information
with respect to the Included Products that would reasonably be considered to be
material to the Lenders’ decision to provide the financing contemplated by this
Agreement.

(b) Horizon Pharma and its Subsidiaries, and, to the knowledge of Horizon
Pharma, each licensee of Horizon Pharma or any of its Subsidiaries of any
Intellectual Property, are in compliance with, and have complied with, all
applicable federal, state, local and foreign laws, rules, regulations,
standards, orders and decrees governing its business, including all regulations
promulgated by each applicable Regulatory Agency, the failure of compliance with
which would reasonably be expected to result in a Material Adverse Change.
Horizon Pharma has not received any notice from any Regulatory Agency citing
action or inaction by Horizon Pharma or any of its Subsidiaries that would
constitute a violation of any applicable federal, state, local and foreign laws,
rules, regulations, or standards, which would reasonably be expected to result
in a Material Adverse Change.

(c) To the knowledge of Horizon Pharma, the studies, tests and preclinical and
clinical trials conducted relating to the Included Products were conducted in
all material respects in accordance with experimental protocols, procedures and
controls pursuant to, where applicable, accepted professional and scientific
standards at the time when conducted; the descriptions of the results of such
studies, tests and trials provided to the Lenders are accurate in all material
respects; and Horizon Pharma has not received any notices or correspondence from
any applicable Regulatory Agency or comparable authority requiring the
termination, suspension, material modification or clinical hold of any such
studies, tests or preclinical or clinical trials conducted by or on behalf of
Horizon Pharma, which termination, suspension, material modification or clinical
hold would reasonably be expected to result in a Material Adverse Change.

 

  6. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), each Credit Party
shall, and shall cause each of its Subsidiaries to:

6.1. Government Compliance. Maintain its and all its Subsidiaries’ legal
existence (except as provided in Section 7.3(a)) and good standing in their
respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
result in a Material Adverse Change. Each Credit Party shall (i) comply, and
cause each of its Subsidiaries to comply, with all Requirements of Law of any
Governmental Authority to which it is subject, noncompliance with which could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Change, (ii) assure that each of its employees has all required
licenses, credentials, approvals and other certifications to perform his or her
duties

 

- 21 -



--------------------------------------------------------------------------------

and (iii) obtain, and take all necessary action to timely renew, all material
permits, licenses and authorizations which are necessary in the proper conduct
of its business.

6.2. Financial Statements, Reports, Certificates. Deliver to the Administrative
Agent and each Lender:

(a) Financial Statements; Compliance Certificate.

(i) Monthly Financial Statements. As soon as available, but in no event later
than thirty (30) days after the last day of each calendar month, commencing with
the calendar month ending January 31, 2012, monthly unaudited consolidated
financial statements of Horizon Pharma and its Subsidiaries, including a
consolidated balance sheet and a consolidated statement of income for such month
and for the period from the beginning of such year to the end of such month, and
a consolidated statement of cash flows for the period from the beginning of such
year to the end of such month, together with a comparison against the
corresponding period in the prior fiscal year and the annual fiscal budget as
well as other operating reports as may be reasonably requested by Administrative
Agent or Lenders, in each case, certified by a Responsible Officer and in a form
acceptable to the Administrative Agent and the Required Lenders;

(ii) Quarterly Compliance Certificate. As soon as available, but in no event
later than forty-five (45) days after the last day of each calendar quarter,
commencing with the calendar quarter ending March 31, 2012, a duly completed
Compliance Certificate signed by a Responsible Officer (i) certifying that no
Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (ii) in
the case of any such quarterly Compliance Certificate setting forth computations
in reasonable detail satisfactory to the Administrative Agent and the Required
Lenders, acting reasonably, demonstrating compliance with the covenants
contained in Section 6.12;

(iii) Quarterly Consolidated Financial Statements. As soon as available, but in
no event later than forty-five (45) days after the last day of each calendar
quarter, commencing with the calendar quarter ending March 31, 2012, quarterly
unaudited consolidated financial statements of Horizon Pharma and its
Subsidiaries, including a consolidated balance sheet and a consolidated
statement of income for such quarter and for the period from the beginning of
such year to the end of such quarter, and a consolidated statement of cash flows
for the period from the beginning of such year to the end of such quarter,
together with a comparison against the corresponding period in the prior fiscal
year and the annual fiscal budget as well as other operating reports as may be
reasonably requested by Administrative Agent or Lenders (together with MD&A and
other SEC-style reporting regardless of whether subject to SEC reporting
requirements at the time), in each case, certified by a Responsible Officer and
in a form acceptable to the Administrative Agent and the Required Lenders;

(iv) Annual Financial Statements. As soon as available, but in no event later
than ninety (90) days after the last day of Horizon Pharma’s fiscal year,
commencing with the fiscal year ending December 31, 2011, annual audited
consolidated financial statements of Horizon Pharma and its Subsidiaries
prepared under Applicable Accounting Standards, consistently applied, including
a consolidated balance sheet, consolidated statement of income, consolidated
statement of cash flows, and notes, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to the Required Lenders in their reasonable discretion, together with
a management comparison against the prior fiscal year and the annual fiscal
budget (together with MD&A and other SEC-style reporting regardless of whether
subject to SEC reporting requirements at the time);

(b) Aged Listings. Within 30 days after the end of each calendar quarter, or
more often as may be requested by Administrative Agent or Lenders, aged listings
of accounts receivable and accounts payable (by invoice date);

(c) Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made available to Horizon Pharma’s security
holders or to any holders of Subordinated Debt;

 

- 22 -



--------------------------------------------------------------------------------

(d) SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by any Credit Party
with the SEC, any Governmental Authority succeeding to any or all of the
functions of the SEC or with any national securities exchange, or distributed to
its shareholders, as the case may be. Documents required to be delivered
pursuant to the terms hereof (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which such
Credit Party posts such documents, or provides a link thereto, on a website on
the Internet at a website address provided to the Administrative Agent;

(e) Legal Action Notice. A prompt report of any legal action, litigation,
investigation or proceeding pending or threatened in writing against any Credit
Party or any Subsidiary, or any material development in any such legal action,
litigation, investigation or proceeding (x) that could result in damages or
costs to such Credit Party or such Subsidiary in an amount in excess of One
Hundred Thousand Dollars ($100,000), individually, or Two Hundred and Fifty
Thousand Dollars ($250,000), in the aggregate, when aggregated with all pending
or threatened legal actions against all Credit Parties and their respective
Subsidiaries or (y) which alleges potential violations of the Health Care Laws
or the FDA Laws which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Change;

(f) Board Approved Projections; Consolidated Plan and Financial Forecast. No
later than January 15th of each fiscal year, a consolidated plan and financial
forecast through the Term Loan Maturity Date including a forecasted consolidated
balance sheet, statements of income and cash flows, and an explanation of the
assumptions on which such forecasts are based and demonstrating projected
compliance with financial covenants;

(g) Tax Returns. Within 15 days after filing, copies of the federal income tax
returns of Horizon Pharma and Horizon; and

(h) Other Financial Information. Other financial information reasonably
requested by the Administrative Agent or any Lender.

(i) Section 2.2(c) Notices. Each Transfer Notice, Extraordinary Receipts Notice,
Reinvestment Notice and Change in Control Notice pursuant to and in accordance
with the requirements of Section 2.2(c).

(j) Intellectual Property; Regulatory. Written notice as promptly as practicable
(and in any event within five (5) Business Days) after becoming aware of any of
the following:

(i) any material breach or default by Horizon Pharma or any of its Subsidiaries
of any covenant, agreement or other provision of this Agreement or any other
Loan Document, any Company IP Agreement or any Material Contract;

(ii) any license to a third party of any rights to develop, manufacture, use or
sell Included Products anywhere in the world;

(iii) any material breach or default by a third party under any of the Company
IP Agreements or any Material Contract, or the termination of any such Company
IP Agreement or Material Contract;

(iv) the commencement of any action or proceeding against Horizon Pharma or any
of its Subsidiaries which, if adversely determined, would reasonably be expected
to result in a Material Adverse Change, or which challenges the validity of any
claim in any Patent within the Company IP utilized in connection with any
Included Product that would be reasonably be expected to materially and
adversely affect the exploitation of such Included Product by Horizon Pharma or
any of its Subsidiaries;

(v) any notice that the FDA or other Regulatory Agency is limiting, suspending
or revoking any Regulatory Approval, changing the market classification or
labeling of or otherwise materially restricting manufacture or sale of any
Included Product, or considering any of the foregoing;

 

- 23 -



--------------------------------------------------------------------------------

(vi) Horizon Pharma or any of its Subsidiaries, becoming subject to any
administrative or regulatory enforcement action, inspection, inspectional
observation, warning letter, or notice of violation letter from the FDA or other
Regulatory Agency, or any Included Product of Horizon Pharma or any of its
Subsidiaries being seized, withdrawn, recalled, detained, or subject to a
suspension of manufacturing, or the commencement of any proceedings in the
United States or any other jurisdiction seeking the withdrawal, recall,
suspension, import detention, or seizure of any Included Product are pending or
threatened against Horizon Pharma or any of its Subsidiaries; and

(vii) the occurrence of any event (including the occurrence of a serious adverse
drug experience or manufacturing disruption) with respect to any Included
Product, or component of such Included Product, which would reasonably be
expected to have a Material Adverse Change; provided, however, that any required
notice of a serious adverse drug experience hereunder shall only take place
following any required notice to the relevant Regulatory Agency.

(k) Governmental Recommendations. Within five (5) Business Days of receipt
thereof, copies of any written recommendation from any Governmental Authority or
other regulatory body that Horizon Pharma or any of its Subsidiaries should have
its licensure, provider or supplier number, or accreditation suspended, revoked,
or limited in any material way, or any penalties or sanctions imposed.

The financial statements and other reports delivered to Administrative Agent and
Lenders pursuant to this Section 6.2 shall be subject to a confidentiality
agreement that satisfies the requirements of Regulation FD, to the extent that
any such financial statements or reports contain material, non-public
information.

6.3. Inventory; Returns; Maintenance of Properties. Keep all Inventory in good
and marketable condition, free from material defects. Returns and allowances
between each Borrower and its Account Debtors shall follow such Borrower’s
customary practices as they exist at the Effective Date. Each Credit Party must
promptly notify the Administrative Agent of all returns, recoveries, disputes
and claims that involve more than Two Hundred Fifty Thousand Dollars ($250,000),
individually, or more than Five Hundred Thousand Dollars ($500,000), in the
aggregate, when aggregated with all other returns, recoveries, disputes and
claims. Each Credit Party will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear, casualty and condemnation excepted, all material
tangible properties used or useful in its respective business, and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.

6.4. Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required Tax returns and reports or extensions therefor and
timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, state and local Taxes, assessments, deposits and contributions imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrue thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if (i) such Tax or claim does not exceed Two Hundred Fifty Thousand Dollars
($250,000), individually, or more than Five Hundred Thousand Dollars ($500,000),
in the aggregate, when aggregated with all other such Taxes or claims, or
(ii) it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with Applicable
Accounting Standards shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. Each Credit Party shall deliver to the
Administrative Agent, on demand, appropriate certificates attesting to any such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income Tax return with any Person
(other than Borrowers or any of their Subsidiaries).

6.5. Insurance. Maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty

 

- 24 -



--------------------------------------------------------------------------------

insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Horizon Pharma and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts, with such deductibles, covering such risks and otherwise on such terms
and conditions as shall be customary for such Persons and, in any event, at a
minimum as in effect on the Effective Date. All property policies of the Credit
Parties shall have a loss payable endorsement showing the Administrative Agent
as loss payee and waive subrogation against the Administrative Agent and shall
provide that the insurer must give the Administrative Agent at least twenty
(20) days notice before canceling, amending, or declining to renew its policy.
All liability policies of the Credit Parties shall show, or have endorsements
showing, the Administrative Agent as an additional insured, and all such
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer shall give the Administrative Agent at least twenty (20) days
notice before canceling, amending, or declining to renew its policy. At the
request of the Required Lenders, each Credit Party shall deliver certified
copies of policies and evidence of all premium payments. If Horizon Pharma or
any of its Subsidiaries fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and the Administrative Agent, the Administrative Agent (on behalf
of the Required Lenders) may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies the Required Lenders deem prudent.

6.6. Operating Accounts. In the case of any Credit Party, not establish any new
Collateral Account at or with any bank or financial institution unless (i) such
bank or financial institution is reasonably acceptable to the Required Lenders
and (ii) contemporaneously with such establishment, such account is subject to a
Control Agreement that is reasonably acceptable to the Administrative Agent and
the Required Lenders. For each Collateral Account that each Credit Party at any
time maintains, such Credit Party shall cause the applicable bank or financial
institution at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect the Administrative Agent’s Lien in such Collateral
Account in accordance with the terms hereunder, which Control Agreement may not
be terminated without the prior written consent of the Administrative Agent. The
provisions of the previous two sentences shall not apply to (i) deposit accounts
exclusively used for payroll, payroll Taxes and other employee wage and benefit
payments to or for the benefit of any Credit Party’s employees and identified to
the Administrative Agent by such Credit Party as such, or (ii) the deposit
account(s) exclusively used as security for Borrowers’ obligations to SVB or
another financial institution with respect to its credit card program and other
cash management services provided that the aggregate balance in all such
accounts does not exceed $1,500,000 at any one time.

6.7. Protection of Intellectual Property Rights.

(a)(i) Protect, defend and maintain the validity and enforceability of
Copyrights, Trademarks and Patents owned by any Credit Party or its
Subsidiaries; (ii) maintain the confidential nature of any material trade
secrets and trade secret rights; (iii) promptly advise the Administrative Agent
in writing of material infringements, misappropriations or violations of
Intellectual Property owned by any Credit Party or its Subsidiaries; and
(iv) not allow any Intellectual Property owned by any Credit Party or its
Subsidiaries and material to its business to be abandoned, forfeited or
dedicated to the public or material Company IP Agreement to be terminated by the
Credit Party or its Subsidiary, as applicable, without the Administrative
Agent’s prior written consent.

(b) Provide written notice to the Administrative Agent and the Lenders within
thirty (30) days of entering or becoming bound by any Restricted License (other
than over-the-counter software that is commercially available to the public).
Each Credit Party shall take such commercially reasonable steps as the
Administrative Agent requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (i) any Restricted License to, without
giving effect to Section 9-408 of the Code, be deemed “Collateral” and for the
Administrative Agent to have a security interest in it that might otherwise be
restricted or prohibited by law or by the terms of any such Restricted License,
whether now existing or entered into in the future, and (ii) the Administrative
Agent to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with the Administrative Agent’s rights
and remedies under this Agreement and the other Loan Documents.

(c) Horizon Pharma shall, and shall cause each of its Subsidiaries to: (1) use
commercially reasonable efforts, at its sole expense, either directly or, with
respect to any licensee or licensor under the terms of

 

- 25 -



--------------------------------------------------------------------------------

Horizon Pharma’s (or its Subsidiaries’) agreement with the respective licensee
or licensor, as applicable, to take any and all actions (including taking legal
action to specifically enforce the applicable terms of any license agreement)
and prepare, execute, deliver and file agreements, documents or instruments
which are necessary or desirable to (A) prosecute and maintain the Copyrights,
Trademarks and Patents within the Company IP and (B) diligently defend or assert
Company IP against infringement, misappropriation, violation or interference by
any other Persons, and in the case of Copyrights, Trademarks and Patents within
the Company IP against any claims of invalidity or unenforceability (including
by bringing any legal action for infringement, dilution, violation or defending
any counterclaim of invalidity or action of a non-Affiliate third party for
declaratory judgment of non-infringement or non-interference), in each case of
(A) and (B), only when not taking such action would reasonably be expected to
have a Material Adverse Change; (2) keep the Administrative Agent informed of
all of such actions and provide the Required Lenders with the opportunity to
meaningfully consult with Horizon Pharma with respect to the direction thereof
and Horizon Pharma shall consider all of the Required Lenders’ comments in good
faith; and (3) shall not, and shall use commercially reasonable efforts to cause
any licensee or licensor of Company IP, as applicable, not to, disclaim or
abandon, or fail to take any action necessary or desirable to prevent the
disclaimer or abandonment of Copyrights, Trademarks and Patents within the
Company IP, in each of (1), (2) and (3) that would have a Material Adverse
Change.

6.8. Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to the Administrative Agent,
without expense to the Administrative Agent, each Credit Party and its officers,
employees and agents and such Credit Party’s books and records, to the extent
that the Administrative Agent may deem them reasonably necessary to prosecute or
defend any third-party suit or proceeding instituted by or against the
Administrative Agent with respect to any Collateral or relating to such Credit
Party.

6.9. Access to Collateral; Books and Records. Allow the Administrative Agent and
any Lender, or their respective agents, at reasonable times, on one (1) Business
Day’s notice (provided no notice is required if an Event of Default has occurred
and is continuing), to inspect the Collateral and audit and copy any Credit
Party’s Books. The foregoing inspections and audits shall be at the relevant
Credit Party’s expense. Such inspections or audits shall be conducted no more
often than once every twelve (12) months per Lender and the Administrative Agent
unless an Event of Default has occurred and is continuing.

6.10. Lenders Meetings. Upon the request of Administrative Agent or Required
Lenders, participate in a meeting of Administrative Agent and Lenders once
during each fiscal year to be held at Borrowers’ corporate offices (or at such
other location as may be agreed to by Borrowers and Administrative Agent and
Lenders) at such time as may be agreed to by Borrowers and Administrative Agent
and Lenders.

6.11. Environmental.

(a) Environmental Disclosure. Deliver to Administrative Agent:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Horizon Pharma or any of its
Subsidiaries or by independent consultants, governmental authorities or any
other Persons, with respect to significant environmental matters at any Facility
or with respect to any material Environmental Claims;

(ii) promptly upon an officer of any Credit Party obtaining knowledge of the
occurrence thereof, written notice describing in reasonable detail (1) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws, (2) any remedial
action taken by any Credit Party or any other Person in response to (A) any
Hazardous Materials Activities the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims resulting in,
individually or in the aggregate, a Material Adverse Change, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Change, and (3) any Credit
Party’s discovery of any occurrence or condition on any real property adjoining
or in the vicinity of any Facility that could cause such Facility or any part
thereof to be

 

- 26 -



--------------------------------------------------------------------------------

subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by any
Credit Party, a copy of any and all written communications with respect to
(1) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Change, (2) any
Release required to be reported to any federal, state or local governmental or
regulatory agency, and (3) any request for information from any governmental
agency that suggests such agency is investigating whether any Credit Party or
any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity that, individually or in the aggregate, has a reasonable
possibility of resulting in a Material Adverse Change;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Horizon Pharma or any of its
Subsidiaries that could reasonably be expected to (A) expose Horizon Pharma or
any of its Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Change or (B) affect the ability of Horizon Pharma or any of
its Subsidiaries to maintain in full force and effect all material Governmental
Approvals required under any Environmental Laws for their respective operations
and (2) any proposed action to be taken by Horizon Pharma or any of its
Subsidiaries to modify current operations in a manner that could reasonably be
expected to subject Horizon Pharma or any of its Subsidiaries to any additional
material obligations or requirements under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 6.11(a).

Each Credit Party shall, and shall cause each of its Subsidiaries to, promptly
take any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by Horizon Pharma or any of its Subsidiaries that could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Change, and (ii) make an appropriate response to any
Environmental Claim against Horizon Pharma or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Change.

6.12. Financial Covenants. Maintain the following financial ratios and
covenants:

(a) Liquidity. (i) On March 31, 2012, without violating any other term or
provision of this Agreement, the sum of (x) the Liquidity of the Credit Parties
plus (y) the Non-Domestic Liquidity, shall not be less than $70,000,000; and
(ii) from and after the Effective Date, after giving effect to the transactions
contemplated hereunder, the Credit Parties shall have consolidated Liquidity of
not less than $10,000,000 at all times unless Consolidated EBITDA of Horizon
Pharma and its Subsidiaries for the most recently ended fiscal quarter is
greater than or equal to $6,000,000.

(b) Minimum Net Revenue. Consolidated revenue of Horizon Pharma and its
Subsidiaries on a trailing twelve month basis (“TTM Revenue”), tested quarterly
as of the last day of each quarter set forth below, of not less than the
corresponding amount listed opposite each such quarter. TTM Revenue will include
all net revenue (net of promotions, coupons and other similar programs) of
Horizon Pharma and its Subsidiaries, and with respect to DUEXIS during 2012, all
deferred revenue recorded on the consolidated balance sheet of Horizon Pharma
and its Subsidiaries during such period, net of discounts, allowances, returns,
and other adjustments substantiated by the Horizon Pharma’s books and records,
with the exception of extraordinary or non-recurring revenue and revenue from
asset sales, licenses (other than ordinary course royalty or similar payments
based on product sales) and other transactions outside the ordinary course of
business.

 

Quarter Ended    TTM Revenue  

June 30, 2012

   $ 10,000,000   

 

- 27 -



--------------------------------------------------------------------------------

September 30, 2012

   $ 20,000,000   

December 31, 2012

   $ 30,000,000   

March 31, 2013

   $ 40,000,000   

June 30, 2013

   $ 60,000,000   

September 30, 2013

   $ 70,000,000   

December 31, 2013

   $ 80,000,000   

March 31, 2014

   $ 90,000,000   

June 30, 2014 and thereafter

   $ 100,000,000   

6.13. Further Assurances. At any time or from time to time upon the request of
the Administrative Agent or the Required Lenders, each Credit Party will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as the Administrative Agent or the Required Lenders
may reasonably request in order to effect fully the purposes of the Loan
Documents.

6.14. Additional Collateral; Guarantors. Without limiting the generality of
Section 6.13 and except as otherwise approved in writing by Required Lenders,
the Credit Parties shall cause (i) each of their Domestic Subsidiaries (other
than Domestic Subsidiaries owned indirectly by such Credit Party through a
Foreign Subsidiary) and, (ii) to the extent no 956 Impact exists, Foreign
Subsidiaries (other than Horizon UK, Horizon AG and Horizon GmbH), and Domestic
Subsidiaries owned by such Credit Party indirectly through a Foreign Subsidiary,
to, in each case, guarantee the Obligations and to cause each such Subsidiary to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in, subject to the limitations hereinafter set forth, all of
such Subsidiary’s property and assets to secure such guaranty. Furthermore and
except as otherwise approved in writing by Required Lenders, each Credit Party
shall, and shall cause each of its Domestic Subsidiaries (other than Domestic
Subsidiaries owned indirectly by such Credit Party through a Foreign Subsidiary)
to, pledge all of the Equity Interests of each of its Domestic Subsidiaries
(other than Domestic Subsidiaries owned indirectly through a Foreign Subsidiary)
and first tier Foreign Subsidiaries (provided that, with respect to Horizon UK,
Horizon AG and, if a 956 Impact exists, any other first tier Foreign Subsidiary,
such pledge shall be limited to sixty five percent (65%) of such Foreign
Subsidiary’s outstanding voting Equity Interests and one hundred percent
(100%) of such Foreign Subsidiary’s outstanding non voting Equity Interests) and
to the extent no 956 Impact exists, each of its Foreign Subsidiaries to pledge
all of the Equity Interests of each of its Subsidiaries (other than the Equity
Interests of Horizon GmbH owned by Horizon AG), in each instance, to the
Administrative Agent, for the benefit of the Secured Parties, to secure the
Obligations. In connection with each pledge of Equity Interests, the Credit
Parties shall deliver, or cause to be delivered, to the Administrative Agent,
irrevocable proxies and stock powers and/or assignments, as applicable, duly
executed in blank. In the event any Credit Party or any Domestic Subsidiary
(other than Domestic Subsidiaries owned indirectly through a Foreign Subsidiary)
or, to the extent no 956 Impact exists, any Foreign Subsidiary (other than
Horizon UK, Horizon AG and Horizon GmbH), or any Domestic Subsidiary owned
indirectly through a Foreign Subsidiary, of any Credit Party acquires any real
estate (owned or leased), simultaneously with such acquisition, such Person
shall execute and/or deliver, or cause to be executed and/or delivered, to the
Administrative Agent, (v) an appraisal complying with the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, (w) within forty-five days of
receipt of notice from the Administrative Agent that such real estate is located
in a Special Flood Hazard Area, Federal Flood Insurance, (x) a fully executed
Mortgage, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders together with an A.L.T.A. lender’s title
insurance policy issued by a title insurer reasonably satisfactory to the
Administrative Agent and the Required Lenders, in form and substance (including
any endorsements) and in an amount reasonably satisfactory to the Administrative
Agent and the Required Lenders insuring that the Mortgage is a valid and
enforceable first priority Lien on the respective property, free and clear of
all defects, encumbrances and Liens, (y)

 

- 28 -



--------------------------------------------------------------------------------

then current A.L.T.A. surveys, certified to the Administrative Agent by a
licensed surveyor sufficient to allow the issuer of the lender’s title insurance
policy to issue such policy without a survey exception and (z) an environmental
site assessment prepared by a qualified firm reasonably acceptable to the
Administrative Agent and the Required Lenders, in form and substance
satisfactory to the Administrative Agent and the Required Lenders. A “956
Impact” will be deemed to exist to the extent the issuance of a guaranty by,
grant of a Lien by, or pledge of greater than two-thirds of the voting Equity
Interests of, a Foreign Subsidiary, would result in material and onerous
incremental income tax liability as reasonably determined by the Borrowers as a
result of the application of Section 956 of the IRC, taking into account actual
anticipated repatriation of funds, foreign tax credits and other relevant
factors.

6.15. Filing of Actions. Horizon Pharma shall file an action against any
applicant seeking FDA approval to market a generic version of DUEXIS or LODOTRA,
including Par Pharmaceutical, Inc., as warranted after a reasonable, good faith
pre-litigation review, alleging infringement of the patents identified in such
applicant’s notice-of-certification letter pursuant to Section 505(j)(2)(B)(ii)
of the U.S. Federal Food, Drug and Cosmetic Act within 45 days after receiving
such applicant’s detailed statement of the factual and legal bases for such
applicant’s opinion regarding invalidity, unenforceability and non-infringement
of such patents. Horizon Pharma shall provide a copy of such applicant’s
detailed statement and the related complaint filed by Horizon Pharma to the
Administrative Agent and the Lenders in accordance with Section 11, and, upon
reasonable request of the Lenders, will make its officers available to provide
reasonable updates to the Lenders regarding the status of such litigation.

7. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), such Credit Party shall
not, and shall cause each of its Subsidiaries not to:

7.1. Dispositions. Convey, sell, lease, transfer, assign, exclusively license
out, non-exclusively license out, agree to any covenant not to sue, co-existence
agreement or otherwise dispose of (including any sale-leaseback), directly or
indirectly and whether in one or a series of transactions, all or any part of
its property or assets (collectively, “Transfer”), except (a) Transfers of
Inventory in the ordinary course of business; (b) Transfers of worn out or
obsolete Equipment; (c) Permitted Licenses; (d) Transfers made in connection
with Permitted Liens and Permitted Investments; and (e) other Transfers made in
the ordinary course of business on commercially reasonable arm’s length terms
(collectively, “Permitted Transfers”). For clarification, a Transfer excludes a
Change in Control.

7.2. Changes in Business, Management, or Business Locations. (a) Engage in or
permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by it and such Subsidiary, as applicable, or
reasonably incidental thereto; (b) liquidate or dissolve; or (c) have a change
in senior management and a replacement satisfactory to such Credit Party’s Board
of Directors is not made within ninety (90) days after such person’s departure.

No Credit Party shall, and shall not permit any of its Subsidiaries to, without
at least thirty (30) days prior written notice to the Administrative Agent:
(1) add any new office or business location, including a warehouse (unless such
new office or business location contains less than Two Hundred and Fifty
Thousand Dollars ($250,000) in such Credit Party’s assets or property) or
deliver any portion of the Collateral valued, individually in excess of Two
Hundred and Fifty Thousand Dollars ($250,000) or, in the aggregate, in excess of
Five Hundred Thousand Dollars ($500,000) to a bailee at a location other than to
a bailee and at a location already disclosed in the Perfection Certificates,
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, or (5) change any organizational
number (if any) assigned by its jurisdiction of organization. If any Credit
Party intends to deliver any portion of the Collateral valued, individually or
in the aggregate, in excess of Five Hundred Thousand ($500,000) to a bailee, and
the Administrative Agent and such bailee are not already parties to a bailee
agreement governing both the Collateral and the location to which such Credit
Party intends to deliver the Collateral, then such Credit Party will first
receive the written consent of the Required Lenders, and such bailee shall
execute and deliver a bailee agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.

 

- 29 -



--------------------------------------------------------------------------------

7.3. Mergers or Acquisitions. (a) Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, except that
(i) Horizon Pharma and Horizon may merge or consolidate with one another,
provided that either Horizon Pharma or Horizon is the surviving entity, (ii) any
Subsidiary of Horizon that is a Credit Party may merge or consolidate with
Horizon or any other Subsidiary of Horizon that is a Credit Party provided that
Horizon or such other Credit Party is the surviving entity, (iii) a Subsidiary
of Horizon Pharma that is not a Credit Party may merge or consolidate with
another Subsidiary of Horizon Pharma that is not a Credit Party, and (iv) a
Subsidiary of Horizon Pharma that is not a Credit Party may merge or consolidate
with a Credit Party, provided that such Credit Party is the surviving entity; or
(b) make or enter into any contracts to make, or permit any of its Subsidiaries
to make or enter into any contracts to make, Acquisitions outside the ordinary
course of business, including, without limitation, any purchase of the assets of
any division or line of business of any other Person, other than Permitted
Acquisitions.

7.4. Indebtedness. Directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than Permitted Indebtedness.

7.5. Encumbrance. Except for Permitted Liens, create, incur, allow, or suffer
any Lien on any of its property or assets, or assign or convey any right to
receive income, including the sale of any Accounts, or permit any Collateral not
to be subject to the first priority security interest granted herein or
otherwise pursuant to the Collateral Documents.

7.6. No Further Negative Pledges; Negative Pledge.

(a) Except with respect to (i) specific property encumbered by Permitted Liens
to secure payment of Permitted Indebtedness, (ii) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business, provided, however, that (x) such Credit Party shall
use commercially reasonable efforts to limit any such restrictions to the extent
it is a licensee and (y) such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be, and (iii) Permitted Licenses, no
Credit Party nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired.

(b) No Credit Party will, and will not permit any Subsidiary to, sell, assign,
transfer, exchange or otherwise dispose of any Equity Interests issued by any
Subsidiary which are owned or otherwise held by such Credit Party or any
Subsidiary, except (i) any Lien or claim in favor of Administrative Agent and
(ii) sales, assignments, transfers, exchanges or other dispositions to another
Credit Party or to qualify directors if required by applicable law; provided
that, in the case of sales, assignments, transfers, exchanges or other
dispositions to qualify directors as required by applicable law, such sale,
assignment, transfer, exchange or other disposition shall be for the minimum
number of Equity Interests as are necessary for such qualification under
applicable law. No Credit Party will create, incur, assume or suffer to exist,
any Lien on the Equity Interests issued by any Subsidiary which are owned or
otherwise held by such Credit Party, except for any Lien or claim in favor of
Administrative Agent.

7.7. Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.8. Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock; provided that (i) a
Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) a Borrower may pay dividends solely in non-cash pay and
non-redeemable capital stock; and (iii) a Borrower may repurchase the stock of
former employees, directors or consultants pursuant to stock repurchase
agreements so long as (A) an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase and
(B) the amount paid for all such repurchases shall not exceed One Hundred
Thousand Dollars ($100,000), in the aggregate, in any twelve (12) month period,
or (b) directly or indirectly make any Investment other than Permitted
Investments. Notwithstanding the foregoing, (i) Horizon shall be permitted to
pay dividends or make distributions to Horizon Pharma, (ii) Subsidiaries that
are not Credit Parties shall be permitted to

 

- 30 -



--------------------------------------------------------------------------------

pay dividends or make distributions to the Borrowers, and (iii) Subsidiaries
that are not Credit Parties shall be permitted to pay dividends or make
distributions to other Subsidiaries that are not Credit Parties.

7.9. Restrictions on Subsidiary Distributions. Except pursuant to the Horizon AG
Intercompany Note and the Additional Horizon AG Intercompany Note, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrowers to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Borrowers or any other Subsidiary of
Borrowers, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrowers or any other Subsidiary of Borrowers, (c) make loans or advances to
Borrowers or any other Subsidiary of Borrowers, or (d) transfer, lease or
license any of its property or assets to Borrowers or any other Subsidiary of
Borrowers other than restrictions (i) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (ii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement that imposes restrictions on such Equity Interests or assets or
(iii) that exist under or by reason of applicable law.

7.10. Disposal of Subsidiary Interests. Except for the Liens arising under this
Agreement and the other Loan Documents, directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law.

7.11. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of any Credit Party or any
holder of 10% or more of the Equity Interests of any Credit Party or any of its
Subsidiaries or any Person known by any Credit Party to be an Affiliate of any
such holder of 10% or more of the Equity Interests of any Credit Party or any of
its Subsidiaries, except for (a) transactions that are in the ordinary course of
such Credit Party’s business, upon fair and reasonable terms that are no less
favorable to such Credit Party or such Subsidiary than would be obtained in an
arm’s length transaction with a non-affiliated Person, (b) any transaction
between and among any Credit Party and its Subsidiaries, (c) reasonable and
customary fees paid to members of the Board of Directors (or similar governing
body) of any Credit Party in the ordinary course of business, (d) reasonable
compensation arrangements for officers and other employees of Horizon Pharma and
its Subsidiaries entered into in the ordinary course of business,
(e) Investments permitted under sub-clauses (e), (f) or (g) of the definition of
Permitted Investments, and (f) Investments in Horizon Pharma comprised of the
proceeds of equity financings and unsecured debt financings from Horizon
Pharma’s investors, so long as all such Indebtedness is Subordinated Debt.

7.12. Subordinated Debt Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, except under the terms of the subordination, intercreditor, or
other similar agreement to which such Subordinated Debt is subject, or adversely
affect the subordination thereof to Obligations owed to the Lenders.

7.13. Amendments or Waivers of Organizational Documents. Agree to any amendment,
restatement, supplement or other modification to, or waiver of, any of its
Operating Documents in a manner that would adversely affect its ability to
perform its obligations under the Loan Documents or adversely affect the rights,
remedies and benefits available to, or conferred upon, the Administrative Agent
or any Lender under any Loan Document.

7.14. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its fiscal year.

7.15. Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; no ERISA Affiliate shall cause or suffer to exist (a) any event that
could result in the imposition of a Lien on any asset of a Credit Party or a
Subsidiary of a Credit Party with respect to any Plan or Multiemployer Plan or
(b) any other ERISA Event that, in

 

- 31 -



--------------------------------------------------------------------------------

the case of clauses (a) and (b), would, in the aggregate, result in liabilities
in excess of which reasonably could be expected to result in a Material Adverse
Change; fail to comply with the Federal Fair Labor Standards Act or violate any
other law or regulation, if the violation could reasonably be expected to have a
Material Adverse Change; or permit the occurrence of any other event with
respect to any present pension, profit sharing or deferred compensation plan
which could reasonably be expected to result in a Material Adverse Change.

7.16. Compliance with Anti-Terrorism Laws. Administrative Agent hereby notifies
each Credit Party that pursuant to the requirements of Anti-Terrorism Laws, and
Administrative Agent’s and each Lender’s policies and practices, Administrative
Agent and each Lender is required to obtain, verify and record certain
information and documentation that identifies each Credit Party and its
principals, which information includes the name and address of each Credit Party
and its principals and such other information that will allow Administrative
Agent and each Lender to identify such party in accordance with Anti-Terrorism
Laws. No Credit Party will, nor will any Credit Party permit any Subsidiary or
Affiliate to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC Lists.
Each Credit Party shall immediately notify Administrative Agent and each Lender
if any Credit Party has knowledge that any Credit Party or any Subsidiary or
Affiliate is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering. No Credit
Party will, nor will any Credit Party permit any Subsidiary or Affiliate to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

7.17. Change in Business. Engage in any business, or permit any of its
Subsidiaries to engage in any business, other than or reasonably related or
incidental to the businesses currently engaged in by Horizon Pharma and its
Subsidiaries on the Effective Date.

7.18. Amendments or Waivers of Material Contracts; Schedule 5.5(g) Agreements.
Agree to (i) waive, amend, cancel or terminate, exercise or fail to exercise,
any material rights constituting or relating to any of the agreements listed on
Schedule 5.5(g) or any Material Contract or (ii) default under, or take any
action or fail to take any action which with the passage of time or the giving
of notice or both would constitute a default or event of default under, any of
the agreements listed on Schedule 5.5(g) or any Material Contract, in each case
which could have a material adverse effect on the rights of the Lenders or
otherwise would reasonably be expected to result in a Material Adverse Change.

 

  8. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1. Payment Default. Any Credit Party fails to (a) make any payment of any
principal of any Term Loan when and as the same shall become due and payable,
whether at the due date thereof (including pursuant to 2.2(c)) or at a date
fixed for prepayment (whether voluntary or mandatory) thereof or by acceleration
thereof or otherwise, (b) any payment of interest or premium pursuant to
Section 2.2 on its due date, or (c) pay any other Obligations, in the case of
this subclause (c) only, within three (3) Business Days after such Obligations
are due and payable (which three (3) Business Day cure period shall not apply to
payments due on the Term Loan Maturity Date or the date of acceleration pursuant
to Section 9.1(a) hereof). A failure to pay any other Obligations pursuant to
the foregoing subclause (c) prior to the end of such three (3) Business Day
period shall not constitute an Event of Default;

8.2. Covenant Default.

 

- 32 -



--------------------------------------------------------------------------------

(a) The Credit Parties fail or neglect to perform any obligation in Sections
6.2, 6.4, 6.5, 6.6, 6.7, 6.12 or 6.15 or violate any covenant in Section 7; or

(b) The Credit Parties fail or neglect to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified elsewhere
in this Section 8) under such other term, provision, condition, covenant or
agreement that can be cured, have failed to cure the default within ten
(10) days after the occurrence thereof; provided, however, that if the default
cannot by its nature be cured within the ten (10) day period or cannot after
diligent attempts by the Credit Parties be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
the Credit Parties shall have an additional period (which shall not in any case
exceed thirty (30) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Credit Extensions shall be made during such cure
period). Cure periods provided under this Section shall not apply, among other
things, to financial covenants or any other covenants set forth in clause
(a) above;

8.3. Material Adverse Change. A Material Adverse Change occurs;

8.4. Attachment; Levy; Restraint on Business.

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of any Credit Party or of any entity under the control of any Credit
Party (including a Subsidiary) on deposit or otherwise maintained with any
Lender or any Lender’s Affiliate, or (ii) a notice of lien or levy is filed
against Horizon Pharma’s or any of its Subsidiaries’ assets by any government
agency, and the same under subclauses (i) and (ii) hereof are not, within ten
(10) days after the occurrence thereof, discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, no Credit Extensions
shall be made during any ten (10) day cure period; or

(b)(i) Any material portion of Horizon Pharma’s or any of its Subsidiaries’
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Horizon Pharma
or any of its Subsidiaries from conducting any material part of its business;

8.5. Insolvency. (a) An involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of any Credit Party or any Subsidiary, or of a substantial
part of the property of any Credit Party or any Subsidiary, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or any Subsidiary or for a
substantial part of the property of any Credit Party or any Subsidiary; or
(iii) the winding-up or liquidation of any Credit Party or any Subsidiary; and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered; or
(b) any Credit Party or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (a) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or any Subsidiary or for a substantial part of the property of any Credit
Party or any Subsidiary; (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding; (v) make a general
assignment for the benefit of creditors; (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due; (vii) take
any action for the purpose of effecting any of the foregoing; or (viii) wind up
or liquidate;

8.6. Other Agreements. There is under any agreement to which a Credit Party or
any Subsidiary is a party with a third party or parties, (i) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of Two
Hundred and Fifty Thousand Dollars ($250,000), individually, or in excess of
Five Hundred Thousand Dollars ($500,000), when

 

- 33 -



--------------------------------------------------------------------------------

aggregated with all other defaults by Credit Parties or any Subsidiary under
agreements with third parties, or (ii) any default or breach by any Credit Party
or any Subsidiary, the result of which could have a Material Adverse Change;

8.7. Judgments. One or more final judgments, orders, or decrees for the payment
of money in an amount in excess of Two Hundred and Fifty Thousand Dollars
($250,000), individually, or in excess of Five Hundred Thousand Dollars
($500,000), when aggregated with all other final judgments, orders, or decrees
for the payment of money (but excluding any final judgments, orders, or decrees
for the payment of money that are covered by independent third-party insurance
as to which liability has been accepted by such insurance carrier), shall be
rendered against one or more Credit Parties or any Subsidiary and the same are
not, within ten (10) days after the entry thereof, discharged or execution
thereof stayed or bonded pending appeal, or such judgments are not discharged
prior to the expiration of any such stay;

8.8. Misrepresentations. Any Credit Party or any Person acting for any Credit
Party makes any representation, warranty, or other statement now or later in
this Agreement, any Loan Document or in any writing delivered to the
Administrative Agent and/or any Lender or to induce the Administrative Agent
and/or any Lender to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made or renewed;

8.9. Loan Documents; Collateral. Any material provision of any Loan Document
shall for any reason cease to be valid and binding on or enforceable against any
Credit Party or any Subsidiary of any Credit Party party thereto or any Credit
Party or any Subsidiary of any Credit Party shall so state in writing or bring
an action to limit its obligations or liabilities thereunder; or any Collateral
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid security interest in the Collateral purported to be covered
thereby or such security interest shall for any reason cease to be a perfected
and first priority security interest in the Collateral subject thereto subject
only to Permitted Liens; or

8.10. Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement.

8.11. Regulatory Approvals. (a) The FDA or any other Governmental Authority
initiates enforcement action against Horizon Pharma or any of its Subsidiaries
that causes Horizon Pharma or such Subsidiary to discontinue marketing or
withdraw LODOTRA, DUEXIS or any Other Included Product in the United States or
Europe, which enforcement action remains undischarged or unstayed for more than
ninety (90) days; (b) the FDA or any other Governmental Authority issues a
warning letter with respect to any manufacturing issue with respect to LODOTRA,
DUEXIS or any Other Included Product to Horizon Pharma, any of its Subsidiaries
or any non-Affiliate third party which provides manufacturing services to
Horizon Pharma or any of its Subsidiaries which could reasonably be expected to
result in a Material Adverse Change; or (c) Horizon Pharma or any of its
Subsidiaries conducts a withdrawal or recall of LODOTRA, DUEXIS or any Other
Included Product which could reasonably be expected to result in expenses
payable by Horizon Pharma and its Subsidiaries in connection therewith in excess
of the greater of (i) $2,500,000 or (ii) 7.5% of TTM Revenue of Horizon Pharma
and its Subsidiaries as of the most recently ended fiscal quarter.

8.12. Entry of Generic Into Market. Prior to the Term Loan Maturity Date, (a) if
there is a final decision on the merits (including any appealable decision) in
any action seeking FDA approval to market a generic version of LODOTRA or DUEXIS
(including the paragraph IV filing described on Schedule 5.6), finding that the
marketing of a generic version of LODOTRA or DUEXIS would not infringe any
issued U.S. patents covering LODOTRA or DUEXIS, as applicable, which are listed
in the FDA’s Approved Drug Products with Therapeutic Equivalence Evaluations,
commonly known as the Orange Book, or that none of such patents is valid and
enforceable, or (b) if a Credit Party enters into a settlement of any such
action, and in the case of either (a) or (b), such generic version of LODOTRA or
DUEXIS enters the market in the United States.

 

  9. RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT

 

- 34 -



--------------------------------------------------------------------------------

9.1. Rights and Remedies. While an Event of Default occurs and continues the
Administrative Agent may, and at the direction of the Majority Lenders shall,
without notice or demand:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are automatically and
immediately due and payable without any action by the Administrative Agent or
the Required Lenders), whereupon all Obligations for principal, interest,
premium or otherwise shall become due and payable by the Borrowers without
presentment, demand, protest or other notice of any kind, which are all
expressly waived by the Credit Parties hereby;

(b) stop advancing money or extending credit for Borrowers’ benefit under this
Agreement;

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that the Required Lenders consider advisable,
notify any Person owing Borrowers money of the Administrative Agent’s security
interest in such funds, and verify the amount of such account;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrowers
shall assemble the Collateral if the Administrative Agent (at the direction of
the Required Lenders) requests and make it available as the Administrative Agent
(at the direction of the Required Lenders) designates. Administrative Agent (at
the direction of the Required Lenders) may enter premises where the Collateral
is located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrowers grant
Administrative Agent a license to enter and occupy any of their premises,
without charge, to exercise any of Administrative Agent’s rights or remedies;

(e) apply to the Obligations (i) any balances and deposits of Borrowers it
holds, or (ii) any amount held by Administrative Agent owing to or for the
credit or the account of Borrowers;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Administrative Agent is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrowers’ labels, Patents, Copyrights, mask works, rights of use of any
name, trade secrets, trade names, Trademarks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Administrative Agent’s exercise of its rights under this Section, Borrowers’
rights under all licenses and all franchise agreements inure to Administrative
Agent’s benefit;

(g) place a “hold” on any account maintained with Administrative Agent and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(h) demand and receive possession of Borrowers’ Books; and

(i) exercise all rights and remedies available to Administrative Agent and/or
any Lender under the Collateral Documents or any other Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).

Administrative Agent and Lenders agree that in connection with any foreclosure
or other exercise of rights under this Agreement or any other Loan Document with
respect to the Intellectual Property, the rights of the licensees under the
Permitted Licenses will not be terminated, limited or otherwise adversely
affected so long as no default exists under the Permitted License in a way that
would permit the licensor to terminate such Permitted License (commonly termed a
non-disturbance).

9.2. Power of Attorney. Each Borrower hereby irrevocably appoints Administrative
Agent as its lawful attorney-in-fact, exercisable upon the occurrence and during
the continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims

 

- 35 -



--------------------------------------------------------------------------------

about the Accounts directly with Account Debtors, for amounts and on terms
Administrative Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Administrative Agent or a third party as the Code permits. Each Borrower
hereby appoints Administrative Agent as its lawful attorney-in-fact to file or
record any documents necessary to perfect or continue the perfection of
Administrative Agent’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Obligations (other than inchoate
indemnity obligations) have been satisfied in full and neither Administrative
Agent nor any Lender is under any further obligation to make Credit Extensions
hereunder. Administrative Agent’s foregoing appointment as each Borrower’s
attorney in fact, and all of Administrative Agent’s rights and powers, coupled
with an interest, are irrevocable until all Obligations (other than inchoate
indemnity obligations) have been fully repaid and performed and each Lender’s
obligation to provide Credit Extensions terminates.

9.3. Protective Payments. If Borrowers fail to obtain the insurance called for
by Section 6.5 or fail to pay any premium thereon or fail to pay any other
amount which Borrowers are obligated to pay under this Agreement or any other
Loan Document, Administrative Agent, at the direction of the Required Lenders,
may obtain such insurance or make such payment, and all amounts so paid by
Administrative Agent are Lender Expenses and immediately due and payable,
bearing interest at the then highest rate applicable to the Obligations, and
secured by the Collateral. Administrative Agent will make reasonable efforts to
provide Borrowers with notice of Administrative Agent obtaining such insurance
at the time it is obtained or within a reasonable time thereafter. No payments
by Administrative Agent are deemed an agreement to make similar payments in the
future or Administrative Agent’s waiver of any Event of Default.

9.4. Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Administrative Agent shall apply any funds in
its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as the Required
Lenders shall determine in their sole discretion; it being understood that any
such application of funds made for the benefit of the Lenders shall be made in
accordance with their Pro Rata Share unless otherwise provided in this Agreement
or any other Loan Document. Any surplus shall be paid to Borrowers or other
Persons legally entitled thereto; Borrowers shall remain liable to
Administrative Agent and the Lenders for any deficiency. If Administrative Agent
(at the direction of the Required Lenders, in their good faith business
judgment), directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Administrative Agent
shall have the option, exercisable at any time (acting at the direction of the
Required Lenders), of either reducing the Obligations by the principal amount of
the purchase price or deferring the reduction of the Obligations until the
actual receipt by Administrative Agent of cash therefor.

9.5. Administrative Agent’s Liability for Collateral. So long as Administrative
Agent complies with reasonable agency practices regarding the safekeeping of the
Collateral in the possession or under the control of Administrative Agent,
Administrative Agent shall not be liable or responsible for: (a) the safekeeping
of the Collateral; (b) any loss or damage to the Collateral; or (c) any act or
default of any carrier, warehouseman, bailee, or other Person. In no event shall
Administrative Agent have any liability for any diminution in the value of the
Collateral for any reason. Borrowers bear all risk of loss, damage or
destruction of the Collateral.

9.6. No Waiver; Remedies Cumulative. Administrative Agent’s failure, at any time
or times, to require strict performance by Borrowers of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Administrative Agent thereafter to demand strict performance and
compliance herewith or therewith. No waiver hereunder shall be effective unless
signed by the party granting the waiver and then is only effective for the
specific instance and purpose for which it is given. Administrative Agent’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Administrative Agent has all rights and remedies provided under the
Code, by law, or in equity. Administrative Agent’s exercise of one right or
remedy is not an election and shall not preclude Administrative Agent from
exercising any other remedy under this Agreement or other remedy available at
law or in equity, and Administrative Agent’s waiver of any Event of Default

 

- 36 -



--------------------------------------------------------------------------------

is not a continuing waiver. Administrative Agent’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

9.7. Demand Waiver. Borrowers waive demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Administrative Agent on which
Borrowers are liable.

 

  10. ADMINISTRATIVE AGENT

10.1. Appointment of Administrative Agent. Cortland is hereby appointed
Administrative Agent hereunder and under the other Loan Documents and each
Lender hereby authorizes Cortland to act as Administrative Agent in accordance
with the terms hereof and the other Loan Documents. The Administrative Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Loan Documents, as applicable. The provisions of
this Section 10 are solely for the benefit of the Administrative Agent and
Lenders and no Credit Party shall have any rights as a third party beneficiary
of any of the provisions thereof. Except as otherwise provided in
Section 2.8(b), in performing its functions and duties hereunder, the
Administrative Agent shall act solely as an agent of Lenders and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for Borrowers or any of their Subsidiaries.

10.2. Powers and Duties. Each Lender irrevocably authorizes the Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to the Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Administrative Agent shall have only those
duties and responsibilities that are expressly specified herein and the other
Loan Documents and no implied duties or responsibilities shall be read into this
Agreement against the Administrative Agent. The Administrative Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. The Administrative Agent shall not have, by reason
hereof or any of the other Loan Documents, a fiduciary relationship in respect
of any Lender; and nothing herein or any of the other Loan Documents, express or
implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect hereof or any of the other Loan
Documents except as expressly set forth herein or therein.

10.3. General Immunity.

(a) No Responsibility for Certain Matters. The Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of any Credit Party or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall the Administrative Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, the Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Term Loans or
the component amounts thereof.

(b) Exculpatory Provisions. The Administrative Agent and any of its officers,
partners, directors, employees or agents shall not be liable to the Lenders for
any action taken or omitted by the Administrative Agent under or in connection
with any of the Loan Documents except to the extent caused by the Administrative
Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Administrative
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Loan Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until the

 

- 37 -



--------------------------------------------------------------------------------

Administrative Agent shall have received instructions in respect thereof from
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 13.5) and, upon receipt of such instructions from
Required Lenders (or such other Lenders, as the case may be), the Administrative
Agent shall be entitled to act or (where so instructed) refrain from acting, or
to exercise such power, discretion or authority, in accordance with such
instructions. The Administrative Agent may distribute documents, deliverables or
other materials to the Lenders for acceptance or rejection, and may, upon
appropriate notice, rely on the lack of an objection by Lenders as a deemed
approval of the action presented. Without prejudice to the generality of the
foregoing, (i) the Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for
Borrowers and their Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Loan Documents in accordance with the instructions of Required Lenders
(or such other Lenders as may be required to give such instructions under
Section 13.5).

(c) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 10.3 and of Section 10.6 shall apply to any of the
Affiliates of the Administrative Agents, and shall apply to their respective
activities as Administrative Agent. All of the rights, benefits, and privileges
(including the exculpatory and indemnification provisions) of this Section 10.3
and of Section 10.6 shall apply to any such sub-agent and to the Affiliates of
any such sub-agent, and shall apply to their respective activities as sub-agent
as if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Credit
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to the Administrative Agent, and not to any Credit Party,
Lender or any other Person and no Credit Party, Lender or any other Person shall
have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.

10.4. Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, the Administrative Agent to the extent, if any, of
its individual capacity as a Lender hereunder. With respect to any participation
in the Term Loans, the Administrative Agent shall have the same rights and
powers hereunder as any other Lender and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its respective Affiliates may accept deposits from, lend money to, own
securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with Borrowers or any of their Affiliates as if it
were not performing the duties specified herein, and may accept fees and other
consideration from Borrowers for services in connection herewith and otherwise
without having to account for the same to Lenders.

10.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrowers and their
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of
Borrowers and their Subsidiaries. The Administrative Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any

 

- 38 -



--------------------------------------------------------------------------------

Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Term Loans or at any time or times
thereafter, and the Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

(b) Each Lender on the Effective Date shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by the Administrative Agent, Required Lenders
or Lenders, as applicable on the Effective Date.

10.6. Indemnity. Each Lender, in proportion to its Pro Rata Share, severally
agrees to indemnify the Administrative Agent, to the extent that the
Administrative Agent shall not have been reimbursed by any Credit Party, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Loan Documents or otherwise in its capacity as the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Loan Documents; provided, no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to the Administrative Agent for any purpose shall, in the opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify the
Administrative Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify the Administrative Agent against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

10.7. Successor Administrative Agent. The Administrative Agent may resign at any
time by giving thirty days’ prior written notice thereof to Lenders and
Borrowers, and the Administrative Agent may be removed at any time with or
without cause by an instrument or concurrent instruments in writing delivered to
Borrowers and the Administrative Agent and signed by Required Lenders. Upon any
such notice of resignation or any such removal, Required Lenders shall have the
right, upon five Business Days’ notice to Borrowers, to appoint a successor
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Administrative
Agent and the resigning or removed Administrative Agent shall promptly transfer
to such successor Administrative Agent all sums, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Loan Documents. If
the Required Lenders have not appointed a successor Administrative Agent, the
Administrative Agent shall have the right to appoint a financial institution to
act as Administrative Agent hereunder and in any case, the Administrative
Agent’s resignation shall become effective on the thirtieth day after such
notice of resignation. If neither the Required Lenders nor the Administrative
Agent has appointed a successor Administrative Agent, the Required Lenders shall
be deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent. After any resigning
or removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.

10.8. Collateral Documents and Guaranty.

(a) Administrative Agent under Collateral Documents and Guaranty. Each Lender
hereby further authorizes the Administrative Agent, on behalf of and for the
benefit of the Secured Parties, to be the agent for and representative of the
Lenders with respect to any guaranty, the Collateral and the Collateral
Documents. Subject to Section 13.5, without further written consent or
authorization from any Lenders, the Administrative Agent shall, at the request
and expense of Credit Parties, execute any documents or instruments necessary
to, (i) in

 

- 39 -



--------------------------------------------------------------------------------

connection with a sale or disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which Required Lenders (or such other
Lenders as may be required to give such consent under Section 13.5) have
otherwise consented or (ii) release any Guarantor from any guaranty or with
respect to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 13.5) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, each Credit Party,
the Administrative Agent and each Lender hereby agree that (i) no Lender shall
have any right individually to realize upon any of the Collateral or to enforce
any guaranty, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Administrative Agent, and (ii) in the event of a foreclosure by
the Administrative Agent of any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Administrative Agent, as agent for and representative
of the Lenders (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Administrative Agent at
such sale or other disposition.

10.9. Withholding Taxes.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding Tax ineffective
or for any other reason, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred.

 

  11. NOTICES

11.1. All notices, consents, requests, approvals, demands, or other
communication by any party to this Agreement or any other Loan Document must be
in writing and shall be deemed to have been validly served, given, or delivered:
(a) upon the earlier of actual receipt and three (3) Business Days after deposit
in the U.S. mail, first class, registered or certified mail return receipt
requested, with proper postage prepaid; (b) upon transmission, when sent by
electronic mail or facsimile transmission; (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address, facsimile number, or email
address (if any) indicated below. Administrative Agent, any Lender or Credit
Party may change its mailing or electronic mail address or facsimile number by
giving all other parties hereto written notice thereof in accordance with the
terms of this Section 11.1.

 

    If to Borrowers:    c/o Horizon Pharma, Inc.    520 Lake Cook Road   
Deerfield, Illinois 60015    Attn: Timothy P. Walbert    Fax: (847) 572-1372   
Email: twalbert@horizonpharma.com     with a copy to:    Cooley LLP    4401
Eastgate Mall

 

- 40 -



--------------------------------------------------------------------------------

     San Diego, California 92121    Attn: Barbara Borden, Esq. and Kay Chandler,
Esq.    Fax: (858) 550-6420    Email: bordenbl@cooley.com and
kchandler@cooley.com

If to Administrative

Agent:

   Cortland Capital Market Services LLC    225 W. Washington Street, Suite 1450
   Chicago, IL 60606    Attention: Beata Konopko    Fax: (312) 376-0751   
Email: beata.konopko@cortlandglobal.com

with a copy to:

   Cortland Capital Market Services LLC    225 W. Washington Street, Suite 1450
   Chicago, IL 60606    Attention: Mike Fredian    Fax: (312) 376-0751    Email:
mike.fredian@cortlandglobal.com

with a copy to:

   Kaye Scholer LLP    Three First National Plaza    70 West Madison Street,
Suite 4200    Chicago, IL 60606    Attention: Lauretta J. Moran    Fax: (312)
583-2583    Email: lmoran@kayescholer.com

with a copy to:

   Latham & Watkins LLP    355 South Grand Avenue    Los Angeles, CA 90071-1560
   Attention: Vicki Marmorstein    Fax: (213) 891-8763    Email:
vicki.marmorstein@lw.com

If to any Lender at the address set forth below such Lender’s name on the
signature pages hereto or on the relevant Assignment Agreement (or at such other
address as such party shall specify to the other parties in writing.

11.2. Each Credit Party further agrees that the Administrative Agent may make
any communications available to the Lenders by posting such communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). Any such posting shall be deemed notice to the Lenders for all
purposes hereunder. The Platform is provided “as is” and “as available.” The
Administrative Agent does not warrant the accuracy or completeness of any such
communications, or the adequacy of the Platform and expressly disclaims
liability for errors or omissions in the communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent in connection with such communications or the Platform. In
no event shall the Administrative Agent have any liability to the Credit
Parties, any Lender or any other person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Credit
Party’s or the Administrative Agent’s transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.

11.3. Each Credit Party hereby authorizes the Administrative Agent to distribute
(i) to Private Siders all communications to be made to any Lender pursuant to
this Agreement or any other Loan Document, including any

 

- 41 -



--------------------------------------------------------------------------------

such communication that Borrowers identify in writing is to be distributed to
Private Siders only (“Private Side Communications”), and (ii) to Public Siders
all communications to be made to any Lender pursuant to Section 6.2(c) (solely
to the extent delivered to Horizon Pharma’s securityholders generally and on a
non-confidential basis), Section 6.2(d) and Section 6.2(i) (solely to the extent
the substance of such communications is publicly disclosed) or as otherwise
designated in writing by the Borrowers as communications that do not contain
MNPI (“Public Side Communications”). To the extent that the event giving rise to
a communication pursuant to Section 6.2(i) is a reportable event on Form 8-K
under the rules and regulations of the Exchange Act, Horizon Pharma shall
publicly disclose such event within four Business Days. Borrowers represent and
warrant that no Public Side Communication contains any MNPI. Borrowers agree to
use all commercially reasonable efforts to not designate any communications
provided under Section 6.2(a)(i), (a)(iii) and (a)(iv) as Private Side
Communications except to the extent that the Borrowers believe in good faith
that such communications contain MNPI. “Private Siders” shall mean Lenders’
employees and representatives who have declared that they are authorized to
receive MNPI and have expressly agreed to maintain such information in
confidence. “Public Siders” shall mean Lenders’ employees and representatives
who have not declared that they are authorized to receive MNPI; it being
understood that Public Siders may be engaged in investment and other
market-related activities with respect to any Borrower’s or its affiliates’
securities or loans. “MNPI” shall mean material non-public information (within
the meaning of United States federal securities laws) with respect to any
Borrower, its affiliates and any of their respective securities, business or
operations.

Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.

Each Lender acknowledges that circumstances may arise that require it to refer
to communications that may contain MNPI. Accordingly, each Lender agrees that,
upon the occurrence of any such circumstances, it will use commercially
reasonable efforts to designate at least one individual to receive Private Side
Communications on its behalf in compliance with its procedures and applicable
law and identify such designee (including such designee’s contact information).
Each Lender agrees to notify the Administrative Agent in writing from time to
time of such Lender’s designee’s e-mail address to which notice of the
availability of Private Side Communications may be sent by electronic
transmission.

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Administrative Agent and other Lenders may have access to Private Side
Communications that such electing Lender does not have and (ii) takes sole
responsibility for the consequences of, and waives any and all claims based on
or arising out of, not having access to Private Side Communications.

 

  12. CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER

New York law governs the Loan Documents without regard to principles of
conflicts of law. Credit Parties, the Administrative Agent and Lenders each
submit to the exclusive jurisdiction of the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such Federal court; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude the
Administrative Agent from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of the
Administrative Agent, for the ratable benefit if the Lenders. Each Credit Party
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and each Credit Party hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Each Credit Party
hereby waives personal service of the summons, complaints, and other process
issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to such Credit Party at the address set forth in Section 11 of this
Agreement

 

- 42 -



--------------------------------------------------------------------------------

and that service so made shall be deemed completed upon the earlier to occur of
such Credit Party’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, CREDIT PARTIES, THE
ADMINISTRATIVE AGENT, AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH
OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR ALL
PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH
ITS COUNSEL.

 

  13. GENERAL PROVISIONS

13.1. Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. No Credit Party may transfer,
pledge or assign this Agreement or any other Loan Document or any rights or
obligations under hereunder or thereunder without the Administrative Agent’s and
each Lender’s prior written consent. The Lenders have the right, without the
consent of the Borrowers, to sell, transfer, assign, pledge, negotiate, or grant
participation in (any such sale, transfer, assignment, negotiation, or grant of
a participation, a “Lender Transfer”) all or any part of, or any interest in,
the Lenders’ obligations, rights, and benefits under this Agreement and the
other Loan Documents to any Eligible Assignee. Borrowers and the Administrative
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned until the Administrative Agent
shall have received and accepted an effective Assignment Agreement executed,
delivered and fully completed by the applicable parties thereto, and shall have
received such other information regarding such Eligible Assignee as the
Administrative Agent reasonably shall require.

13.2. Indemnification; Costs and Expenses.

(a) Borrowers agree to indemnify and hold harmless Administrative Agent and each
Lender and each respective manager, partner, director, officer, employee, agent,
attorney and affiliate thereof (each such person, an “Indemnified Person”) from
and against any and all Indemnified Liabilities; provided, (i) no Credit Party
shall have any obligation to any Indemnified Person hereunder with respect to
any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence or willful misconduct of that Indemnified Person, in
each case, as determined by a final, non-appealable judgment of a court of
competent jurisdiction, and (ii) no Credit Party shall be liable for any
settlement of any claim or proceeding effected by any Indemnified Person without
the prior written consent of such Credit Party (which consent shall not be
unreasonably withheld or delayed), but if settled with such consent or if there
shall be a final judgment against an Indemnified Person, each of the Credit
Parties shall indemnify and hold harmless such Indemnified Person from and
against any loss or liability by reason of such settlement or judgment in the
manner set forth in this Agreement.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, the
Administrative Agent and their respective Affiliates, directors, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
arising out of, as a result of, or in any way related to, this Agreement or any
Loan Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

(c) Any action taken by any Credit Party under or with respect to any Loan
Document, even if required under any Loan Document or at the request of the
Administrative Agent or the Required Lenders, shall be at the expense of such
Credit Party, and neither the Administrative Agent nor any other Secured Party
shall be required under any Loan Document to reimburse any Credit Party or any
Subsidiary of any Credit Party therefor except as expressly provided therein. In
addition, the Borrowers agree to pay or reimburse upon demand (i) the

 

- 43 -



--------------------------------------------------------------------------------

Administrative Agent and each Lender for all reasonable out-of-pocket costs and
expenses incurred by it or any of its directors, employees, attorneys, agents or
sub-agents, in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or proposal letter therefor, any other document prepared in connection therewith
or the consummation and administration of any transaction contemplated therein,
in each case including Agent Expenses to the Administrative Agent, (ii) the
Administrative Agent for all reasonable costs and expenses incurred by it or any
of its directors, employees, attorneys, agents or sub-agents in connection with
internal audit reviews and Collateral, (iii) the Administrative Agent and its
directors, employees, attorneys, agents and sub-agents, for all costs and
expenses incurred in connection with (A) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out”, (B) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (C) the commencement, defense, conduct of, intervention in, or the taking of
any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Credit Party, any Subsidiary of any Credit
Party, Loan Document or Obligation (or the response to and preparation for any
subpoena or request for document production relating thereto), including Agent
Expenses and (iv) fees and disbursements of one law firm, one financial advisor
and one law firm in each relevant jurisdiction, in each case, on behalf of all
Lenders (other than the Administrative Agent) incurred in connection with any of
the matters referred to in clause (iii) above, and, in the case of an alleged
conflict of interest, one additional law firm, one additional financial advisor
and one additional law firm in each relevant jurisdiction to all affected
Lenders taken as a whole.

13.3. Severability of Provisions. In case any provision in or obligation
hereunder or under any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

13.4. Correction of Loan Documents. The Administrative Agent may correct patent
errors and fill in any blanks in the Loan Documents consistent with the
agreement of the parties so long as the Administrative Agent provides Credit
Parties with written notice of such correction and allows Credit Parties at
least ten (10) days to object to such correction. In the event of such
objection, such correction shall not be made except by an amendment signed by
the Administrative Agent, Required Lenders and Credit Parties.

13.5. Amendments in Writing; Integration. (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
the Borrowers therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Borrowers, Administrative Agent and the Required
Lenders provided that

(i) no such amendment, waiver or other modification that would have the effect
of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;

(ii) no such amendment, waiver or modification that would affect the rights and
duties of Administrative Agent shall be effective without Administrative Agent’s
written consent or signature;

(iii) no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Majority Lenders”, “Required Lenders” or the percentage of Lenders which shall
be required for Lenders to take any action hereunder; (D) release all or
substantially all or any material portion of the Collateral, authorize any
Borrower to sell or otherwise dispose of all or substantially all or any
material portion of the Collateral or release any guarantor of all or any
portion of the Obligations or its guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 13.5 or the definitions

 

- 44 -



--------------------------------------------------------------------------------

of the terms used in this Section 13.5 insofar as the definitions affect the
substance of this Section 13.5; (F) consent to the assignment, delegation or
other transfer by Borrowers of any of their rights and obligations under any
Loan Document or release Borrowers of their payment obligations under any Loan
Document, except, in each case with respect to this clause (F), pursuant to a
merger or consolidation permitted pursuant to this Agreement; (G) amend any of
the provisions of Section 2.2(e), Section 9.4 or amend any of the definitions
Pro Rata Share, Term Loan Commitment, Commitment Percentage or any other
definitions or provisions that provide for the Lenders to receive their Pro Rata
Shares of any fees, payments, setoffs or proceeds of Collateral under any Loan
Document to the extent any such amendment would modify the Pro Rata Share
treatment of any fees, payments, setoffs or proceeds of Collateral under any
Loan Document as in effect on the Effective Date; (H) subordinate the Liens
granted in favor of Administrative Agent securing the Obligations; or (I) amend
any of the provisions of Section 13.10. It is hereby understood and agreed that
all Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E), (F),
(G) and (H) of the preceding sentence;

(iv) the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Administrative Agent pursuant to which any Lender may agree to give its consent
in connection with any amendment, waiver or modification of the Loan Documents
only in the event of the unanimous agreement of all Lenders.

(b) Other than as expressly provided for in Section 13.5(a)(i)-(iii),
Administrative Agent may, if requested by the Required Lenders, from time to
time designate covenants in this Agreement less restrictive by notification to a
representative of Borrower.

(c) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

13.6. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

13.7. Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Credit
Parties in Section 13.2 to indemnify the Administrative Agent and the Lenders
shall survive until the statute of limitations with respect to such claim or
cause of action shall have run.

13.8. Confidentiality. In handling any non-public information regarding Credit
Parties and their Subsidiaries and their businesses which would reasonably be
expected to be confidential, the Administrative Agent and each Lender shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to any Lender’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, each Lender shall use its
best efforts to obtain any of its prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to any Lender’s regulators or as otherwise
required in connection with such Lender’s examination or audit; (e) as the
Administrative Agent considers appropriate in exercising remedies under the Loan
Documents; and (f) to third-party service providers of the Administrative Agent
or any Lender so long as such service providers have executed a confidentiality
agreement with the Administrative Agent or Lender, as applicable, with terms no
less restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in the
Administrative Agent’s or in any Lender’s possession when disclosed to the
Administrative Agent or to any Lender, or becomes part of the public domain
after disclosure to the Administrative Agent or any Lender other than as a
result of a breach by the Administrative Agent or a Lender of the obligations
under this Section 13.8; or (ii) disclosed to the Administrative Agent or any
Lender by a third party if the Administrative Agent or such Lender does not know
that the third party is prohibited from disclosing the information.

 

- 45 -



--------------------------------------------------------------------------------

Lenders may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Credit Parties. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.

13.9. Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
any Credit Party and Administrative Agent and/or any Lender arising out of or
relating to the Loan Documents, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which it may be entitled.

13.10. Right of Set-Off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default and at any time thereafter during the
continuance of any Event of Default, each Lender and, to the extent monies are
held by the Administrative Agent, the Administrative Agent is hereby authorized
by each Credit Party at any time or from time to time subject (with respect to
each Lender) to the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Credit Party or to any
other Person (other than the Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Credit Party against and on account of the
obligations and liabilities of any Credit Party to such Lender hereunder and
under the other Loan Documents, including all claims of any nature or
description arising out of or connected hereto or with any other Loan Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Term Loans or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured.

13.11. Marshalling; Payments Set Aside. Neither the Administrative Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
the Administrative Agent or Lenders (or to the Administrative Agent, on behalf
of the Secured Parties), or the Administrative Agent or Lenders enforce any
Liens or exercise their rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

13.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Term Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

13.13. Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

13.14. Captions. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

- 46 -



--------------------------------------------------------------------------------

13.15. Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

13.16. Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

13.17. No Fiduciary Duty. The Administrative Agent, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Credit
Parties. Each Credit Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lenders, on the one hand, and
such Credit Party, its Subsidiaries, and any of their respective stockholders or
affiliates, on the other hand. Each Credit Party acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and such Credit
Party, its Subsidiaries and their respective affiliates, on the other, (ii) in
connection therewith and with the process leading to such transaction each of
the Lenders is acting solely as a principal and not the agent or fiduciary of
such Credit Party, its Subsidiaries or their respective affiliates, management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Credit Party, its
Subsidiaries or their respective affiliates with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising such Credit
Party, its Subsidiaries or their respective affiliates on other matters) or any
other obligation to such Credit Party, its Subsidiaries or their respective
affiliates except the obligations expressly set forth in the Loan Documents and
(iv) each Credit Party, its Subsidiaries and their respective affiliates have
consulted their own legal and financial advisors to the extent each deemed
appropriate. Each Credit Party further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, its
Subsidiaries or their respective affiliates in connection with such transaction
or the process leading thereto.

13.18. Borrower Liability. Either Borrower may, acting singly, request Term
Loans hereunder. Each Borrower hereby appoints the other as agent for the other
for all purposes hereunder, including with respect to requesting Term Loans
hereunder. Each Borrower hereunder shall be jointly and severally obligated to
repay all Term Loans made hereunder, regardless of which Borrower actually
receives said Term Loan, as if each Borrower hereunder directly received all
Term Loans. Each Borrower waives (a) any suretyship defenses available to it
under the Code or any other applicable law and (b) any right to require the
Administrative Agent or the Lenders to: (i) proceed against any other Borrower
or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. The Administrative Agent and the Lenders may
exercise or not exercise any right or remedy it has against any Borrower or any
security it holds (including the right to foreclose by judicial or non-judicial
sale) without affecting any other Borrower’s liability. Notwithstanding any
other provision of this Agreement or other related document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of the
Administrative Agent and the Lenders under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by any Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by any Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void. If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for the Administrative Agent and the Lenders and such payment shall be promptly
delivered to the Administrative Agent for application to the Obligations,
whether matured or unmatured.

 

- 47 -



--------------------------------------------------------------------------------

  14. DEFINITIONS

14.1. Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in parentheses are negative. As
used in this Agreement, the following capitalized terms have the following
meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable, book debts, and other sums owing to Credit Parties.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Acquisition” means (a) any Stock Acquisition, or (b) any Asset Acquisition.

“Additional Horizon AG Intercompany Note” is defined in Section 3.1(s).

“Administrative Agent” is defined in the preamble hereof.

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of any Credit Party or any of its Subsidiaries,
threatened against or adversely affecting any Credit Party or any of its
Subsidiaries or any property of any Credit Party or any of its Subsidiaries.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company or limited liability partnership, that Person’s
managers and members. As used in this definition, “control” means (i) direct or
indirect beneficial ownership of at least 50% (or such lesser percentage which
is the maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) of the voting share capital or other equity interest in a Person
or (ii) the power to direct or cause the direction of the management of such
Person by contract or otherwise. In no event shall any Lender be deemed to be an
Affiliate of Horizon Pharma or any of its Subsidiaries.

“Agent Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) of the Administrative Agent for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred with respect to the
Credit Parties in connection with the Loan Documents.

“Agreement” is defined in the preamble hereof.

“Amortization Election” means a notice delivered by a Lender to Borrowers
electing to have a portion of its Term Loans prepaid pursuant to
Section 2.2(c)(v).

“Amortization Payment Date” means, with respect to any Amortization Election
delivered to Borrowers in accordance with Section 2.2(c)(v), the first day of
Horizon Pharma’s first fiscal quarter following the delivery of such
Amortization Election.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

- 48 -



--------------------------------------------------------------------------------

“Applicable Accounting Standards” means (i) with respect to Horizon and Horizon
Pharma, generally accepted accounting principles in the United States as set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination, and (ii) with respect to Horizon AG, Horizon GmbH and
Horizon UK, the International Financial Reporting Standards.

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

“Asset Acquisition” means (i) any purchase, inbound license or other acquisition
by a Borrower or any of its Subsidiaries of all or substantially all of the
assets of any other Person or (ii) any other purchase or acquisition of any
property or assets of another Person (other than any such purchase or
acquisition of property or assets for administrative expenses and other ordinary
course operating expenses) for any purpose other than the commercialization,
marketing, importing, exporting, distribution, development, or production of
DUEXIS or LODOTRA, but excluding from this clause (ii) any co-promotion or
co-marketing arrangement regarding any product which would be developed for
marketing by the same field sales force as DUEXIS or LODOTRA, calling on the
same target physician group, with (a) an expected positive impact (as reasonably
determined by a Responsible Officer in good faith and based upon reasonable
assumptions) on Consolidated EBITDA of Horizon Pharma and its Subsidiaries on a
pro forma basis as of the end of the 12 month period following commencement of
such co-promotion or co-marketing arrangement, and (b) no more than a total of
$5,000,000 payable by a Borrower or any of its Subsidiaries to the counterparty
in upfront or deferred payments over the term of this Agreement.

“Assignment Agreement” means an Assignment and Assumption Agreement in the form
attached hereto as Exhibit E, with such amendments or modifications as may be
approved by the Administrative Agent.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Blocked Person” means (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Board of Directors” means, with respect to any person, (i) in the case of any
corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, or if there is
none, the Board of Directors of the managing member of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Books” are all books and records including ledgers, federal and state Tax
returns, records regarding a Credit Party’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

 

- 49 -



--------------------------------------------------------------------------------

“Borrower” is defined in the preamble hereof.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Administrative Agent approving the Loan Documents to which such Person is a
party and the transactions contemplated thereby, together with a certificate
executed by its Secretary on behalf of such Person certifying that (a) such
Person has the authority to execute, deliver, and perform its obligations under
each of the Loan Documents to which it is a party, (b) that attached as Exhibit
A to such certificate is a true, correct, and complete copy of the resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Loan Documents to which it is a party,
(c) the name(s) of the Person(s) authorized to execute the Loan Documents on
behalf of such Person, together with a sample of the true signature(s) of such
Person(s), and (d) that Administrative Agent may conclusively rely on such
certificate unless and until such Person shall have delivered to Administrative
Agent a further certificate canceling or amending such prior certificate.

“BPC” is defined in Section 3.1(w).

“Business Day” is any day that is not a Saturday or a Sunday or a day on which
banks are authorized or required to be closed in New York, New York.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than twelve (12) months from
the date of acquisition; (b) commercial paper issued by any Person in the United
States, Switzerland or Germany maturing no more than twelve (12) months after
its creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Dollar, Euro or Swiss Franc (CHF)
denominated certificates of deposit maturing no more than twelve (12) months
after issue of any Lender or any commercial bank having, or which is the
principal banking subsidiary of a bank holding company having, the highest
long-term unsecured debt rating from either Standard & Poor’s Ratings Group or
Moody’s Investors Service, Inc.; and (d) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (c) above. Notwithstanding the foregoing, Cash
Equivalents do not include and the Credit Parties and their Subsidiaries are
prohibited from purchasing, purchasing participations in, entering into any type
of swap or other equivalent derivative transaction, or otherwise holding or
engaging in any ownership interest in any type of debt instrument, including,
without limitation, any corporate or municipal bonds with a long-term nominal
maturity for which the interest rate is reset through a dutch auction and more
commonly referred to as an auction rate security.

“Change in Control” shall mean (i) a transaction in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of a
Borrower ordinarily entitled to vote in the election of directors, empowering
such “person” or “group” to elect a majority of the Board of Directors of a
Borrower, who did not have such power before such transaction or (ii) the
replacement of a majority of the Board of Directors of Horizon Pharma over a
two-year period from the directors who constituted the Board of Directors of
Horizon Pharma at the beginning of such period, and such replacement shall not
have been approved by a vote of at least a majority of the Board of Directors of
Horizon Pharma then still in office who either were members of such Board of
Directors at the beginning of such period or whose election as a member of such
Board of Directors was previously so approved.

“Change in Control Notice” is defined in Section 2.2(c)(iv).

“Change in Control Premium” means, with respect to any Term Loan subject to
prepayment pursuant to Section 2.2(c)(iv) upon a Change in Control, an
additional fee in an amount equal to one percent (1%) of the principal amount of
such Term Loan prepaid.

“Change in Control Prepayment Election” is defined in Section 2.2(c)(iv).

 

- 50 -



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 shall govern; provided further, that in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” means, collectively, “Collateral” (as defined in the Security
Agreement) and all other property of whatever kind and nature subject or
purported to be subject from time to time to a Lien hereunder or under any
Collateral Document.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Collateral Documents” means the Security Agreement, the Control Agreements, the
IP Agreements, any Mortgages and all other bailee waivers, instruments,
documents and agreements delivered by any Credit Party pursuant to this
Agreement or any of the other Loan Documents, in each case in order to grant to
the Administrative Agent, for the benefit of Lenders, or perfect, a Lien on any
real, personal or mixed property of that Credit Party as security for the
Obligations.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Company IP” is defined in Section 5.5(d).

“Company IP Agreement” is defined in Section 5.5(g).

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus without duplication, the sum of the following amounts of such Person and
its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person and its Subsidiaries for such period:
(i) Consolidated Net Interest Expense, (ii) net income tax expense,
(iii) depreciation expense, (iv) amortization expense, (v) non-cash stock
compensation expense recorded pursuant to FASB 123R, and (vi) to the extent
actually paid during such period, fees and expenses related to the consummation
of the transactions contemplated to be closed on the Effective Date under this
Agreement.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with

 

- 51 -



--------------------------------------------------------------------------------

Applicable Accounting Standards, but excluding from the determination of
Consolidated Net Income (without duplication) (a) any non-cash extraordinary or
non-recurring gains or losses or non-cash gains or losses from Transfers,
(b) restructuring charges, (c) effects of discontinued operations, (d) interest
that is paid-in-kind, (e) interest income, (f) any tax refunds, net operating
losses or other net tax benefits received during such period on account of any
prior period and (g) the net income (or loss) of any Person accrued prior to the
date (x) it becomes a Subsidiary or (y) all or substantially all of the property
or assets of such Person are acquired by a Subsidiary.

“Consolidated Net Interest Expense” means, with respect to any Person for any
period, gross cash interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with Applicable
Accounting Standards (including interest expense paid to Affiliates of such
Person), less (i) the sum of (A) interest income for such period and (B) gains
for such period on Hedging Agreements related to interest rates (to the extent
not included in interest income above and to the extent not deducted in the
calculation of gross interest expense), plus (ii) the sum of (A) losses for such
period on Hedging Agreements related to interest rates (to the extent not
included in such gross interest expense) and (B) the upfront costs or fees for
such period associated with Hedging Agreements related to interest rates (to the
extent not included in such gross interest expense), in each case, determined on
a consolidated basis and in accordance with Applicable Accounting Standards.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which a Credit Party maintains a Deposit Account or the
securities intermediary or commodity intermediary at which a Credit Party
maintains a Securities Account or a Commodity Account, such Credit Party, and
the Administrative Agent pursuant to which the Administrative Agent obtains
control (within the meaning of the Code) over such Deposit Account, Securities
Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret (and all related IP Ancillary Rights).

“Credit Extension” is any Term Loan or any other extension of credit by the
Lenders for a Borrower’s benefit.

“Credit Party” is each Borrower and each Guarantor.

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Term Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Term
Loans of such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Term

 

- 52 -



--------------------------------------------------------------------------------

Commitments are cancelled or terminated and/or the Obligations are declared or
become immediately due and payable, (ii) the date on which the Default Excess
with respect to such Defaulting Lender shall have been reduced to zero and
(iii) the date on which Credit Parties, Administrative Agent and Required
Lenders waive all Funding Defaults of such Defaulting Lender in writing.

“Defaulted Loan” is defined in Section 2.7.

“Defaulting Lender” is defined in Section 2.7.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“DUEXIS” means DUEXIS® and any combination pharmaceutical product of Famotidine
and Ibuprofen in the same dosage strengths or various formulations.

“Effective Date” is defined in the preamble hereof.

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender), (ii) an
Affiliate of a Lender (other than a Defaulting Lender), (iii) an Approved Fund
(other than an Approved Fund of a Defaulting Lender) or (iv) any other Person
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Administrative Agent; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrowers, any of the Borrowers’ Affiliates or
Subsidiaries.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Approvals, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Credit Party or any of its Subsidiaries or any Facility.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

- 53 -



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the IRC.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the IRC and Section 302 of ERISA, whether or not waived;
(c) the failure to make by its due date a required installment under
Section 430(j) of the IRC (or Section 430(j) of the IRC, as amended by the
Pension Protection Act of 2006) with respect to any Plan or the failure to make
any required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the IRC or Section 303(d) of ERISA (or after the effective
date of the Pension Protection Act of 2006, Section 412(c) of the IRC and
Section 302(c) of ERISA) of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by Horizon Pharma or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by Horizon Pharma or its
Subsidiaries or any of their respective ERISA Affiliates from the Pension
Benefit Guaranty Corporation (referred to and defined in ERISA) or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by Horizon Pharma or its Subsidiaries
or any of their respective ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by Horizon
Pharma or its Subsidiaries or any of their respective ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the IRC or Section 406 of ERISA) which could reasonably be
expected to result in material liability to Horizon Pharma or its Subsidiaries.

“Event of Default” is defined in Section 8.

“Event of Loss” means with respect to any property or assets, any of the
following: (a) any loss, destruction or damage of such property or assets;
(b) any transfer in lieu of any pending or threatened institution of any
proceedings for the condemnation or seizure of such property or assets or for
the exercise of any right of eminent domain; or (c) any actual condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such property or assets, or confiscation of such property or assets or the
requisition of the use of such property or assets.

“Exchange Act” is the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute.

“Excluded License” means an exclusive license or sublicense of any Intellectual
Property that is tantamount to a sale of substantially all rights to such
Intellectual Property in a particular geography or field of use because it
conveys to the licensee or sublicensee exclusive rights to practice such
Intellectual Property in the applicable geography or field of use for
consideration that is not based upon future development or commercialization of
products (other than pursuant to so-called earn-out payments) or services by the
licensee or sublicensee (other than transition services), such as, for example,
consideration of only upfront advances or initial license fees or similar
payments in consideration of such rights, with no anticipated subsequent
payments or de minimis payments to Horizon Pharma or any of its Subsidiaries
(other than pursuant to so-called earn-out payments or transition services).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal

 

- 54 -



--------------------------------------------------------------------------------

withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrowers) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.6, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender’s failure to comply with Section 2.6(c) and (d) any
U.S. federal withholding Taxes imposed under FATCA

“Existing Kreos Loan Agreement” means that certain Agreement for the Provision
of a Loan Facility of up to Euro 7,500,000, dated August 15, 2008, by and
between Kreos and Horizon AG, as amended, restated, or otherwise modified.

“Existing Oxford/SVB Loan Agreement” means that certain Loan and Security
Agreement, dated as of June 2, 2011, by and between Oxford, as Administrative
Agent, the Lenders party thereto, and Borrowers, as amended, restated, or
otherwise modified.

“Extraordinary Receipts Notice” is defined in Section 2.2(c)(ii).

“Extraordinary Receipts Prepayment Election” is defined in Section 2.2(c)(ii).

“Extraordinary Receipts” means the Net Cash Proceeds of any Event of Loss.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by any Credit Party or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FDA” shall mean the United States Food and Drug Administration or any successor
federal agency thereto.

“FDA Laws” shall mean all applicable statutes, rules, regulations, standards,
guidelines, policies and orders administered or issued by FDA.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the IRC.

“Funding Default” is defined in Section 2.7.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other Tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

- 55 -



--------------------------------------------------------------------------------

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, government department, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization.

“Governmental Payor Programs” means all governmental third party payor programs
in which any Credit Party or its Subsidiaries participates, including, without
limitation, Medicare, Medicaid, TRICARE or any other federal or state health
care programs.

“Guarantor” is any present or future guarantor of the Obligations.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Health Care Laws” means, collectively, any and all federal, state or local
laws, rules, regulations, manuals, orders, ordinances, statutes, guidelines and
requirements issued under or in connection with Medicare, Medicaid or any other
Government Payor Program or any equivalent thereof applicable in any non-United
States jurisdiction; governing the confidentiality of patient information, and
regulatory matters primarily relating to billing and coding advice, evaluation
of patients for social benefit programs, patient health care, health care
providers and health care services; and accreditation standards and requirements
of all applicable state laws or regulatory bodies; including without limitation
HIPAA, Medicaid, Medicare, any and all federal, state and local fraud and abuse
laws of any Governmental Authority, including, without limitation, the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7(b)), the civil False Claims Act (31
U.S.C. § 3729 et seq.), Sections 1320a-7 and 1320a-7a of Title 42 of the United
States Code and the regulations promulgated pursuant to such statutes, the
Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Pub. L.
No. 108-173) and the regulations promulgated thereunder and all other applicable
health care laws, rules, codes, statutes, regulations, manuals, orders,
ordinances, statutes, policies, administrative guidance and requirements
pertaining to Medicare or Medicaid, as the same may be amended, modified or
supplemented from time to time, and any successor statute thereto, in any manner
applicable to any Credit Party or any of its Subsidiaries.

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, any
successor statute thereto, any and all rules or regulations promulgated from
time to time thereunder, and any comparable state laws.

“Horizon” is defined in the preamble hereof.

“Horizon AG” is Horizon Pharma AG, a company organized under the laws of
Switzerland.

“Horizon GmbH” is Horizon Pharma GmbH, a company organized under the laws of
Germany.

“Horizon AG Intercompany Note” is defined in Section 3.1(r).

 

- 56 -



--------------------------------------------------------------------------------

“Horizon UK” is Horizon Pharma (UK) Limited, a company organized under the laws
of England and Wales.

“Included Product” means, as of the Effective Date, DUEXIS and LODOTRA, any
pharmaceutical products with the same active ingredients as DUEXIS or LODOTRA in
various dosage strengths or formulations, and thereafter any future product
(a) marketed by Horizon Pharma or its Subsidiaries which is owned or controlled
by Horizon Pharma or its Subsidiaries or (b) out-licensed by Horizon Pharma or
its Subsidiaries.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for advanced or borrowed money or credit extended; (b) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business that
are not more than one hundred and twenty (120) days past due); (c) the face
amount of all letters of credit issued for the account of such Person and
without duplication, all drafts drawn thereunder and all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments issued by such Person; (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses; (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to property acquired by the Person (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property); (f) all capital lease
obligations; (g) the principal balance outstanding under any synthetic lease,
off-balance sheet loan or similar off balance sheet financing product; (h) all
obligations, whether or not contingent, to purchase, redeem, retire, defease or
otherwise acquire for value any of its own Equity Interests (or any Equity
Interests of a direct or indirect parent entity thereof) prior to the date that
is 180 days after the Term Loan Maturity Date, valued at, in the case of
redeemable preferred stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) Contingent Obligations.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnified Persons in connection with any investigative, administrative or
judicial proceeding or hearing commenced or threatened by any Person, whether or
not any such Indemnified Person shall be designated as a party or a potential
party thereto (it being agreed that, such counsel fees and expenses shall be
limited to one primary counsel, and any additional special and local counsel in
each jurisdiction deemed necessary or advisable by the Administrative Agent or
any Lender, for the Indemnified Persons, except in the case of actual or
potential conflicts of interest between or among the Indemnified Persons), and
any fees or expenses incurred by Indemnified Persons in enforcing this
indemnity), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations, on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnified Person, in any manner relating to
or arising out of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make Credit
Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of any
guaranty of the Obligations)).

“Indemnified Person” is defined in Section 13.2.

“Indemnified Taxes” is (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Credit
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Initial Amortization Amount” is defined in Section 2.2(c)(v)(2).

 

- 57 -



--------------------------------------------------------------------------------

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all:

(a) Copyrights, Trademarks, and Patents;

(b) trade secrets and trade secret rights, including, without limitation, any
rights to unpatented inventions, know-how, operating manuals;

(c) Software (as defined in the Security Agreement);

(d) design rights; and

(e) IP Ancillary Rights.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of a Credit Party’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is (i) any beneficial ownership interest in any Person (including
Equity Interests), (ii) any Acquisition, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including without limitation, by way of merger,
consolidation or other combination, (iii) any purchase of, or any commitment to
make or purchase, or the making of any advance, loan, extension of credit or
capital contribution in or to, any Person or (iv) any other purchase or other
acquisition of any property or assets of another Person for any purpose other
than the commercialization, marketing, importing, exporting, distribution,
development or production of DUEXIS or LODOTRA but excluding any co-promotion or
co-marketing arrangement regarding any product which would be developed for
marketing by the same field sales force as DUEXIS or LODOTRA, calling on the
same target physician group, with (a) an expected positive impact (as reasonably
determined by a Responsible Officer in good faith and based upon reasonable
assumptions) on Consolidated EBITDA of Horizon Pharma and its Subsidiaries on a
pro forma basis as of the end of the 12 month period following commencement of
such co-promotion or co-marketing arrangement, and (b) no more than a total of
$5,000,000 payable by a Borrower or any of its Subsidiaries to the counterparty
in upfront or deferred payments over the term of this Agreement.

“IP Agreements” are those certain Intellectual Property Security Agreements
entered into by and between Horizon and Horizon Pharma and Administrative Agent,
each dated as of the Effective Date, as such may be amended from time to time.

“IP Ancillary Rights” means, with respect to any Copyright, Trademark, or
Patent, as applicable, all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions
thereof, and with respect to any Copyright, Trademark, Patent, Software, trade
secrets or trade secret rights, including, without limitation, any rights to
unpatented inventions, know-how, operating manuals, all income, royalties,
proceeds and liabilities at any time due or payable or asserted under or with
respect to any of the foregoing or otherwise with respect thereto, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, in each case, all rights to obtain any other intellectual property right
ancillary to any Copyright, Trademark, Patent, Software, trade secrets or trade
secret rights.

“IRC” shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto, and any regulations promulgated thereunder.

 

- 58 -



--------------------------------------------------------------------------------

“Knowledge” or to the “knowledge” of a Credit Party or any of its Subsidiaries
or similar qualifications means the actual knowledge, after reasonable
investigation, of the Responsible Officers.

“Kreos” means Kreos Capital III (UK) Limited.

“Lender” and “Lenders” shall have the respective meanings set forth in the first
paragraph of this Agreement and shall include any assignee or participant of a
Loan in accordance with Section 13.1 hereof.

“Lender Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of any Lender for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to the Credit Parties
in connection with the Loan Documents.

“Lender Transfer” is defined in Section 13.1.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, assignment for security purposes,
contingent assignment, conditional assignment, right of first or last
negotiation, offer or refusal, title defect or chain of title gap whether
voluntarily incurred or arising by operation of law or otherwise against any
property.

“Liquidity” means the sum of the Credit Parties’ unrestricted cash and Cash
Equivalents.

“Loan Documents” are, collectively, this Agreement, any Term Loan Notes, the
Security Agreement, the IP Agreements, the Swiss Pledge Agreement, the UK
Security Deed, the UK Share Charge, the Warrants, the Post Closing Matters
Agreement, each Compliance Certificate, the Perfection Certificates, any Control
Agreement, any other Collateral Document, any guaranties executed by a Credit
Party, and any other present or future agreement between a Credit Party and the
Administrative Agent, in each case for the benefit of the Lenders, in connection
with this Agreement, all as amended, restated, or otherwise modified.

“LODOTRA” means NP01/LODOTRA/RAYOS® and, other than as used in the definition of
Permitted Investments, any pharmaceutical product with prednisone in the same
dosage strengths or various formulations.

“Majority Lenders” means one or more Lenders holding fifty one percent (51%) or
more of the aggregate outstanding principal balance of the Term Loans. For
purposes of this definition only, a Lender shall be deemed to include itself,
and any Lender that is an Affiliate or Approved Fund of such Lender.

“Makewhole Amount” means, on the date of the applicable prepayment, an amount
equal to:

 

  (i) eight and one-half percent (8.5%) of the principal amount of the Term
Loans prepaid (calculated in a manner to include the accrued portion of
payment-in-kind interest that has not yet been capitalized and added to the then
outstanding principal amount of the Term Loans as indicated in the applicable
PIK Election Notice plus any Special Premium, if any); plus

 

  (ii)

an amount (not less than zero) equal to the present value of the sum of all
interest payments that would have otherwise been payable under this Agreement
from the date of the relevant prepayment of the Term Loans through the two and
one half year anniversary of the Effective Date with respect to the Term Loans
that are being so prepaid discounted to the date of prepayment on a quarterly
basis (assuming a 365/366-day year and actual days elapsed) at a rate per annum
equal to the Treasury Rate as of the date of prepayment plus fifty (50) basis
points. For purposes hereof, “Treasury Rate” means, as of any prepayment date,
the yield to maturity as of such date of United States Treasury securities with
a constant maturity (as compiled and published in the most recent Federal
Reserve Statistical Release H.15 (519) that has become publicly available at
least two business days prior to such date (or, if such Statistical Release is
no longer published, any publicly

 

- 59 -



--------------------------------------------------------------------------------

  available source of similar market data)) most nearly equal to the period from
such date to the two and one half year anniversary of the Effective Date;
provided, however, that if the period from the prepayment date to the two and
one half year anniversary of the Effective Date is not equal to the constant
maturity of a United States Treasury security for which a weekly average yield
is given, the Treasury Rate will be obtained by linear interpolation (calculated
to the nearest one-twelfth of a year) from the weekly average yields of United
States Treasury securities for which such yields are given, except that if the
period from such date to the two and one half year anniversary of the Effective
Date is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

“Margin Stock” is defined in Section 5.13.

“Material Adverse Change” is a material adverse change in or material adverse
effect on: (i) the business, condition (financial or otherwise), assets,
liabilities (actual or contingent), operations, management, performance, or
properties of the Credit Parties and their Subsidiaries, taken as a whole since
December 31, 2010, (ii) the ability of any Credit Party to perform its
obligations under this Agreement or any other Loan Document (including as a
result of any Credit Party failing to remain Solvent), or (iii) the ability of
Administrative Agent or the Lenders to enforce this Agreement or any other Loan
Document.

“Material Contract” means any contract or other arrangement to which a Credit
Party or any of its Subsidiaries is a party (other than the Loan Documents) or
by which any of its assets is bound, for which breach, nonperformance,
cancellation, termination or failure to renew could reasonably be expected to
result in a Material Adverse Change.

“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the SSA (42 U.S.C. 1396 et seq.) and any statutes succeeding
thereto, and all laws, rules, regulations, manuals, orders, or requirements
pertaining to such program, including (a) all federal statutes affecting such
program; (b) all state statutes and plans for medical assistance enacted in
connection with such program and federal rules and regulations promulgated in
connection with such program; and (c) all applicable provisions of all rules,
regulations, manuals, orders and administrative, reimbursement, and requirements
of all government authorities promulgated in connection with such program
(whether or not having the force of law), in each case as the same may be
amended, supplemented or otherwise modified from time to time.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the SSA (42 U.S.C. 1395 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, or
orders pertaining to such program including (a) all federal statutes (whether
set forth in Title XVIII of the SSA or elsewhere) affecting such program; and
(b) all applicable provisions of all rules, regulations, manuals, orders and
administrative, reimbursement and requirements of all governmental authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

“MNPI” is defined in Section 11.3.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on real estate or any interest in real estate.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which Horizon Pharma or its
Subsidiaries or their respective ERISA Affiliates is then making or accruing an
obligation to make contributions; (b) to which Horizon Pharma or its
Subsidiaries or their respective ERISA Affiliates has within the preceding five
plan years made contributions; or (c) with respect to which Horizon Pharma or
its Subsidiaries could incur material liability.

“Net Cash Proceeds” means, the amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of

 

- 60 -



--------------------------------------------------------------------------------

a Person in connection with a Transfer by such Person or Event of Loss suffered
by such Person, after deducting therefrom, (i) in the case of a Transfer by any
Person, only (A) the amount of any Indebtedness secured by any Permitted Lien on
any asset (other than Indebtedness assumed by the purchaser of such asset) which
is required to be, and is, repaid in connection with such Transfer (other than
Indebtedness under this Agreement), (B) reasonable expenses related thereto
incurred by such Person in connection therewith (including reasonable and
out-of-pocket legal, accounting and investment banking fees, and sales
commissions) excluding any such amounts payable to the Borrowers or any of their
Affiliates, (C) transfer taxes paid to any taxing authorities by such Person in
connection therewith, (D) net income taxes to be paid in connection with such
Transfer (after taking into account any tax credits or deductions and any tax
sharing arrangements), and (E) appropriate amounts that must be set aside as a
reserve in accordance with Applicable Accounting Standards against any
liabilities associated with such Transfer; provided that upon release of such
reserve, such amounts shall automatically and immediately become Net Cash
Proceeds, to the extent, but only to the extent, that the amounts so deducted
are (x) actually paid to a Person that, except in the case of reasonable
out-of-pocket expenses, is not an Affiliate of such Person and (y) properly
attributable to such transaction or to the asset that is the subject thereof and
(ii) in the case of an Event of Loss, (A) all money actually applied to replace,
repair or reconstruct the damaged property or asset affected by the loss,
condemnation or taking, (B) all of the costs and expenses reasonably incurred in
connection with the collection of such proceeds, award or other payments,
(C) any amounts retained by or paid to parties having superior rights to such
proceeds, awards or other payments, (D) amounts required to be applied to repay
principal, interest, prepayment premiums and penalties and other amounts on
Indebtedness secured by a Lien on the asset which is the subject of such Event
of Loss and (E) net income taxes to be paid in connection with such Event of
Loss (after taking into account any tax credits or deductions and any tax
sharing arrangements). Notwithstanding the foregoing, “Net Cash Proceeds” in
respect of a Transfer shall not include Royalty Payments.

“Non-Domestic Liquidity” means the lesser of (i) the sum of all unrestricted
cash and Cash Equivalents of the Foreign Subsidiaries of Horizon Pharma and
(ii) $5,000,000.

“Non U.S. Lender” is defined in Section 2.6(c).

“Obligations” are the Credit Parties’ obligations to pay when due any and all
debts, principal, interest, Lender Expenses, Agent Expenses, the Prepayment
Premium, the Makewhole Amount, the Change of Control Premium, the Special
Premium and other amounts Credit Parties owe each of the Lenders and the
Administrative Agent (or are obligated to pay to the Administrative Agent, for
the ratable benefit of the Lenders) now or later, under this Agreement, the
other Loan Documents or otherwise, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), cash management services, and foreign
exchange contracts, if any, entered into in connection with the transactions
contemplated hereby and including interest accruing after Insolvency Proceedings
begin (whether or not allowed) and debts, liabilities, or obligations of
Borrowers assigned to the Administrative Agent, for the ratable benefit of the
Lenders, and to perform Borrowers’ duties under the Loan Documents; provided
that the term “Obligations” shall not include any obligations to pay or perform
under any Warrant.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State or other applicable Governmental Authority
of such Person’s jurisdiction of formation on a date that is no earlier than 30
days prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

- 61 -



--------------------------------------------------------------------------------

“ordinary course of business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, undertaken by such Person
in good faith and not for purposes of evading any covenant, prepayment
obligation or restriction in any Loan Document.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection (including present or former connection
of its agents) between such Lender and the jurisdiction imposing such Tax (other
than connections arising solely from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Term Loan or Loan Document).

“Other Included Product” means any Included Product (other than DUEXIS, LODOTRA
or any pharmaceutical products with the same active ingredients as DUEXIS or
LODOTRA in various dosage strengths or formulations) that, when excluded from
the calculation of TTM Revenue of Horizon Pharma and its Subsidiaries for the
most recently ended fiscal quarter period, would result in Horizon Pharma and
its Subsidiaries having TTM Revenue for such period that is less than what is
required for such period pursuant to Section 6.12(b).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, sales, transfer, excise, mortgage or property
Taxes, charges or similar levies or similar Taxes that arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

“Oxford” means Oxford Finance LLC, a Delaware limited liability company.

“Patent Licenses” shall mean (a) any agreement, whether written or oral,
providing for the grant by or to a Person of any right to manufacture, use or
sell any invention covered by a Patent, together with the goodwill associated
therewith, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country, multinational body or any political subdivision thereof (and
all related IP Ancillary Rights) and (b) all renewals thereof.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same (and all related IP Ancillary
Rights).

“Patriot Act” is defined in Section 3.1(p).

“Payment/Advance Form” is that certain form attached hereto as Exhibit A.

“Payment Date” is the first day of each calendar quarter.

“Perfection Certificate” is defined in Section 5.5.

“Permitted Acquisition” means any Acquisition so long as:

(i) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition;

(ii) the assets being acquired or licensed, or the Person whose Equity Interests
are being acquired, are useful in or engaged in, as applicable, the business of
the Borrowers and their Subsidiaries;

(iii) Borrowers have provided Administrative Agent with written confirmation,
supported by reasonably detailed calculations, in each case which are in form
and substance reasonably satisfactory to Administrative Agent and the Required
Lenders, that on a pro forma basis, created by adding the historical
consolidated financial statements of Horizon Pharma and its Subsidiaries
(including the consolidated financial

 

- 62 -



--------------------------------------------------------------------------------

statements of any other Person or assets that were the subject of a prior
Permitted Acquisition during the relevant period) to the historical consolidated
financial statements of the Person to be acquired (or the historical financial
statements related to the assets to be acquired) pursuant to the proposed
Acquisition (adjusted to eliminate expense items that would not have been
incurred and include income items that would have been recognized, in each case,
if the combination had been accomplished at the beginning of the relevant
period; such eliminations and inclusions to be mutually agreed upon by the
Borrowers and Administrative Agent), Borrowers would have been in compliance
with the financial covenants in Section 6.12 for the 12 months ending as of the
fiscal quarter of the Borrowers ended immediately prior to the proposed date of
consummation of such proposed Acquisition for which there are available
financial statements;

(iv) in the case of an Asset Acquisition, the subject assets are being acquired
or licensed by Horizon Pharma or Horizon or a Domestic Subsidiary of Horizon
Pharma, and the applicable Person shall have executed and delivered or
authorized, as applicable, any and all security agreements, financing
statements, fixture filings, and other documentation reasonably requested by
Administrative Agent in order to include the newly acquired or licensed assets
within the Collateral;

(v) in the case of a Stock Acquisition, (1) the subject Equity Interests are
being acquired in such Acquisition directly by Horizon Pharma or Horizon or a
Domestic Subsidiary of Horizon Pharma and (2) the relevant Credit Party shall
have complied with its obligations under Section 6.14;

(vi) any Indebtedness or Liens assumed in connection with such Acquisition are
otherwise permitted under Section 7.4 or 7.5, respectively;

(vii) such Acquisition shall be consensual and shall have been approved by the
Board of Directors of the Person whose Equity Interests or assets are proposed
to be acquired and shall not have been preceded by an unsolicited tender offer
for such Equity Interests by, or proxy contest initiated by, Horizon Pharma or
any of its Subsidiaries;

(viii) the Borrowers shall have delivered (A) projections for the Person whose
Equity Interests or assets are proposed to be acquired, (B) updated pro forma
projections for Horizon Pharma and its Subsidiaries evidencing compliance on a
pro forma basis with Section 6.12 for the 12 calendar months following the date
of such Acquisition (on a quarter-by-quarter basis), in form and content
reasonably acceptable to Administrative Agent and the Required Lenders and
(C) updated disclosure schedules to this Agreement and to each of the other Loan
Documents solely with respect to such Acquisition (to the extent not prohibited
by the terms hereof and thereof), as applicable; provided, that (x) in no event
may any disclosure schedule be updated in a manner that would reflect or
evidence a Default or Event of Default and (y) any determination of Consolidated
EBITDA of Horizon Pharma and its Subsidiaries for such 12 calendar month period
shall include only such post-acquisition cost saving adjustments which are
mutually agreed upon by the Borrowers and the Administrative Agent;

(ix) either (A) (x) Consolidated EBITDA of Horizon Pharma and its Subsidiaries
for the most recently ended two fiscal quarter period, taken as a single
accounting period, shall have been greater than or equal to $12,000,000 and
(y) immediately after giving effect to any such Acquisition, Liquidity of the
Credit Parties shall have been greater than or equal to $10,000,000 or
(B) (x) Consolidated EBITDA of Horizon Pharma and its Subsidiaries for the most
recently ended two fiscal quarter period, taken as a single accounting period,
shall have been greater than or equal to zero, (y) immediately after giving
effect to any such Acquisition, Liquidity shall have been greater than or equal
to $10,000,000 and (z) Consolidated EBITDA of the Person whose Equity Interests
or assets are proposed to be acquired for each of the two and four quarter
period most recently ended prior to the date of the consummation of such
Acquisition (adjusted for any Specified Synergies as though such Specified
Synergies had been realized on the first day of such period) is greater than
zero; and

(x) at least five (5) Business Days prior to the proposed date of consummation
of the Acquisition, Borrowers shall have delivered to the Administrative Agent
an officer’s certificate signed by a Responsible Officer certifying that
(A) such transaction complies with this definition (which shall have attached

 

- 63 -



--------------------------------------------------------------------------------

thereto reasonably detailed backup data and calculations showing such
compliance), and (B) such transaction could not reasonably be expected to result
in a Material Adverse Change.

“Permitted Indebtedness” is:

(a) Credit Parties’ Indebtedness to the Lenders under this Agreement and the
other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on Schedule 14.1
hereto;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business in an aggregate amount not to exceed $5,000,000 at any one time
outstanding;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness secured by Liens permitted under clause (c) of the definition
of “Permitted Liens” hereunder;

(g) (i) Indebtedness to SVB or another financial institution with respect to
Borrowers’ credit card program and other cash management services provided that
the amount of such Indebtedness shall at no time exceed $1,500,000 and
(ii) unsecured Indebtedness to Wright Express Financial Services in respect of
credit card obligations for gas purchases and/or vehicle maintenance in an
aggregate amount outstanding not to exceed $120,000 at any time;

(h) Investments set forth in clause (f) of the definition of Permitted
Investments, to the extent constituting Indebtedness; provided any such
Indebtedness is subordinated to the Obligations (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
the Required Lenders);

(i) reimbursement and indemnification obligations of Horizon to SVB or another
financial institution in respect of a Letter of Credit issued by SVB or another
financial institution in respect of Horizon’s lease of certain premises
described as Suite Nos. 520 and 550, of the project now known as Corporate 500
Centre whose address is 520 Lake Cook Road, Deerfield, IL 60015 in an amount not
to exceed Two Hundred Fifty Thousand Dollars ($250,000);

(j) guaranties by a Credit Party of Permitted Indebtedness of another Credit
Party; and

(k) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (i) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon any Credit Party or its Subsidiaries, as
the case may be.

“Permitted Investments” are:

(a) Investments (including, without limitation, Investments in Subsidiaries)
existing on the Effective Date and shown on Schedule 14.2 hereto;

(b) Investments consisting of Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

(d) subject to Section 6.6, Investments consisting of deposit accounts or
securities accounts;

(e) Investments by Horizon Pharma or any of its Subsidiaries pursuant to a
Permitted License;

 

- 64 -



--------------------------------------------------------------------------------

(f) (i) Investments by any Credit Party in or to any other Credit Party,
(ii) Investments by Borrowers in the Horizon AG Intercompany Note and the
Additional Horizon AG Intercompany Note made prior to and existing on the
Effective Date (provided that any additional Investments in the Horizon AG
Intercompany Note and the Additional Horizon AG Intercompany Note made from and
after the Effective Date shall be subject to the provisions of the following
clause (iii)), and (iii) provided no Event of Default has occurred and is
continuing, Investments by Horizon Pharma in Horizon AG (which Investments shall
be made through an increase in the amount of the Horizon AG Intercompany Note
and/or the Additional Horizon AG Intercompany Note) (including Investments
constituting payments payable by any Credit Party to Horizon AG pursuant to any
Permitted License) solely to the extent required to finance (x) the payment of
operating expenses incurred by Horizon AG and Horizon GmbH in the ordinary
course of business solely in connection with Horizon AG’s LODOTRA program
provided that (A) the amount of such Investments in any fiscal year shall not
exceed an amount for such fiscal year as set forth on Schedule 14.3 hereto, and
(B) both immediately before and immediately after giving effect to any such
Investment, the sum of all cash and Cash Equivalents of all Foreign Subsidiaries
of Horizon Pharma, collectively, shall not exceed $5,000,000; and (y) the
purchase of a LODOTRA inspection machine in the amount of €300,000 plus set up,
calibration and maintenance costs of approximately €40,000 in the first year
following such purchase, and annual maintenance costs thereafter of
approximately €14,000 per year, in each case net of applicable taxes;

(g) Investments consisting of (x) travel advances and employee relocation loans
and other employee advances in the ordinary course of business, and (y) loans to
employees, officers or directors relating to the purchase of equity securities
of Horizon Pharma pursuant to employee stock purchase plans or agreements
approved by Horizon Pharma’s Board of Directors, so long as the aggregate amount
of all such loans made pursuant to this clause (g) does not exceed Five Hundred
Thousand Dollars ($500,000);

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of any Credit Party in any Subsidiary;

(j) joint ventures or strategic alliances in the ordinary course of business
consisting of the non-exclusive licensing of technology, the development of
technology or the providing of technical support, but in no event consisting of
cash investments;

(k) the Investment by Horizon Pharma in Horizon AG on the Effective Date in an
amount not to exceed $3,909,107.39, plus any true-up amount payable in
connection with the conversion of the portion thereof to be converted to Euros
following the Effective Date, which Investment shall be used solely to repay all
Indebtedness outstanding under the Existing Kreos Loan Agreement (which
Investment shall be made through an increase in the amount of the Horizon AG
Intercompany Note and/or the Additional Horizon AG Intercompany Note); and

(l) Permitted Acquisitions.

“Permitted Licenses” means (a) a non-exclusive or exclusive as to geography
other than the United States license of (or covenant not to sue with respect to)
Intellectual Property or grant of distribution, co-promotion or similar
commercial rights to third parties (other than Horizon AG and Horizon GmbH) in
the ordinary course of business, (b) subject to prior satisfaction of the
requirements set forth in the following sentence, an exclusive as to geography
within the United States license of Intellectual Property or grant of
distribution, co-promotion or similar commercial rights to third parties in the
ordinary course of business, (c) non-exclusive licensing of (or granting of a
covenant not to sue with respect to) technology or Intellectual Property,
granting of distribution, co-promotion or similar commercial rights, the
development of technology or the providing of technical support,
(d) non-exclusive or exclusive grant of manufacturing licenses to third parties
in the ordinary course of business, (e) intercompany licenses or other similar
arrangements among the Credit Parties, and (f) intercompany licenses or grants
of distribution, co-promotion or similar commercial rights between the Credit
Parties and Horizon AG wherein Horizon AG is the licensor or grantor and one or
more Credit Parties are licensees or grantees; provided, however,

 

- 65 -



--------------------------------------------------------------------------------

that the licenses or similar arrangements described in clause (e) above shall
not permit exclusive as to geography in the United States licenses of
Intellectual Property and shall only permit exclusive as to geography other than
the United States licenses of Intellectual Property if a Credit Party retains
all rights to such Intellectual Property other than those rights that are the
subject of such license. Notwithstanding the foregoing, any license described in
clause (b) above shall not be a Permitted License hereunder unless and until
(i) Horizon Pharma shall have given written notice to the Administrative Agent
and the Lenders of such proposed license, which notice shall (A) identify the
parties to the proposed license, (B) include a description of the material terms
and conditions of such proposed license and (C) include copies of any and all
agreements relating to such proposed license, to the Administrative Agent and to
each Lender in accordance with Section 11 hereof, (ii) the Administrative Agent,
at the direction of the Required Lenders, shall have given its written consent
to such proposed license; provided that, in the event Horizon Pharma does not
receive a written denial thereof within ten (10) Business Days after the
effective date of delivery of notice as contemplated in clause (ii) in
accordance with Section 11.1, then the Administrative Agent, on behalf of the
Required Lenders, will be deemed to have given such consent, and Horizon Pharma
or its Subsidiary that is a party to such proposed license shall be permitted to
enter into such license arrangement, unless the material terms and conditions of
such proposed license have changed in any material respect from the terms set
forth in the materials provided to the Administrative Agent and the Lenders
pursuant to clause (i) above, in which event consent shall not be deemed to have
been given by the Administrative Agent until such time as the requirements of
clauses (i) and (ii) have been satisfied as to the proposed license, as so
amended or modified. Notwithstanding the foregoing, “Permitted Licenses” shall
not include any Excluded Licenses entered into after the Effective Date unless
consented to in writing by the Required Lenders.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for Taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which such Credit Party maintains adequate reserves on its Books, provided that
no notice of any such Lien has been filed or recorded under the IRC, and the
Treasury Regulations adopted thereunder;

(c) purchase money Liens (including capital leases) (i) on Equipment acquired or
held by a Credit Party incurred for financing the acquisition of Equipment
securing no more than Five Hundred Thousand Dollars ($500,000) in the aggregate
amount outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

(d) Permitted Licenses and Liens incurred pursuant to Permitted Licenses;

(e) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as no
such Lien secures liabilities in an amount in excess of One Hundred Thousand
Dollars ($100,000), individually, or Two Hundred and Fifty Thousand Dollars
($250,000), in the aggregate, when aggregated with all such Liens, and in each
case, is not delinquent or remains payable without penalty or is being contested
in good faith and by appropriate proceedings which proceedings have the effect
of preventing the forfeiture or sale of the property subject thereto;

(f) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(g) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under either Section 8.4 or
8.7;

(h) subject to Section 6.6, Liens in favor of other financial institutions
arising in connection with deposit and/or securities accounts held at such
institutions; provided that such Liens relate solely to obligations for

 

- 66 -



--------------------------------------------------------------------------------

administrative and other banking fees and expenses (but not Indebtedness)
incurred in the ordinary course of business in connection with the maintenance
of such accounts;

(i) statutory or common law Liens of landlords; provided that such landlords
shall have waived their respective rights with respect to such Liens pursuant to
a landlord waiver agreement between such landlord and the Administrative Agent
in form satisfactory to the Administrative Agent and the Required Lenders;

(j) Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory or regulatory obligations, surety and appeal bonds, government
contracts, performance and return-of-money bonds, and other obligations of like
nature, in each case, in the ordinary course of business; provided, that at no
such time shall the aggregate amount of all such Liens exceed Three Hundred
Fifty Thousand Dollars ($350,000);

(k) pledges and deposits securing liability for reimbursement or indemnification
obligations in respect of letters of credit or bank guarantees for the benefit
of landlords; provided, that at no such time shall the aggregate amount of all
such pledges and deposits exceed One Hundred Thousand Dollars ($100,000);

(l) liens on (i) deposit account(s) securing Indebtedness to SVB or another
financial institution with respect to Borrowers’ credit card program and other
cash management services provided that the amount of such Indebtedness shall at
no time exceed One Million Five Hundred Thousand Dollars ($1,500,000), and
(ii) cash collateral in an amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) held at SVB or another financial institution to secure a
$250,000 Letter of Credit issued by SVB or another financial institution in
respect of Horizon’s lease of certain premises described as Suite Nos. 520 and
550, of the project now known as Corporate 500 Centre whose address is 520 Lake
Cook Road, Deerfield, IL 60015; and

(m) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (l), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.

“Permitted Transfers” is defined in Section 7.1.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“PIK Election Notice” is defined in Section 2.3(a).

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the IRC
or Section 302 of ERISA which is maintained or contributed to by Horizon Pharma
or its Subsidiaries or their respective ERISA Affiliates or with respect to
which Horizon Pharma or its Subsidiaries are subject to liability (including
under Section 4069 of ERISA).

“Platform” is defined in Section 11.2.

“Post Closing Matters Agreement” means that certain Post Closing Matters
Agreement dated as of the Effective Date among the Borrowers and the
Administrative Agent.

“Preferred Stock” means, as applied to the Equity Interests of any Person, the
Equity Interests of any class or classes (however designated) that is preferred
with respect to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Equity Interests of any other class of such Person.

“Prepayment Premium” means an amount equal to:

 

  (i)

for a prepayment made on or after the two and one half year anniversary of the
Effective Date and prior to the three and one half year anniversary of the
Effective Date, eight and

 

- 67 -



--------------------------------------------------------------------------------

  one-half percent (8.5%) of the principal amount of such Term Loan prepaid
(calculated in a manner to include the accrued portion of payment-in-kind
interest that has not yet been capitalized and added to the then outstanding
principal amount of the Term Loans as indicated in the applicable PIK Election
Notice plus any Special Premium, if any); and

 

  (ii) for a prepayment made on or after the three and one half year anniversary
of the Effective Date and prior to the four and one half year anniversary of the
Effective Date, four and one-quarter percent (4.25%) of the principal amount of
such Term Loan prepaid (calculated in a manner to include the accrued portion of
payment-in-kind interest that has not yet been capitalized and added to the then
outstanding principal amount of the Term Loans as indicated in the applicable
PIK Election Notice plus any Special Premium, if any).

“Private Side Communications” is defined in Section 11.3.

“Private Siders” is defined in Section 11.3.

“Private Third Party Payor Programs” means all third party payor programs in
which any Credit Party or its Subsidiaries participates, including, without
limitation, managed care plans, or any other private insurance programs, but
excluding all Governmental Payor Programs.

“Pro Rata Share” means with respect each Lender, (i) prior to the initial
funding of the Term Loans on the Effective Date, the percentage obtained by
dividing (a) the Term Commitment of that Lender by (b) the aggregate Term
Commitments of all Lenders and (ii) from and after the initial funding of the
Term Loans on the Effective Date, the percentage obtained by dividing (a) the
aggregate principal amount of all outstanding Term Loans of that Lender by
(b) the aggregate principal amount of all outstanding Term Loans of all Lenders.

“Public Siders” is defined in Section 11.3.

“Register” is defined in Section 2.8(b).

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulatory Agency” shall mean a Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals.

“Regulatory Approval” shall mean all approvals (including where applicable,
pricing and reimbursement approval and schedule classifications), product and/or
establishment licenses, registrations or authorizations of any Regulatory Agency
necessary for the manufacture, use, storage, import, export, transport, offer
for sale, or sale of the Included Products.

“Reinvestment Eligible Funds” means (a) Net Cash Proceeds from one or more
Transfers (other than any Permitted License) not to exceed $5,000,000 in the
aggregate received after the Effective Date which, but for the application of
Section 2.2(c)(iii), would be required to be used to prepay the Term Loans
pursuant to Section 2.2(c)(i) or (b) Extraordinary Receipts from one or more
Events of Loss not to exceed $5,000,000 in the aggregate received after the
Effective Date which, but for the application of Section 2.2(c)(iii), would be
required to be used to prepay the Term Loans pursuant to Section 2.2(c)(ii).

“Reinvestment Notice” is defined in Section 2.2(c)(iii).

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor

 

- 68 -



--------------------------------------------------------------------------------

environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority (including, without limitation, FDA Laws and Health Care Laws), in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Required Lenders” means Lenders holding sixty-six percent (66%) or more of the
aggregate outstanding principal balance of the Term Loans. For purposes of this
definition only, a Lender shall be deemed to include itself, and any Lender that
is an Affiliate or Approved Fund of such Lender.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of any Credit Party.

“Restricted License” is any material license or other agreement with respect to
which a Credit Party is the licensee (a) that prohibits or otherwise restricts
such Credit Party from granting a security interest in such Credit Party’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of which could interfere with the Administrative
Agent’s right to sell any Collateral.

“Royalty Payments” means (a) royalties based on Included Product sales or a
share of profits or revenues based on Included Product sales, (b) consideration
for sales of Included Products, including any amounts paid by a distributor to
Horizon Pharma or its Affiliates as the purchase price for Included Products or
(c) milestone payments received by Horizon Pharma or its Affiliates based upon
the achievement of any sales milestones associated with Included Product sales,
in each case, solely to the extent paid in the ordinary course of business;
provided that “Royalty Payments” shall not include Upfront License Fees.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Secured Parties” means the Administrative Agent, each Lender, each other
Indemnified Person and each other holder of any Obligation of a Credit Party.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means the Guaranty and Security Agreement dated as of the
Effective Date by and among the Credit Parties and the Administrative Agent.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Premium” is defined in Section 2.2(f)(iii).

“Specified Disputes” is defined in Section 5.5(j).

 

- 69 -



--------------------------------------------------------------------------------

“Specified Lenders” is defined in Section 2.2(c)(v)(2).

“Specified Synergies” means the reduction in costs and related adjustments (net
of expenses incurred in connection with achieving any such reductions in costs
and/or related adjustments): (a) that were directly attributable to the
applicable Permitted Acquisition and are calculated on a basis that is
consistent with Regulation S-X or (b) that relate to the applicable Permitted
Acquisition that has occurred and that a Responsible Officer of Horizon Pharma
reasonably determines in good faith are probable based upon specifically
identifiable actions to be taken within 6 months of the date of consummation of
the Permitted Acquisition and such costs and related adjustments are
identifiable, quantifiable and factually supportable.

“SSA” means the Social Security Act of 1935, codified at Title 42, Chapter 7, of
the United States Code.

“Stock Acquisition” means the purchase or other acquisition by a Borrower or any
of its Subsidiaries of all of the Equity Interests (by merger, stock purchase or
otherwise) of any other Person.

“Subordinated Debt” is unsecured indebtedness incurred by any Credit Party that
(a) is subordinated in right of payment to the Obligations pursuant to a
subordination, intercreditor or other similar agreement that is in form and
substance satisfactory to the Administrative Agent and the Required Lenders
(which agreement shall include turnover provisions that are satisfactory to the
Required Lenders), (b) is not subject to scheduled amortization, redemption,
sinking fund or similar payment and does not have a final maturity, in each
case, on or before the date that is 91 days after the Term Loan Maturity Date,
and (c) does not include any covenants or any agreements, taken as a whole, that
are more restrictive or onerous on any Credit Party in any material respect than
any comparable covenants in this Agreement.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless the context otherwise requires, each reference to a
Subsidiary herein shall be a reference to a Subsidiary of a Credit Party. For
the avoidance of doubt, any reference to a Subsidiary of any Credit Party or of
Horizon Pharma, as the case may be, shall include Horizon UK, Horizon GmbH,
Horizon AG and each current or future Person, majority owned or controlled, in
each case directly or indirectly, by a Credit Party.

“SVB” means Silicon Valley Bank.

“Swiss Pledge Agreement” means the Share Pledge Agreement between Horizon Pharma
and the Administrative Agent dated as of the Effective Date.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any tax of any kind whatsoever (whether disputed or not) imposed by
any Governmental Authority).

“Term Commitment” means the commitment of a Lender to make or otherwise fund any
Term Loan and “Term Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Lender’s Term Commitment, if any, is set forth on
Schedule 1.1, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Term Commitments as of the
Effective Date is $60,000,000.

“Term Loan” is defined in Section 2.2.

“Term Loan Maturity Date” is January 22, 2017.

“Term Loan Note” means a promissory note in substantially the form attached
hereto as Exhibit C, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

- 70 -



--------------------------------------------------------------------------------

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, all registrations
and recordings thereof, and all applications in connection therewith, whether in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State thereof or any other country, multinational body
or any political subdivision thereof (and all related IP Ancillary Rights) and
(b) all renewals thereof.

“Transfer” is defined in Section 7.1.

“Transfer Notice” is defined in Section 2.2(c)(i).

“Transfer Prepayment Election” is defined in Section 2.2(c)(i).

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.

“TTM Revenue” is defined in Section 6.12(b).

“Warrants” are those certain Warrants to Purchase Stock, dated as of the
Effective Date, executed by Horizon Pharma in favor of each Lender. The Warrants
initially shall be exercisable for 3,277,191 shares of Common Stock in the
aggregate, subject to adjustment from time to time in accordance with the
provisions of the Warrants.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“UK Security Deed” means the Security Trust Deed among Borrowers, the Lenders
and the Administrative Agent dated as of the Effective Date.

“UK Share Charge” means the Charge over Shares between Horizon and the
Administrative Agent dated as of the Effective Date.

“Upfront License Fee” means upfront payments, milestone payments (excluding
milestone payments received by Horizon Pharma or its Affiliates based upon the
achievement of any sales milestones associated with Included Product sales) and
other similar license payments such as annual license maintenance payments
(including payments in excess of the fair market value of debt or equity
securities, but excluding payments equal to the fair market value of debt or
equity securities) received by Horizon Pharma or any of its Affiliates as
consideration for a Permitted License of Intellectual Property or any Included
Product.

“U.S. Lender” is defined in Section 2.6(c).

[Signature page follows.]

 

- 71 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

HORIZON PHARMA USA, INC.,

as Borrower

By   /s/ Robert J. De Vaere Name:   Robert J. De Vaere Title:   Executive VP and
CFO

HORIZON PHARMA, INC.,

as Borrower

By   /s/ Robert J. De Vaere Name:   Robert J. De Vaere Title:   Executive VP and
CFO

Signature Page to Loan and Credit Agreement - Horizon

 

- 72 -



--------------------------------------------------------------------------------

BPC Opportunities Fund LP,

as a Lender

  By: Beach Point Capital Management LP   As Investment Manager By   /s/ Carl
Goldsmith Name:   Carl Goldsmith Title:   Senior Portfolio Manager

Notice Address:

1620 26th Street, Suite 6000N

Santa Monica, California 90404

Phone: (310) 996-9700

Fax : (310) 996-9688

with a copy to:

State Street Loan Servicing Unit

Email: lsutrade3@statestreet.com

Attn: Jim Roth

Phone: (617) 662-4346

Fax: (617) 988-9252

and

International Fund Services

Email: BeachPointWSO-FAX@ifs.statestreet.com

Fax: (212) 651-2387

Signature Page to Loan and Credit Agreement - Horizon

 

- 73 -



--------------------------------------------------------------------------------

Beach Point Total Return Master Fund, LP,

as a Lender

  By: Beach Point Capital Management LP   As Investment Manager By   /s/ Carl
Goldsmith Name:   Carl Goldsmith Title:   Senior Portfolio Manager

Notice Address:

1620 26th Street, Suite 6000N

Santa Monica, California 90404

Phone: (310) 996-9700

Fax : (310) 996-9688

with a copy to:

State Street Loan Servicing Unit

Email: lsutrade3@statestreet.com

Attn: Jim Roth

Phone: (617) 662-4346

Fax: (617) 988-9252

and

International Fund Services

Email: BeachPointWSO-FAX@ifs.statestreet.com

Fax: (212) 651-2387

Signature Page to Loan and Credit Agreement - Horizon

 

- 74 -



--------------------------------------------------------------------------------

Royal Mail Pension Plan,

as a Lender

  By: Beach Point Capital Management LP   As Investment Manager By   /s/ Carl
Goldsmith Name:   Carl Goldsmith Title:   Senior Portfolio Manager

Notice Address:

1620 26th Street, Suite 6000N

Santa Monica, California 90404

Phone: (310) 996-9700

Fax : (310) 996-9688

with a copy to:

State Street Loan Servicing Unit

Email: lsutrade3@statestreet.com

Attn: Jim Roth

Phone: (617) 662-4346

Fax: (617) 988-9252

and

International Fund Services

Email: BeachPointWSO-FAX@ifs.statestreet.com

Fax: (212) 651-2387

 

- 75 -



--------------------------------------------------------------------------------

Beach Point Select Master Fund, LP,

as a Lender

  By: Beach Point Capital Management LP   As Investment Manager By   /s/ Carl
Goldsmith Name:   Carl Goldsmith Title:   Senior Portfolio Manager

Notice Address:

1620 26th Street, Suite 6000N

Santa Monica, California 90404

Phone: (310) 996-9700

Fax : (310) 996-9688

with a copy to:

State Street Loan Servicing Unit

Email: lsutrade3@statestreet.com

Attn: Jim Roth

Phone: (617) 662-4346

Fax: (617) 988-9252

and

International Fund Services

Email: BeachPointWSO-FAX@ifs.statestreet.com

Fax: (212) 651-2387

 

- 76 -



--------------------------------------------------------------------------------

FHP PHARMA, L.L.C.,

as a Lender

  By: Farallon Capital Management, L.L.C.   Its Manager By   /s/ Rajiv A. Patel
Name:   Rajiv A. Patel Title:   Managing Member

Notice Address:

Farallon Capital Management, L.L.C.

One Maritime Plaza, Suite 2100

San Francisco, CA 94111

Attn: Raj Patel

Phone: (415) 421-2132

Fax: (415) 421-2133

Email: rpatel@farcap.com

with a copy to:

Farallon Capital Management, L.L.C.

Attn: Jenny Hsieh

Phone: (415) 421-2132

Fax: (415) 421-2133

Email: jhsieh@farcap.com

 

- 77 -



--------------------------------------------------------------------------------

Quaker BioVentures II, L.P.,

as a Lender

  By: Quaker BioVentures Capital II, L.P.   Its general partner   By: Quaker
BioVentures Capital II, L.L.C.   Its general partner By   /s/ Richard S.
Kollender Name:   Richard S. Kollender Title:   Vice President

Notice Address:

Quaker BioVentures II, L.P.

2929 Arch Street, Suite 1650

Philadelphia, PA 19104-2868

Attn: Richard S. Kollender

Phone: (215) 988-6814

Fax: (215) 988-6801

Email: rkollender@quakerpartners.com

Signature Page to Loan and Credit Agreement - Horizon

 

- 78 -



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent

By   /s/ Beata Konopko Name:   Beata Konopko Title:   Director

 

- 79 -



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

Term Loans

 

Lender

   Term Commitment      Commitment Percentage  

FHP PHARMA, L.L.C.

   $ 25,000,000         41.6667 % 

BPC Opportunities Fund

   $ 10,000,000         16.6667 % 

Beach Point Total Return Master Fund

   $ 5,000,000         8.3333 % 

Beach Point Select Master Fund

   $ 2,000,000         3.3333 % 

Royal Mail Pension Plan

   $ 8,000,000         13.3333 % 

Quaker BioVentures II, L.P.

   $ 10,000,000         16.6667 %    

 

 

    

 

 

 

TOTAL

   $ 60,000,000         100.00 %    

 

 

    

 

 

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT A – LOAN PAYMENT/ADVANCE REQUEST FORM

DISBURSEMENT LETTER

The undersigned, being the duly elected and acting                      of
HORIZON PHARMA USA, INC., a Delaware corporation (formerly called HORIZON
THERAPEUTICS, INC.) (“Horizon”) and HORIZON PHARMA, INC., a Delaware corporation
(“Horizon Pharma” and together with Horizon, each a “Borrower” and,
collectively, jointly and severally, the “Borrowers”) with offices located at
520 Lake Cook Road, Deerfield, IL 60015, does hereby certify to CORTLAND CAPITAL
MARKET SERVICES LLC, as administrative agent (the “Administrative Agent”) and
the Lenders (as defined below) in connection with that certain Loan and Security
Agreement dated as of February 22, 2012 by and among Administrative Agent,
Borrowers, and the lenders (the “Lenders”) party thereto (the “Loan Agreement”;
with other capitalized terms used below having the meanings ascribed thereto in
the Loan Agreement) that:

1. The representations and warranties made by Borrowers in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality, in all respects) as of the date hereof.

2. No event or condition has occurred that would constitute a Default or an
Event of Default under the Loan Agreement or any other Loan Document.

3. Borrowers are in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Term Loans to be made on or about the date hereof have been satisfied or
waived by Administrative Agent.

5. No Material Adverse Change has occurred.

6. The undersigned is a Responsible Officer.

7. The proceeds of the Term Loans shall be disbursed as set forth on Attachment
A hereto.

Dated:             , 2012

[signature pages follow]



--------------------------------------------------------------------------------

HORIZON PHARMA USA, INC.,

as Borrower

By  

 

Name:  

 

Title:  

 

HORIZON PHARMA, INC.,

as Borrower

By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B -COMPLIANCE CERTIFICATE

 

TO:   CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent
(“Administrative Agent”)

 

FROM: HORIZON PHARMA USA, INC. AND HORIZON PHARMA, INC.

The undersigned authorized officer of HORIZON PHARMA USA, INC., a Delaware
corporation (formerly called HORIZON THERAPEUTICS, INC.) (“Horizon”) and HORIZON
PHARMA, INC., a Delaware corporation (“Horizon Pharma” and together with
Horizon, each a “Borrower” and, collectively, jointly and severally, the
“Borrowers”) hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement dated as of February 22, 2012 by and among
Administrative Agent, Borrowers, and the lenders party thereto (the “Lenders”)
(the “Loan Agreement”):

(i) Borrowers are in complete compliance for the period ending
                     with all required covenants except as noted below;

(ii) No Default or Event of Default has occurred and is continuing, except as
noted below;

(iii) Except as noted below, all representations and warranties of Borrowers
stated in the Loan Documents are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date;

(iv) Borrowers, and each of their respective Subsidiaries, have timely filed all
required tax returns and reports or extensions therefor, and Borrowers, and each
of their respective Subsidiaries, have timely paid all foreign, federal, state,
and local taxes, assessments, deposits and contributions owed by Borrowers and
each of their respective Subsidiaries, except as otherwise permitted pursuant to
the terms of Section 5.9 of the Loan Agreement;

(v) No Liens have been levied or claims made against Borrowers or any of their
respective Subsidiaries relating to unpaid employee payroll or benefits of which
Borrowers have not previously provided written notification to Administrative
Agent; and

(vi) With respect to Borrower’s leased location at 533 Bryant Street, Suite 6,
Palo Alto, California 94301 and each other leased location for which a Borrower
has been unable to obtain a landlord’s consent in favor of Lender in accordance
with Section 3.1(i) of the Loan Agreement, no default or event of default exists
under any lease applicable to such location(s).

Attached are the required documents, if any, supporting our certification(s).
The undersigned officer on behalf of Borrowers further certifies that the
attached financial statements are prepared in accordance with Applicable
Accounting Standards and are consistently applied from one period to the next
except as explained in an accompanying letter or footnotes and except, in the
case of unaudited financial statements, for the absence of footnotes and subject
to year-end audit adjustments as to the interim financial statements.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Loan Agreement.

Date:                     

[signature page follows]



--------------------------------------------------------------------------------

HORIZON PHARMA USA, INC.,

as Borrower

By  

 

Name:  

 

Title:  

 

HORIZON PHARMA, INC.,

as Borrower

By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

       

Reporting Covenant

  

Requirement

  

Complies

1)

     Monthly Financial Statements    30 days after month end    Yes    No    N/A

2)

     Quarterly Financial Statements    45 days after quarter end    Yes    No   
N/A

3)

     Annual Financial Statements    90 days after fiscal year end    Yes    No
   N/A

4)

     Aged Listings    30 days after quarter end    Yes    No    N/A

5)

     Other Statements    5 days after delivery    Yes    No    N/A

6)

     SEC Filings    5 days after filing    Yes    No    N/A

7)

     Legal Action Notice    Promptly    Yes    No    N/A

8)

     Consolidated Plan and Financial Forecast    No later than January 15    Yes
   No    N/A

9)

     Tax Returns    Within 15 days after filing    Yes    No    N/A

10)

     IP Report    Promptly (within 5 Business Days), when required    Yes    No
   N/A

11)

     Governmental Recommendations    5 Business Days after receipt            
    

Deposit and Securities Accounts

   (Please list all accounts; attach separate sheet if additional space
needed)

 

       

Bank

     

Account Number

       

New Account?

  

Acct Control
Agmt in place?

1)

               Yes    No    Yes    No

2)

               Yes    No    Yes    No

3)

               Yes    No    Yes    No

4)

               Yes    No    Yes    No

5)

               Yes    No    Yes    No

6)

               Yes    No    Yes    No



--------------------------------------------------------------------------------

   Financial Covenants             1)    Minimum Liquidity + Non-Domestic
Liquidity (not to exceed $5,000,000)    $70,000,000 on March 31, 2012    Yes   
No    N/A 2)    Minimum Liquidity    $10,000,000 unless consolidated quarterly
EBITDA (see Schedule I hereto)³$6,000,000    Yes    No    N/A 3)    Minimum Net
Revenue    See Section 6.12(b)    Yes    No    N/A    Other Matters            
  

Have there been any changes in management since the last Compliance Certificate?

   Yes    No      

Have there been any prohibited Transfers?

   Yes    No       Exceptions            

Please explain any

exceptions with respect to

the certification above: (If

no exceptions exist, state

“No exceptions.” Attach

separate sheet if additional

space needed.)

  

 

     

 

     

 

     

 

 

  LENDERS USE ONLY                        

Compliance Status

     Yes         No   



--------------------------------------------------------------------------------

Schedule I to Compliance Certificate

Consolidated EBITDA

 

Consolidated Net Income for such period

   $                 plus without duplication, the sum of the following amounts
for such period and to the extent deducted in determining Consolidated Net
Income of such Person and its Subsidiaries for such period:   

Consolidated Net Interest Expense

   $                

net income tax expense

   $                

depreciation expense

   $                

amortization expense

   $                

non-cash stock compensation expense recorded pursuant to FASB 123R

   $                

to the extent actually paid during such period, fees and expenses related to the
consummation of the transactions contemplated to be closed on the Effective Date
under the Loan Agreement

   $                

Consolidated EBITDA for such period

   $                



--------------------------------------------------------------------------------

EXHIBIT C

SECURED PROMISSORY NOTE

 

$           Dated:             , 2012

FOR VALUE RECEIVED, the undersigned, HORIZON PHARMA USA, INC., a Delaware
corporation (formerly called HORIZON THERAPEUTICS, INC.) (“Horizon”), HORIZON
PHARMA, INC., a Delaware corporation (“Horizon Pharma” and together with
Horizon, each a “Borrower” and, collectively, jointly and severally, the
“Borrowers”), jointly and severally, HEREBY PROMISE TO PAY to the order of
[        ] (“Lender”) the principal amount of [        ] DOLLARS [($        )],
plus interest on the aggregate unpaid principal amount hereof at a fixed per
annum rate (which rate shall be fixed for the duration of this Note) equal to
seventeen percent (17%) per annum, and in accordance with the terms of the Loan
and Security Agreement dated as of February 22, 2012 by and among Borrowers,
CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent, and the Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”). If not sooner paid, the
entire principal amount and all accrued and unpaid interest hereunder shall be
due and payable on the Term Loan Maturity Date. Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

Borrowers shall make quarterly payments of interest only in arrears on the
unpaid principal amount of this Note commencing on the first (1st) Payment Date
following the date of this Note, and continuing on the Payment Date of each
successive quarter thereafter. Interest shall accrue on this Note commencing on,
and including, the date of this Note, and shall accrue on this Note, or any
portion thereof, for the day on which this Note or such portion is paid.

Interest on this Note shall be payable in accordance with Section 2.3 of the
Loan Agreement.

Principal, interest and all other amounts due with respect to this Note are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Note. The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrowers, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2(c) and 2.2(d) of
the Loan Agreement.

This Note and the obligation of Borrowers to repay the unpaid principal amount
of this Note, interest thereon, and all other amounts due Lender under the Loan
Agreement are secured pursuant to the Collateral Documents.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrowers shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrowers’ obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.



--------------------------------------------------------------------------------

This debt instrument is being issued with “original issue discount” within the
meaning of Section 1273(a) of the United States Internal Revenue Code of 1986,
as amended, equal to the stated interest on this debt instrument. The holder may
obtain the “issue price”, the amount of original issue discount, the “issue
date” and the yield to maturity of this debt instrument by submitting a request
for such information to the Borrowers at the following address:

c/o Horizon Pharma, Inc.

520 Lake Cook Road

Deerfield, Illinois 60015

Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Administrative Agent
or its agent. Notwithstanding anything else in this Note to the contrary, the
right to the principal of, and stated interest on, this Note may be transferred
only if the transfer is registered on such record of ownership and the
transferee is identified as the owner of an interest in the obligation.
Borrowers shall be entitled to treat the registered holder of this Note (as
recorded on such record of ownership) as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in this Note on the part of any other person or entity.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers have caused this Note to be duly executed by one
of its officers thereunto duly authorized on the date hereof.

 

BORROWERS:

HORIZON PHARMA USA, INC.,

as Borrower

By  

 

Name:  

 

Title:  

 

HORIZON PHARMA, INC.

as Borrower

By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COOLEY LLP OPINION



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                 
                                                                 2.    Assignee:
                                                                          
                             [and is an Affiliate/Approved Fund of [identify
Lender]1] 3.    Borrowers:    HORIZON PHARMA USA, INC., a Delaware corporation
(formerly called HORIZON THERAPEUTICS, INC.) and HORIZON PHARMA, INC., a
Delaware corporation (collectively, “Borrowers”) 4.    Administrative Agent:   
CORTLAND CAPITAL MARKET SERVICES LLC, as the administrative agent under the
Credit Agreement (in such capacity, the “Administrative Agent”) 5.    Credit
Agreement:    The Loan and Security Agreement dated as of February 22, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; each capitalized term used but not defined herein
having the meaning given it in the Credit Agreement) among Borrowers, the
lenders party thereto and the Administrative Agent. 6.    Assigned Interest:   

 

 

1 

Select as applicable.



--------------------------------------------------------------------------------

Facility Assigned

   Aggregate Amount of
Term Loans for all
Lenders      Amount of Term
Loans Assigned      Percentage Assigned
of Term Loans2  

Term Loans

   $                    $                        % 

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Term Loans of all
Lenders thereunder.



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

Accepted:

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

HORIZON PHARMA USA, INC. and HORIZON THERAPEUTICS, INC.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of their Subsidiaries or Affiliates or any other person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of their Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.2(a) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date and (vii) if it is a Non U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 2.6(c) of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.